



Exhibit 10.3
C$300,000,000


AMENDED AND RESTATED
CREDIT AGREEMENT


WHISTLER MOUNTAIN RESORT LIMITED PARTNERSHIP,
by its general partner, WHISTLER BLACKCOMB HOLDINGS INC.


and


BLACKCOMB SKIING ENTERPRISES LIMITED PARTNERSHIP,
by its general partner, WHISTLER BLACKCOMB HOLDINGS INC.
as Borrowers


- and -


THE GUARANTORS PARTY HERETO


- and -


THE FINANCIAL INSTITUTIONS NAMED HEREIN
as Lenders


- and -


THE TORONTO-DOMINION BANK


as Administrative Agent


- and -


TD SECURITIES
as Lead Arranger and Sole Bookrunner


- and -


ROYAL BANK OF CANADA
BANK OF MONTREAL
WELLS FARGO BANK, N.A., CANADIAN BRANCH
BANK OF AMERICA, N.A., CANADA BRANCH
as Co-Documentation Agents


CREDIT AGREEMENT



Dated as of November 12, 2013





--------------------------------------------------------------------------------





SCHEDULES
Schedules Relating to Accommodations
Schedule 1
-
Form of Borrowing Notice
Schedule 2
-
Form of Rollover/Conversion Notice
Schedule 3
-
Form of Drawing Notice
Schedule 4
-
Form of Issue Notice
Schedule 5
-
Form of Repayment Notice
Schedule 6
-
Notice Periods and Amounts
Schedule 7
-
Applicable Margins/Applicable Commitment Fees
Schedule 8
-
Form of Compliance Certificate
Schedule 9
-
Assignment and Assumption
Schedule 10
-
Lenders and Commitments
Schedule 11
-
Existing Documentary Credits



Disclosure Schedules
Schedule A
-
Jurisdiction of Incorporation; Locations; Etc.
Schedule B
-
Litigation
Schedule C
-
Location of Business
Schedule D
-
Material Permits
Schedule E
-
Material Agreements
Schedule F
-
Material Leased Real Properties and Crown Tenures
Schedule G
-
Owned Real Properties
Schedule H
-
Subsidiaries
Schedule I
-
Trademarks/Patents, etc.
Schedule J
-
Environmental Matters
Schedule K
-
Existing Encumbrances
Schedule L
-
Intercompany Securities/Instruments




















--------------------------------------------------------------------------------





AMENDED AND RESTATED
CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) dated as of
November 12, 2013, among Whistler Mountain Resort Limited Partnership, by its
general partner, Whistler Blackcomb Holdings Inc. (“Whistler LP”), and Blackcomb
Skiing Enterprises Limited Partnership, by its general partner, Whistler
Blackcomb Holdings Inc. (“Blackcomb LP” and together with Whistler LP, the
“Borrowers”), each Guarantor from time to time party hereto, each Lender from
time to time party hereto, and The Toronto-Dominion Bank, as Administrative
Agent.
RECITALS
A.The Borrowers, Canadian Imperial Bank of Commerce, as administrative agent,
the lenders party thereto and the Loan Parties (as therein defined) entered into
a credit agreement dated as of November 9, 2010, as amended, providing for the
Existing Credit Facilities.
B.Pursuant to the Agency Resignation and Appointment Agreement, the
Administrative Agent became administrative agent in respect of the Existing
Credit Facilities.
C.The Borrowers have requested that the Lenders provide the Credit Facility,
that the Administrative Agent act as administrative agent in respect of the
Credit Facility and that the Existing Credit Facilities be amended and restated
to give effect thereto.
D.The Administrative Agent has indicated its willingness to act as the
administrative agent, the Lenders have indicated their willingness to provide
the Credit Facility, and the Swing Line Lender has indicated its willingness to
issue letters of credit, in each case, on the amended terms and subject to the
conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE 1
INTERPRETATION


Section 1.01 Defined Terms


As used in this Agreement, including the recitals hereto, the following terms
have the following meanings:
“Accommodation” means (i) an Advance made by a Lender on the occasion of any
Borrowing; (ii) the creation and purchase of Bankers’ Acceptances or the
purchase of completed Drafts by a Lender or by any other Person on the occasion
of any Drawing; (iii) the creation and issue of Documentary Credits by the Swing
Line Lender; and (iv) the making of a Swing Line Advance by the Swing Line
Lender (each of which is a “Type” of Accommodation).
“Accommodation Notice” means a Borrowing Notice, a Drawing Notice or an Issue
Notice, as the case may be.
“Accommodations Outstanding” means, at any time,





--------------------------------------------------------------------------------





(i) under the Credit Facility, in relation to (a) the Borrowers and all Lenders,
the amount of all Accommodations outstanding thereunder at such time made to the
Borrowers, and (b) the Borrowers and each Lender, the amount of all
Accommodations outstanding thereunder at such time made to the Borrowers by such
Lender under its Commitment;
(ii) in respect of Documentary Credits, the Face Amount of all Documentary
Credits outstanding at such time issued by the Swing Line Lender to the
Borrowers under the Swing Line Commitment; and
(iii) in respect of Swing Line Advances, the amount of all Swing Line Advances
outstanding at such time made to the Borrowers by the Swing Line Lender under
the Swing Line Commitment.
In determining Accommodations Outstanding, the aggregate amount thereof shall be
determined on the basis of (i) the aggregate principal amount of all Advances
and the Face Amount of all outstanding BA Instruments (if any) which any
applicable Lender has purchased or arranged to have purchased; and (ii) an
amount equal to the Face Amount of all Documentary Credits for which any of the
Lenders are contingently liable pursuant to Section 5.06(2) and the amount of
all Swing Line Advances for which any of the Lenders are contingently liable
pursuant to Section 3.06, (and in respect of each Lender, a rateable part of
such amount). For purposes of determining amounts of borrowing availability
under the Credit Facility and Section 2.05(1), in light of the Credit Facility
being expressed in Canadian Dollars, any Accommodation made under the Credit
Facility that is denominated in U.S. Dollars (and for purposes of such
determinations only) shall be converted into its Equivalent Canadian $ Amount.
“Acquisition” means any transaction, or any series of related transactions,
consummated after the Closing Date, by which any Person directly or indirectly,
by means of a purchase of Equity Securities, amalgamation, merger, purchase of
assets, or similar transaction having the same effect as any of the foregoing,
(a) acquires any business or all or substantially all of the assets of any other
Person engaged in any business, (b) acquires Control of securities of another
Person engaged in a business representing more than 50% of the ordinary voting
power for the election of directors or other governing body if the business
affairs of such Person are managed by a board of directors or other governing
body, or (c) acquires Control of more than 50% of the ownership interest in any
other Person engaged in any business that is not managed by a board of directors
or other governing body.
“Additional Lender” has the meaning set forth in Section 2.12(3).
“Administrative Agent” means The Toronto-Dominion Bank as Administrative Agent
for the Lenders under this Agreement, and any successor appointed pursuant to
Section 14.07.
“Administrative Agent’s Account for Payments” means, for all payments by the
Borrowers in Canadian Dollars or U.S. Dollars, as applicable, the following
accounts maintained by the Administrative Agent at the Administrative Agent’s
Branch of Account, to which payments and transfers are to be effected:
(a) in respect of payments in Canadian Dollars:
SWIFT: TDOMCATTTOR





--------------------------------------------------------------------------------







Cdn $ Account No: 0360-01-2301253
Favor:     TD Bank Toronto - Corporate Lending
Ref:     Borrower name


(b) in respect of payments in US Dollars:
Bank of America - New York
SWIFT: BOFAUS3N
Account No: 6550-826-336
Account with:     TD Bank Toronto
    TDOMCATTTOR
Favor: TD Bank Toronto - Corporate Lending
Account: 0360-01-2301447
Ref:     Borrower name
or any other accounts of the Administrative Agent as the Administrative Agent
may from time to time advise the Borrowers and the Lenders in writing.
“Administrative Agent’s Branch of Account” means the office of the
Administrative Agent located at 66 Wellington Street West, 5th Floor, Toronto,
Ontario, M5K 1A2, or other office or branch of the Administrative Agent in
Canada as the Administrative Agent may from time to time advise the Borrowers
and the Lenders in writing.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Advances” means the advances made by the Lenders pursuant to Article 3 and
“Advance” means any one of such Advances. Advances under the Credit Facility
shall be denominated in Canadian Dollars or U.S. Dollars. Advances denominated
in Canadian Dollars may (in accordance with and subject to Articles 2 and 3) be
designated as Canadian Prime Rate Advances, and Advances denominated in
U.S. Dollars may (in accordance with and subject to Articles 2 and 3) be
designated as LIBOR Advances or U.S. Base Rate Advances. Each of a Canadian
Prime Rate Advance, a U.S. Base Rate Advance and a LIBOR Advance is a “Type” of
Advance.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agency Resignation and Appointment Agreement” means the agency resignation and
appointment agreement dated as of the date hereof between Canadian Imperial Bank
of Commerce, as resigning administrative agent, the Administrative Agent, as
successor Administrative Agent, and Borrowers and other Loan Parties party
thereto.
“Aggregate Commitment” means, at any time, $300,000,000, as such amount may from
time to time be increased pursuant to Section 2.12 or reduced pursuant to the
terms hereof.
“Agreement” means this credit agreement, as amended, restated, supplemented,
modified, renewed or replaced.





--------------------------------------------------------------------------------





“Annual Business Plan” means, for any Financial Year, in form reasonably
satisfactory to the Administrative Agent, (i) a detailed pro forma balance
sheet, income statement and cash flow statement and (ii) pro forma calculations
with respect to the Consolidated Total Leverage Ratio, Consolidated Senior
Leverage Ratio (if applicable) and Consolidated Interest Coverage Ratio in
respect of the Borrowers and their Subsidiaries, prepared on a combined
consolidated basis in accordance with GAAP, in respect of such Financial Year
and each Financial Quarter therein and supported by appropriate explanations,
notes and information, all as approved by the board of directors of Parent GP in
its capacity as general partner of each Borrower.
“Anti-Terrorism Law” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the laws comprising or
implementing the Bank Secrecy Act, and the laws administered by the United
States Treasury Department’s Office of Foreign Asset Control, the Criminal Code
(Canada), and the Proceeds of Crime (Money Laundering) and Terrorist Financing
Act (Canada) (as any of the foregoing laws may from time to time be amended,
renewed, extended, or replaced).
“Applicable Margins” means, at any time, subject to the following sentence, the
margins in basis points set forth and defined in Schedule 7. In respect of
(i) BA Instruments, LIBOR Advances and Documentary Credits, the Applicable
Margin shall be the margin referred to in the column “BA Instruments/LIBOR” or
“Documentary Credits” as applicable, but in any event shall not be less than
2.50% until delivery by the Borrowers of interim financial statements of the
Borrowers and their Subsidiaries, together with a Compliance Certificate, in
respect of the Financial Quarter ending March 31, 2014 (the “Specified Delivery
Date”), and (ii) Canadian Prime Rate Advances and U.S. Base Rate Advances, the
Applicable Margin shall be the margin referred to in the column “Canadian Prime
Rate/U.S. Base Rate Advances”, but in any event shall not be less than 1.50%
until the Specified Delivery Date. So long as no Default or Event of Default
shall have occurred and be continuing, each Applicable Margin shall be adjusted
as of two (2) Business Days after the date the Administrative Agent receives the
relevant Compliance Certificate calculating the Consolidated Total Leverage
Ratio; provided that, if the Borrowers fail to deliver a Compliance Certificate
pursuant to Section 8.01(1)(a)(iii), each Applicable Margin shall be the highest
applicable rate set forth in Schedule 7 until two (2) Business Days following
the Specified Delivery Date or receipt of such Compliance Certificate, as
applicable. Notwithstanding the foregoing, in respect of any BA Instruments or
LIBOR Advances outstanding at the effective time of the change in the Applicable
Margin determined hereunder (and only in respect of such outstanding BA
Instruments or LIBOR Advances at such time and not BA Instruments or LIBOR
Advances issued thereafter), such change in the Applicable Margin shall not
apply to such outstanding BA Instruments or LIBOR Advances until the expiry of
the Interest Period or the contract maturity date applicable thereto, as the
case may be.
“Applicable Percentage” means with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentage shall be the percentage of
the total Accommodations Outstanding represented by such Lender’s Accommodations
Outstanding.
“Approved Fund” means any Fund, other than a Fund carrying on a business of
purchasing, holding, disposing of or realizing upon distressed or
underperforming Debt, that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.





--------------------------------------------------------------------------------





“Arranger” means TD Securities.
“Assets” means, with respect to any Person, any property (including real and
personal property), assets (including any insurance proceeds) and undertakings
of such Person of every kind and wheresoever situate, whether now owned or
hereafter acquired (and, for greater certainty, includes any equity or like
interest of any Person in any other Person).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, in
substantially the form of Schedule 9 or any other form approved by the
Administrative Agent.
“Attributable Debt” means, at any date in relation to any capitalized leases,
all obligations of such Person as lessee under such capitalized leases, in each
case taken at the amount thereof accounted for as liabilities in accordance with
GAAP.
“Authorization” means, with respect to any Person, any authorization, order,
permit, approval, grant, licence, consent, franchise, certificate, judgment,
writ, injunction, award, determination, direction, decree, by-law, rule or
regulation of any Governmental Authority having jurisdiction over such Person.
“BA Discount Rate” means, for any Drawing Date, in respect of any Bankers’
Acceptances or Drafts to be purchased pursuant to Article 4 by (i) a Lender
which is a Schedule I Bank, the average Bankers’ Acceptance discount rate for
the appropriate term as quoted on Reuters Screen CDOR Page (or such other page
as is a replacement page for such Bankers’ Acceptances) at 10:00 a.m. (Toronto
time), and (ii) any other Lender, the lesser of (x) the actual discount bid rate
of such Lenders for Bankers’ Acceptances having a term to maturity the same as
such Bankers’ Acceptances or Drafts and (y) the rate specified in clause (i)
plus 0.10%. If the rate specified in clause (i) above is not available as of
such time, then the discount rate in respect of such Bankers’ Acceptances and
Drafts shall mean the discount rate (calculated on an annual basis) quoted by
the Administrative Agent at 10:00 a.m. (Toronto time) on such date as the
discount rate at which the Administrative Agent would purchase, on the relevant
Drawing Date, its own Bankers’ Acceptances or Drafts having an aggregate Face
Amount equal to and with a term to maturity the same as the Bankers’ Acceptances
or Drafts to be acquired by the applicable Lenders or other Person on such
Drawing Date.
“BA Equivalent Note” has the meaning specified in Section 4.03(3).
“BA Instruments” means, collectively, Bankers’ Acceptances, Drafts and BA
Equivalent Notes and, in the singular, any one of them.
“Bankers’ Acceptance” has the meaning specified in Section 4.01(1).
“basis point” means 1/100th of one percent.
“Beneficiary” means, in respect of any Documentary Credit, the beneficiary named
in such Documentary Credit.
“Blackcomb LP” means Blackcomb Skiing Enterprises Limited Partnership, a limited
partnership formed under the law of British Columbia as at the date hereof, or
Parent GP, as general partner for Blackcomb Skiing Enterprises Limited
Partnership, as the context requires, and its permitted successors and assigns.





--------------------------------------------------------------------------------





“Blackcomb Partnership Agreement” means the amended and restated agreement of
limited partnership dated November 12, 2010 with respect to Blackcomb LP made
between Parent GP WB GP, Nippon GP and Nippon Cable Holdings (Canada) Ltd.
(formerly named 0878377 B.C. Ltd.).
“Borrowers” means collectively, Whistler LP and Blackcomb LP, and each
individually is a “Borrower”.
“Borrowers’ Account” means, (i) in respect of Canadian Dollars, each Borrower’s
Canadian Dollar account, and (ii) in respect of U.S. Dollars, the Borrower’s
U.S. Dollar account, in each case, the particulars of which shall have been
notified to the Administrative Agent by each Borrower.
“Borrowers’ Distributable Cash Amount” means, for any Measurement Period,
(a) the Consolidated EBITDA of the Borrowers and their Consolidated Subsidiaries
for such period less, to the extent not already deducted in the calculation of
Consolidated EBITDA: (i) Consolidated Income Tax Expense for such period, and
(ii) Consolidated Interest Expense to the extent payable in cash during such
period, and mandatory debt servicing payments made by the Borrowers during such
period, plus (b) the aggregate amount of undistributed and unexpended Borrowers’
Distributable Cash Amounts from any prior Measurement Period.
“Borrowing” means a borrowing consisting of one or more Advances.
“Borrowing Notice” has the meaning specified in Section 3.02(1).
“Breakage Costs” means all costs, losses and expenses incurred by any Lender by
reason of the breakage of LIBOR contracts, all as set out in a certificate
delivered to the Borrower by any Lender entitled to receive such reimbursement.
“Buildings and Fixtures” means all plants, buildings, structures, erections,
improvements, appurtenances and fixtures (including fixed machinery and fixed
equipment) situate on or at the Owned Real Properties and/or Material Leased
Real Properties and/or the Crown Real Properties.
“Business” means the business of the Loan Parties as conducted on the date
hereof including, for greater certainty the operation of the four season
mountain resort known as “Whistler Blackcomb” at Whistler, British Columbia and
other recreational businesses at or around Whistler, British Columbia.
“Business Day” means any day of the year, other than a Saturday, Sunday or other
day on which banks are required or authorized to close in Toronto, Ontario and
Vancouver, British Columbia and, where used in the context of (i) U.S. Base Rate
Advances, and in respect of any payment in U.S. Dollars, is also a day on which
banks are not required or authorized to close in New York, New York; and (ii) a
LIBOR Advance, is also a day on which banks are not required or authorized to
close in New York, New York and dealings are carried on in the London interbank
market.
“Canadian Benefit Plan” means any plan, fund, program or policy, whether oral or
written, formal or informal, funded or unfunded, insured or uninsured, providing
employee benefits, including medical, hospital care, dental, sickness, accident,
disability, life insurance, pension, retirement or savings benefits, bonus,
profit sharing, deferred compensation, incentive





--------------------------------------------------------------------------------





compensation, employment insurance benefits, employee loans, vacation pay,
severance or termination pay, under which any Loan Party has any liability with
respect to any of its employees or former employees employed in Canada, and
includes any Canadian Pension Plan but excludes any plan, fund, program or
policy established pursuant to provincial or federal Law.
“Canadian Dollars”, and “Cdn. $” each mean lawful money of Canada.
“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by any
Loan Party for its employees or former employees, but does not include the
Canada Pension Plan or the Quebec Pension Plan as maintained by the Government
of Canada or the Province of Quebec.
“Canadian Prime Rate” means, at any time, the rate of interest per annum equal
to the greater of (i) the rate which the principal office of the Administrative
Agent in Toronto, Ontario then quotes, publishes and refers to as its “prime
rate” and which is its reference rate of interest for loans in Canadian Dollars
made in Canada to commercial borrowers; and (ii) the average rate for Canadian
Dollar bankers’ acceptances having a term of one month that appears on the
Reuters Screen CDOR Page (or such other page as is a replacement page for such
bankers’ acceptances) as of 10:00 a.m. (Toronto time) on the date of
determination, as reported by the Administrative Agent, plus 1.0% per annum,
adjusted automatically with each quoted, published or displayed change in such
rate, all without necessity of any notice to the Borrowers or any other Person.
“Canadian Prime Rate Advance” means an Advance that bears interest based on the
Canadian Prime Rate.
“Capital Expenditures” means, in respect of any Person, expenditures made by
such Person for the purchase, lease or acquisition of Assets (other than current
Assets) required to be capitalized for financial reporting purposes in
accordance with GAAP.
“Capital Lease Obligation” of any Person means any obligation of such Person to
pay rent or other amounts under a lease of property, real or personal, moveable
or immoveable, that is accounted for in accordance with GAAP as a capitalized
lease.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation or application thereof by
any Governmental Authority or (c) the making or issuance of any Law by any
Governmental Authority. Without limiting the generality of the foregoing, all
requests, rules, regulations, guidelines and directives under, or issued in
connection with, the Dodd-Frank Wall Street Reform and Consumer Protection Act
or promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision pursuant to Basel III (or any successor or similar authority
or any United States, Canadian or foreign regulatory authority), all
interpretations and applications thereof, and any compliance by a lender with
any request or directive relating thereto, shall be deemed a “Change in Law”
regardless of the date enacted, adopted, applied or issued.
“Change of Control” means at any time (a) any Person or group of Persons acting
jointly or in concert, other than the Excluded Holders, collectively shall
beneficially own capital stock of Parent GP representing more than 50% of the
aggregate ordinary voting power represented





--------------------------------------------------------------------------------





by the issued and outstanding capital stock of Parent GP, or (b) Parent GP
ceases to own, directly or indirectly, 75% of the partnership interests (that
is, the limited partner and general partner Equity Securities) of each of the
Borrowers, or (c) Parent GP ceases to be the general partner of each of the
Borrowers or (d) a majority of the directors of Parent GP cease to be
independent within the meaning of Sections 1.4 and 1.5 of National Instrument
52-110 of the Canadian Securities Administrators.
“Closing Date” means November 12, 2013.
“Collateral” means the Assets of the Loan Parties and the Limited Recourse
Guarantors in respect of which the Administrative Agent or any Lender has an
Encumbrance pursuant to a Security Document or in which an Encumbrance is
intended to be created in favour of the Administrative Agent or any Lender
pursuant to the terms of a Security Document.
“Commitment” means, as to all Lenders at any time, the amount specified in the
definition of “Aggregate Commitment”, and as to any Lender at any time, the
amount set forth opposite such Lender’s name in Schedule 10 attached hereto
under the caption “Commitment”, as such amount may be increased or reduced from
time to time in accordance with the provision of this Agreement. For greater
certainty, the Commitment of each Lender will apply on a pro rata basis as
between Tranche 1 and Tranche 2 of the Credit Facility.
“Commitment Fees” has the meaning assigned to such term in Section 2.07(1).
“Commitment Increase” has the meaning set forth in Section 2.12(1).
“Compliance Certificate” means a certificate of the Borrowers signed by the
respective chief executive officer, chief financial officer or any other senior
officer of Parent GP, substantially in the form attached hereto as Schedule 8.
“Consolidated Debt” means, at any time, the aggregate amount of all combined
consolidated Debt of the Loan Parties and their Subsidiaries, other than the
Real Estate Development SPVs, determined on a combined consolidated basis in
accordance with GAAP and without duplication as of such time.
“Consolidated Depreciation and Amortization Expense” means, for any Measurement
Period, depreciation and amortization expense of the Relevant Persons for such
period, determined on a combined consolidated basis in accordance with GAAP.
“Consolidated EBITDA” means, in respect of a Person and its Subsidiaries or the
Loan Parties, as the context requires, (the “Relevant Persons”) for any
Measurement Period, Consolidated Net Income for such period (i) increased by, to
the extent deducted in calculating Consolidated Net Income, the sum, without
duplication, of (A) Consolidated Interest Expense for such period;
(B) Consolidated Income Tax Expense for such period; (C) non-cash items,
including Consolidated Depreciation and Amortization Expense, deferred taxes,
foreign currency translation adjustments, non-cash losses resulting from
marking-to-market the outstanding Hedging Agreements of the Relevant Persons and
stock options for such period; (D) Transaction Costs (if any) for such period;
and (E) losses on disposal of assets, impairment of goodwill and intangible
assets and any extraordinary, non-recurring or unusual non-cash items decreasing
Consolidated Net Income for such period; and (ii) decreased by the sum, without
duplication, of (A) all cash payments during such period relating to non-cash
charges





--------------------------------------------------------------------------------





which were added back in determining EBITDA in any prior period; (B) all gains
realized on Dispositions of Real Estate Development Assets during such period;
and (C) to the extent included in calculating Consolidated Net Income, the sum
of (1) non-cash gains resulting from marking-to-market the outstanding Hedging
Agreements of the Relevant Persons and foreign currency translation adjustments,
(2) gains on disposal of assets and (3) any extraordinary non-recurring or
unusual non-cash items increasing Consolidated Net Income; and (iii) increased
by the sum of all dividends or other distributions paid in cash to a Loan Party
by a Real Estate Development SPV in such period; all as determined at such time
in accordance with GAAP.
For purposes of calculating Consolidated EBITDA for any period pursuant to any
determination of the Consolidated Interest Coverage Ratio, Consolidated Total
Leverage Ratio and Consolidated Senior Leverage Ratio (if applicable), if during
such period (or in the case of calculations determined on a Pro Forma Basis,
during the period from the last day of such period to and including the date as
of which such calculation is made) a Relevant Person shall have made a Material
Disposition or a Material Permitted Acquisition, Consolidated EBITDA will be
determined after giving effect to any Pro Forma Adjustments in connection with
such Material Permitted Acquisition or Material Disposition.
“Consolidated Income Tax Expense” means, for any Measurement Period, the
aggregate of all Taxes (including deferred Taxes) based on income of (i) the
Loan Parties for such period, determined on a combined consolidated basis in
accordance with GAAP, or (ii) any other Person and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP, as the
context requires.
“Consolidated Interest Coverage Ratio” means, for any Measurement Period, the
ratio of (a) Consolidated EBITDA of the Loan Parties for such period to (b)
Consolidated Interest Expense for such period.
“Consolidated Interest Expense” means for any Measurement Period, all items
properly classified as interest expense in accordance with GAAP, minus interest
income during such period in accordance with GAAP, (i) for the Loan Parties
determined on a combined consolidated basis and (ii) for any other Person and
its Subsidiaries determined on a consolidated basis, as the context requires.
For purposes of calculating Consolidated Interest Expense for any period
pursuant to any determination of the Consolidated Interest Coverage Ratio, if
during such period (or in the case of calculations determined on a Pro Forma
Basis, during the period from the last day of such period to and including the
date as of which such calculation is made) a Relevant Person shall have made a
Material Disposition or a Material Permitted Acquisition, Consolidated Interest
Expense will be determined after giving effect to any Pro Forma Adjustments in
connection with such Material Permitted Acquisition or Material Disposition.
“Consolidated Net Income” means, for any Measurement Period, the net income
(loss) for such period of (i) the Loan Parties determined on a combined
consolidated basis in accordance with GAAP or (ii) any other Person and its
Subsidiaries determined on a consolidated basis in accordance with GAAP, as the
context requires.
“Consolidated Senior Debt” means, at any time, the aggregate amount of (i) all
Debt of the Loan Parties under the Credit Documents, (ii) all Capital Lease
Obligations of the Loan Parties





--------------------------------------------------------------------------------





and (iii) all other Debt of the Loan Parties that is secured by an Encumbrance
and not subordinated to the Security in favour of the Administrative Agent on
behalf of the Lenders, determined on a combined consolidated basis as of such
time.
“Consolidated Senior Leverage Ratio” means, for any applicable Measurement
Period, the ratio of (a) Consolidated Senior Debt as of the last day of the
relevant Measurement Period to (b) Consolidated EBITDA of the Loan Parties for
such period.
“Consolidated Subsidiary” means a Subsidiary of a Borrower, other than a Real
Estate Development SPV.
“Consolidated Total Leverage Ratio” means, for any Measurement Period, the ratio
of (a) Consolidated Debt as of the last day of the relevant Measurement Period
to (b) Consolidated EBITDA of the Loan Parties for such period.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have corresponding meanings.
“Credit Facility” means the revolving credit facility made available to the
Borrowers in accordance with Article 2.
“Credit Documents” means this Agreement, the BA Instruments, the Documentary
Credits, the Security Documents, the Eligible Hedging Agreements, the Fee
Letters, Other Secured Agreements, the Guarantees, the Limited Recourse
Guarantees, each Province Consent, the Second Lien Intercreditor Agreement
(until the Second Lien Repayment Date), certificates and written notices
executed by any of the Loan Parties or the Limited Recourse Guarantors and
delivered to the Administrative Agent or the Lenders, or both, and all other
documents executed and delivered to the Administrative Agent or the Lenders, or
both, by any of the Loan Parties or the Limited Recourse Guarantors in
connection with the Credit Facility.
“Crown Tenures” means, collectively, the Development Agreements and all rights
and interests held by any Loan Party in Crown lands used or occupied in the
operation of the Business, the current working list of which is set forth in
Part 2 of Schedule F, as updated from time to time in accordance with Section
8.01(1)(c), and for certainty includes the interest of any Loan Party in the
Buildings and Fixtures on the Crown Real Properties.
“Crown Real Properties” means the lands subject to the Crown Tenures.
“Day Skier Lots” means the day use parking area located on lands owned by the
Resort Municipality of Whistler and designated for use by the Province for
parking purposes, used and operated by the Borrowers pursuant to a Whistler
Village Day Skier Parking Lot Facility Operating Agreement made as of the 31st
day of October, 2008 among the Resort Municipality of Whistler, Whistler LP and
Blackcomb LP.
“Debenture” has the meaning specified in Section 2.13(1)(d).
“Debt” of any Person means, at any time (without duplication), (i) all
indebtedness of such Person for borrowed money including borrowings of bankers’
acceptances, letters of credit or letters of guarantee; (ii) all indebtedness of
such Person for the deferred purchase price of





--------------------------------------------------------------------------------





property or services represented by a note or other evidence of indebtedness to
the extent the same would be required to be shown as a liability on a balance
sheet prepared in accordance with GAAP; (iii) all indebtedness of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person to the extent of the value of
such property (other than customary reservations or retention of title under
agreements with suppliers entered into in the ordinary course of business); (iv)
all obligations of another Person secured by an Encumbrance on any Assets of
such Person; (v) all Capital Lease Obligations of such Person; (vi) the
aggregate amount at which any Equity Securities in the capital of such Person
which are redeemable or retractable at the option of the holder may be retracted
or redeemed for cash or indebtedness of the type described in clause (i) above
provided all conditions precedent for such retraction or redemption have been
satisfied; (vii) all other obligations of such Person upon which interest
charges are customarily paid by such Person other than any such obligations
incurred in the ordinary course of business of such Person for the purposes of
carrying on the same and not evidenced by a note, bond, debenture or other
evidence of indebtedness; (viii) the net amount of all obligations of such
Person (determined on a marked-to-market basis) under Hedging Agreements; (ix)
all Synthetic Debt of such Person; and (x) all Debt Guaranteed by such Person;
provided that “Debt” shall not include accrued expenses and current trade
payables arising in the ordinary course of business.
“Debt Guaranteed” by any Person means the maximum amount which may be
outstanding at the relevant time of all Debt which is directly or indirectly
guaranteed by such Person or which such Person has agreed (contingently or
otherwise) to purchase or otherwise acquire, or in respect of which such Person
has otherwise assured a creditor or other Person against loss; provided that in
circumstances in which less than such amount has been guaranteed by such Person,
only the guaranteed amount shall be taken into account in determining such
Person’s Debt Guaranteed.
“Default” means any event or condition that, with the giving of any notice,
passage of time, or both, would constitute an Event of Default.
“Development Agreements” means (i) the development agreement between Fortress
Mountain Resorts Ltd. and Her Majesty the Queen in Right of the Province of
British Columbia, as represented by the Minister of Lands, Parks and Housing,
dated as of May 1, 1979 with respect to Blackcomb Mountain (as amended,
modified, restated or replaced from time to time as permitted hereunder) and
(ii) the development agreement between Whistler Mountain Ski Corporation and Her
Majesty the Queen in Right of the Province of British Columbia represented by
the Minister of Lands, Parks and Housing, dated September 30, 1982, with respect
to Whistler Mountain (as amended, modified, restated or replaced from time to
time as permitted hereunder).
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule B and Schedule J.
“Disposition” means with respect to any Asset of any Person, any direct or
indirect sale, lease (where such Person is the lessor of such Asset),
assignment, cession, transfer, exchange, conveyance, release or gift of such
Asset, including by means of a Sale and Leaseback Transaction, or any
reorganization, consolidation, amalgamation or merger of such Person pursuant to
which such Asset becomes the property of any other Person; and “Dispose”,
“Disposal” and “Disposed” have meanings correlative thereto.





--------------------------------------------------------------------------------





“Documentary Credit” means a letter of credit (including a standby letter of
credit) or a letter of guarantee issued or to be issued by the Swing Line Lender
for the account of the Borrowers pursuant to Article 5 and denominated in
Canadian Dollars or U.S. Dollars as may be requested by a Borrower and agreed to
by the Swing Line Lender, as the same may be amended, supplemented, extended or
restated from time to time.
“Documentary Credit Participation Fee” means the fee in basis points per annum
set forth and defined in Schedule 7.
“Draft” means, at any time, (i) a bill of exchange, within the meaning of the
Bills of Exchange Act (Canada), drawn by a Borrower on a Lender or any other
Person and bearing such distinguishing letters and numbers as the Lender or the
Person may determine, but which at such time has not been completed as to the
payee by the Lender or the Person; or (ii) a depository bill within the meaning
of the Depository Bills and Notes Act (Canada).
“Drawing” means (i) the acceptance and purchase of Bankers’ Acceptances by a
Lender or by any other Person pursuant to Article 4; or (ii) the purchase of
completed Drafts by a Lender or by any other Person pursuant to Article 4.
“Drawing Date” means any Business Day fixed for a Drawing pursuant to Section
4.03.
“Drawing Fee” means, with respect to each Bankers’ Acceptance or Draft drawn by
a Borrower and purchased by any Person on any Drawing Date, an amount equal to
the Applicable Margin, multiplied by the product of (i) a fraction, the
numerator of which is the number of days, inclusive of the first day and
exclusive of the last day, in the term of maturity of such Bankers’ Acceptance
or Draft, and the denominator of which is 365, and (ii) the aggregate face
amount of such Bankers’ Acceptance or Draft.
“Drawing Notice” has the meaning specified in Section 4.03(1).
“Drawing Price” means, in respect of each Bankers’ Acceptance or Draft purchased
by a Lender or any other Person, the result obtained by multiplying (a) the
aggregate Face Amount of such Bankers’ Acceptance or Draft by (b) the amount
(rounded up or down to the fifth decimal place with .000005 being rounded up)
determined by dividing one by the sum of one plus the product of (x) the BA
Discount Rate, and (y) a fraction the numerator of which is the number of days
to maturity of such Bankers’ Acceptance or Draft, inclusive of the first day and
exclusive of the last day of such term, and the denominator of which is 365.
“Drawing Proceeds” means, in respect of any Bankers’ Acceptance or Draft
purchased by a Lender or any other Person, an amount equal to (i) the Drawing
Price in respect of such Bankers’ Acceptance or Draft; minus (ii) the applicable
Drawing Fee in respect of such Bankers’ Acceptance or Draft.
“Eligible Assignee” means any Person (other than a natural person, any Loan
Party, or any competitor of the Borrowers or their Affiliates identified in
writing by the Borrowers to the Administrative Agent (and reasonably acceptable
to the Administrative Agent) prior to an assignment), in respect of which any
consent that is required by Section 17.01 has been obtained.
“Eligible Hedging Agreements” means one or more agreements between the Loan
Parties and a Lender or an Affiliate of a Lender (collectively, the “Hedge
Lenders”), evidenced by





--------------------------------------------------------------------------------





a form of agreement published by the International Swaps and Derivatives
Association, Inc. (or other form approved by the Administrative Agent) using the
full two-way payment method to calculate amounts payable thereunder and
evidencing (i) any interest rate hedge (including any interest rate swap, cap or
collar); or (ii) any foreign exchange hedge, provided that, until the Second
Lien Repayment Date, the aggregate amount of all Hedging Obligations of the Loan
Parties owing to the Hedge Lenders under Eligible Hedging Agreements at any time
shall not exceed $5,000,000, and provided further that any such hedging
agreements entered into by any Loan Party and any Person that (i) was entered
into prior to the date of this Agreement with a Person that as of the date of
this Agreement becomes a Lender or (ii) was a Lender at the time such agreement
was entered into, shall continue to be an Eligible Hedging Agreement
notwithstanding that such Person ceases, at any time, to be a Lender hereunder.
“Encumbrance” means any hypothec, mortgage, pledge, security interest,
encumbrance, lien, charge or any other arrangement (including a deposit
arrangement) or condition that in substance secures payment or performance of an
obligation and includes the interest of a vendor or lessor under any conditional
sale agreement, capitalized lease or other title retention agreement.
“Environmental Laws” means all applicable Laws relating to the environment,
occupational health and safety matters or conditions, Hazardous Substances,
pollution or protection of the environment, including Laws relating to (i)
on-site or off-site contamination; (ii) occupational health and safety relating
to Hazardous Substances; (iii) Releases of Hazardous Substances into the
environment; and (iv) the manufacture, processing, distribution, use, treatment,
storage, transport, disposal or handling of Hazardous Substances, the clean-up
or other remediation thereof, and including, without limitation, the Canadian
Environmental Protection Act (Canada), the Fisheries Act (Canada), the
Transportation of Dangerous Goods Act (Canada), the Migratory Birds Protection
Act (Canada), the Species at Risk Act (Canada), the Hazardous Products Act
(Canada), the Canada Shipping Act (Canada) and the Canada Wildlife Act (Canada),
and any analogous provincial or local statutes.
“Environmental Liabilities” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) any Environmental Law or violation thereof, (b) the Loan Parties’
generation, use, handling, collection, treatment, storage, transportation,
recovery, recycling or disposal of any Hazardous Substances, (c) exposure to any
Hazardous Substances, (d) the presence or Release or threatened Release of any
Hazardous Substances into the environment, or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Environmental Permits” includes all permits, certificates, approvals,
registrations, statements, licences, exemptions or other documents having the
effect of an authorization issued by any Governmental Authority or pursuant to
Environmental Law, to any of the Loan Parties or to the Business and required
for the operation of the Business or the use of the Owned Real Properties,
Leased Real Properties, Crown Real Properties or other Assets of any of the Loan
Parties under Environmental Laws.
“Equity Securities” means, with respect to any Person, any and all shares,
units, interests, participations, rights in, or other equivalents (however
designated and whether voting or non-voting) of, such Person’s capital, whether
outstanding on the Closing Date or issued after the





--------------------------------------------------------------------------------





Closing Date, including any interest in a partnership, limited partnership or
other similar Person and any beneficial interest in a trust, and any and all
rights, warrants, options or other rights exchangeable for or convertible into
any of the foregoing.
“Equivalent Canadian $ Amount” means, at any relevant time on any day and with
respect to any amount denominated in U.S. Dollars, the amount of Canadian
Dollars which would be required to buy such amount of U.S. Dollars at the Bank
of Canada noon rate at such time on such day (as quoted or published by the Bank
of Canada).
“Equivalent U.S. $ Amount” means, at any relevant time on any day and with
respect to any amount denominated in Canadian Dollars, the amount of
U.S. Dollars which would be required to buy such amount of Canadian Dollars at
the Bank of Canada noon rate at such time on such day (as quoted or published by
the Bank of Canada).
“Event of Default” has the meaning specified in Section 9.01.
“Excluded Holders” means KSL Capital Partners, LLC and its Affiliates.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of a Loan Party hereunder or under any Credit Document (collectively in this
definition, a “Recipient”), (a) taxes imposed on or measured by its net income
or capital, and franchise taxes imposed on it (in lieu of or in addition to net
income taxes), by Canada (or any political subdivision thereof), or by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient is organized or resident or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes or any similar tax imposed by Canada (or
any political subdivision thereof), or by any jurisdiction (or any political
subdivision thereof) in which the Lender is located; (c) any Taxes, assessments
or other governmental charges which would not have been imposed but for the
existence of any present or former connection (other than the mere holding of an
interest in the facilities or being a beneficiary of any Credit Agreement)
between any Recipient and the jurisdiction (or any political subdivision
thereof) in which such Taxes, assessments or other governmental charges are paid
or payable (whether disputed or not), including, such Recipient being or having
been a resident or citizen thereof, being or having been present or engaged in
trade or business therein, or having or having had a permanent establishment
therein, in each case other than as a result of the mere holding of an interest
in the facilities or being a beneficiary under any Credit Agreement (provided
that for greater certainty, the exclusion in this clause (c) shall not apply to
exclude Taxes under Part XIII of the Income Tax Act (Canada) or any successor
provisions thereof); (d) Taxes imposed, levied, collected, assessed or withheld
by or within Canada (or any political subdivision thereof) with respect to a
payment to any Recipient which does not deal at arm’s length with the Borrowers
or their members within the meaning of the Income Tax Act (Canada) at the time
of the payment; (e) any Taxes, assessments or other governmental charges which
would not have been imposed but for a disposition or deemed disposition by a
Recipient of an interest in any Credit Agreement to a person resident in Canada
with which such Recipient does not deal at arm’s length, all within the meaning
of the Income Tax Act (Canada) (provided that for greater certainty this clause
(e) may apply where its provisions are applicable to exclude Taxes under
Part XIII of the Income Tax Act (Canada) or any successor provisions thereof)
and (f) Taxes imposed, levied, collected, assessed or withheld by or within
Canada (or any political subdivision thereof) with





--------------------------------------------------------------------------------





respect to payments made by the Borrowers or their members to the extent that
such payments are in respect of services rendered in Canada.
“Existing Credit Facilities” means the revolving credit facility in the amount
of $15,000,000 and the term loan facility in the amount of $135,000,000 made
available to the Borrowers pursuant to the credit agreement dated as of November
9, 2010, between the Borrowers, as borrowers, the lenders and guarantors party
thereto and Canadian Imperial Bank of Commerce, as administrative agent, as
amended by amending agreements dated as of November 9, 2010 and June 22, 2012.
“Existing Documentary Credits” has the meaning specified in Section 5.01(2).
“Face Amount” means (i) in respect of a BA Instrument, the amount payable to the
holder on its maturity; and (ii) in respect of a Documentary Credit, the undrawn
face amount thereof, being the maximum amount which the Swing Line Lender is
contingently liable to pay to the beneficiary thereof.
“Federal Funds Rate” means for any day, the rate per annum (expressed as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day; provided (i) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (ii) if no such
rate is so published on such next succeeding Business Day, the Federal Funds
Rate for such day shall be the average rate charged to Administrative Agent, in
its capacity as a Lender, on such day on such transactions as determined by
Administrative Agent.
“Fee Letters” means collectively the fee letter between the Borrowers and
Administrative Agent dated September 5, 2013 and the agency fee agreement
between the Borrowers and the Administrative Agent dated as of the date hereof,
as amended, restated or replaced from time to time.
“Fees” means the fees payable by the Borrowers under this Agreement or under any
other Credit Document.
“Financial Officer” of a Person means the chief financial officer, principal
accounting officer, treasurer or controller of that Person.
“Financial Quarter” means a period of approximately three consecutive months in
each Financial Year ending on December 31, March 31, June 30, and September 30,
as the case may be, of such year.
“Financial Year” means the financial year of the Borrowers commencing on October
1 of each calendar year and ending on September 30 of the following calendar
year.
“Foreign Lender” means any Lender that is not resident for income tax or
withholding tax purposes under the laws of Canada and that is not otherwise
considered or deemed in respect of any amount payable to it hereunder or under
any Credit Document to be resident for income tax or withholding tax purposes in
Canada by application of the laws of Canada.





--------------------------------------------------------------------------------





“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means IFRS applied on a consistent basis; provided, however, that, in the
event of a change in GAAP that would affect the computation of any financial
covenant, ratio, accounting definition or requirement set forth in this
Agreement or any other Credit Document, if the Borrowers or the Majority Lenders
shall so request, the Administrative Agent, the Majority Lenders and the
Borrowers shall negotiate in good faith, each acting reasonably, to amend such
financial covenant or requirement to preserve the original intent thereof in
light of such change in GAAP; provided, further, that, until so amended as
provided in the preceding proviso, (a) such ratio or requirement shall continue
to be computed in accordance with GAAP without regard to such change therein,
and (b) the Loan Parties shall furnish to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement,
setting forth a reconciliation between calculations of such financial covenant
or requirement made before and after giving effect to such change in GAAP.
“Governmental Authority” means the government of Canada, the United States or
any other nation, or of any political subdivision, whether provincial, state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, and including a Minister of the Crown, Superintendent of Financial
Institutions or other comparable authority or agency.
“Guarantee” means the guarantee of each Loan Party and Parent GP set forth in
Article 23 hereof and any additional guarantee of a Guarantor in respect of the
obligations of the Borrowers under the Credit Documents.
“Guarantors” means, collectively, each Borrower, Parent GP, Whistler Blackcomb
Employment Corp. (formerly named Apres Enterprises Inc.), Blackcomb Skiing
Enterprises Ltd., Whistler Blackcomb General Partner Ltd., Lodging Ovations
Corp., WB Land Inc., Whistler/Blackcomb Mountain Employee Housing Ltd., Whistler
& Blackcomb Mountain Resorts Limited, WB/T Development Ltd. (formerly named
Intrawest/Taluswood Development Ltd.), Crankworx Events Inc., Peak to Creek
Lodging Company Ltd., Whistler Heli-Skiing Ltd., Blackcomb Mountain Development
Ltd., Garibaldi Lifts Ltd., Whistler Ski School Ltd., Affinity Snowsports Inc.,
Mr. Whistler’s Holdings Inc. and each other entity that becomes a Subsidiary of
a Borrower after the Closing Date (other than a Real Estate Development SPV) or
provides a guarantee in respect of the obligations of the Borrowers under the
Credit Documents after the Closing Date, and each individually is a “Guarantor”.
“Hazardous Substance” means any substance, waste, liquid, gaseous or solid
matter, sound, radiation, vibration, fuel, organic or inorganic matter, alone or
in any combination which is regulated or designated under any applicable
Environmental Laws, including as toxic or as a hazardous waste, a hazardous
substance, a hazardous material, a pollutant, a deleterious substance, a
contaminant or a pollutant, including petroleum or any derivative thereof or
toxic mold or regulated radioactive material.
“Hedge Lenders” has the meaning specified in the definition of “Eligible Hedging
Agreements” herein.





--------------------------------------------------------------------------------





“Hedging Agreements” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
Debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, or each relevant
transaction under any such agreement, as the context so admits; provided that no
phantom stock or similar plan providing for payments to current or former
directors, officers, employees or consultants (in their capacities as such) of a
Borrower or any of its Subsidiaries shall be a Hedging Agreement and provided
further that “Hedge Agreements” shall include all Eligible Hedging Agreements.
“Hedging Obligations” means, with respect to any Person, the Person’s payment
obligations under Hedging Agreements calculated on a mark-to-market basis at the
date of determination.
“IFRS” means International Financial Reporting Standards.
“Incremental Amendment” has the meaning set forth in Section 2.12(5).
“Incremental Commitment Request” has the meaning set forth in Section 2.12(1).
“Incremental Commitments” has the meaning set forth in Section 2.12(1).
“Incremental Facility Closing Date” has the meaning set forth in Section
2.12(4).
“Incremental Lenders” has the meaning set forth in Section 2.12(3).
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Instruments” means (i) a bill, note or cheque within the meaning of the Bills
of Exchange Act (Canada) or any other writing that evidences a right to the
payment of money and is of a type that in the ordinary course of business is
transferred by delivery with any necessary endorsement or assignment, or (ii) a
letter of credit and an advice of credit if the letter or advice states that it
must be surrendered upon claiming payment thereunder, or (iii) chattel paper or
any other writing that evidences both a monetary obligation and a security
interest in or a lease of specific goods, or (iv) documents of title or any
other writing that purports to be issued by or addressed to a bailee and
purports to cover such goods in the bailee’s possession as are identified or
fungible portions of an identified mass, and that in the ordinary course of
business is treated as establishing that the Person in possession of it is
entitled to receive, hold and dispose of the document and the goods it covers,
or (v) any document or writing commonly known as an instrument.
“Intellectual Property” means domestic and foreign: (i) patents, applications
for patents and reissues, divisions, continuations, renewals, extensions and
continuations-in-part of patents or patent applications; (ii) proprietary and
non-public business information, including inventions (whether patentable or
not), invention disclosures, improvements, discoveries, trade secrets,
confidential information, know-how, methods, processes, designs, technology,
technical data, schematics, formulae and customer lists, and documentation
relating to any of the foregoing; (iii) copyrights, copyright registrations and
applications for copyright registration; (iv) mask works, mask work
registrations and applications for mask work registrations; (v) designs, design
registrations, design registration applications and integrated circuit
topographies; (vi) trade names, business names, corporate names, domain names,





--------------------------------------------------------------------------------





website names and world wide web addresses, common law trade-marks, trade-mark
registrations, trade mark applications, trade dress and logos, and the goodwill
associated with any of the foregoing; and (vii) computer software and programs
(both source code and object code form), all proprietary rights in the computer
software and programs and all documentation and other materials related to the
computer software and programs.
“Intercompany Instruments” means all promissory notes and other Instruments
issued by or evidencing an obligation of any Loan Party to another Loan Party.
“Intercompany Securities” means (i) all Securities issued by any Loan Party to
another Loan Party or any Subsidiary of a Loan Party to a Loan Party and (ii)
all Securities issued by a Loan Party to Parent GP.
“Interest Period” means, for each LIBOR Advance, a period which commences (i) in
the case of the initial Interest Period, on the date the LIBOR Advance is made
or converted from another Type of Accommodation, and (ii) in the case of any
subsequent Interest Period, on the last day of the immediately preceding
Interest Period in respect of a maturing LIBOR Advance, and which ends, in
either case, on the day selected by the Borrower in the applicable Borrowing
Notice or Rollover/Conversion Notice. The duration of each Interest Period shall
be 1, 2 or 3 months (or such shorter period as may be approved by each of the
Lenders making the relevant LIBOR Advance), unless the last day of a LIBOR
Interest Period would otherwise occur on a day other than a Business Day, in
which case the last day of such Interest Period shall be extended to occur on
the next Business Day, or if such extension would cause the last day of such
Interest Period to occur in the next calendar month, the last day of such
Interest Period shall occur on the preceding Business Day.
“Investments” means, as applied to any Person (the “investor”), any direct or
indirect purchase or other acquisition by the investor of, or a beneficial
interest in, Equity Securities of any other Person, including any exchange of
Equity Securities for indebtedness, or any direct or indirect loan, advance
(other than advances to directors, officers and employees for moving and travel,
drawing accounts and similar expenditures in the ordinary course of business) or
capital contribution by the investor to any other Person, including all
indebtedness and accounts receivable owing to the investor from such other
Person that did not arise from sales or services rendered to such other Person
in the ordinary course of the investor’s business, or any direct or indirect
purchase or other acquisition of bonds, notes, debentures or other debt
securities of, any other Person. The amount of any Investment shall be the
original cost of such Investment (or fair market value at the time of transfer
of any assets transferred where such Investment is made in kind), plus the cost
of all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment
minus any amounts (a) realized upon the disposition of assets comprising an
Investment (including the value of any liabilities assumed by any Person other
than a Loan Party or any Subsidiary in connection with such disposition to the
extent the investor is released of the liabilities so assumed), (b) constituting
repayments of Investments that are loans or advances or (c) constituting cash
returns of principal or capital thereon (including any dividend, redemption or
repurchase of equity that is accounted for, in accordance with GAAP, as a return
of principal or capital). Notwithstanding the foregoing, any Acquisition will
not be considered to be an Investment.
“Issue” means an issue of a Documentary Credit by the Swing Line Lender pursuant
to Article 5.





--------------------------------------------------------------------------------





“Issue Date” has the meaning specified in Section 5.02.
“Issue Notice” has the meaning specified in Section 5.02.
“Judicial Order” has the meaning specified in Section 5.08(1).
“Laws” means all legally enforceable statutes, codes, ordinances, decrees,
rules, regulations, municipal by-laws, judicial or arbitral or administrative or
ministerial or departmental or regulatory judgments, common law, orders,
decisions, rulings or awards, or any provisions of the foregoing, binding on the
Person referred to in the context in which such word is used; and “Law” means
any one of the foregoing.
“Leases” means, collectively, all leases, subleases, licences, sublicences, and
other agreements or rights in respect of the use or occupation of real property
that is not Crown land which are used in the operation of the Business from time
to time held by any Loan Party, including for certainty the Material Leases and
the interest of any Loan Party in the Buildings and Fixtures on the Leased Real
Properties.
“Leased Real Properties” means the lands demised by the Leases;
“Lenders” means, collectively, the financial institutions and other Persons set
forth on the signature pages hereof as Lenders, and any assignee thereof
pursuant to the provisions of this Agreement upon such assignee executing and
delivering an assignment and assumption agreement referred to in Section
17.01(2)(f) to the Borrowers and the Administrative Agent, or any other Person
which becomes a Lender party to this Agreement, and in the singular any one of
such Lenders.
“LIBOR Advance” means an Advance that bears interest by reference to the LIBOR
Rate.
“LIBOR Rate” means for any Interest Period:
(a)the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the LIBOR 01 screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in U.S. Dollars (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period, determined
as of approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period, or
(b)if the rate referenced in the preceding subsection (a) does not appear on
such page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate (or equivalent rate from
any other organization that may succeed the British Bankers Association as the
authorized administrator of LIBOR) for deposits in U.S. Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, or
(c)if the rates referenced in the preceding subsections (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest (rounded upward to the next 1/100th of 1%) at which deposits in
U.S. Dollars for delivery on the first day





--------------------------------------------------------------------------------





of such Interest Period in same day funds in the approximate amount of the LIBOR
Advance being made, continued or converted by the Borrower and with a term
equivalent to such Interest Period would be offered by the Administrative
Agent’s London branch to major banks in the offshore U.S. Dollar market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period.
“Limited Recourse Guarantee” has the meaning specified in Section 2.13(1)(c).
“Limited Recourse Guarantors” means, collectively, each of 0710350 B.C. Ltd.,
Snowcrest Holdings (Canada) Ltd., Nippon Cable Holdings (Canada) Ltd. (formerly
named 0878377 B.C. Ltd.), and Nippon GP and each individually is a “Limited
Recourse Guarantor”.
“Loan Parties” means, collectively, (i) the Borrowers, (ii) the Consolidated
Subsidiaries and (iii) any Non-Consolidated Subsidiaries which are Guarantors
(but, for the avoidance of doubt does not include Parent GP or the Limited
Recourse Guarantors), and “Loan Party” means any one of them.
“Majority Lenders” means, at any time, Lenders whose Commitments at such time,
taken together, are greater than 50% of the aggregate amount of the Commitments
at such time.
“Material Adverse Effect” means a material adverse effect on: (i) the business,
operations, financial condition or Assets of the Loan Parties, taken as a whole;
(ii) the ability of the Loan Parties taken as a whole to perform their
obligations under the Credit Documents; or (iii) the validity or enforceability
of the Credit Documents or the rights and remedies of the Administrative Agent
and the Lenders thereunder.
“Material Agreements” means those agreements (as amended, restated,
supplemented, modified, renewed or replaced as permitted hereunder from time to
time) of any of the Loan Parties the breach, non-performance or cancellation of
which or the failure to renew, termination, revocation or lapse of which could
reasonably be expected to have a Material Adverse Effect, and which cannot
promptly be replaced by an alternative comparable contract with comparable
commercial terms, which agreements as of the Closing Date are listed on
Schedule E (as updated from time to time in accordance with this Agreement).
“Material Crown Real Properties” means the lands subject to the Material Crown
Tenures.
“Material Crown Tenures” means the Development Agreements and the Crown Tenures
subject to the Development Agreements.
“Material Disposition” means any Disposition or series of related Dispositions
that involves Assets having a fair value, or consideration received for such
Assets, in excess of $10,000,000.
“Material Leased Real Properties” means the lands demised by the Material
Leases.
“Material Leases” means (i) the leases of real property that is not Crown land
the particulars of which as at the Closing Date are set forth in Part 1 of
Schedule F hereto, and (ii) any lease of real property that is not Crown land
entered into after the Closing Date in respect of which any Loan Party is
obliged to pay any amounts, including all rents, in excess of $1,000,000 per
annum, the particulars of which will be set forth in Part 1 of Schedule F
hereto, as updated





--------------------------------------------------------------------------------





from time to time in accordance with Section 8.01(1)(c), and for certainty
includes the interest of any Loan Party in the Buildings and Fixtures on the
Material Leased Real Properties.
“Material Owned Real Properties” means, collectively, (i) the owned real
property the particulars of which as at the Closing Date are listed on Part 1 of
Schedule G hereto and (ii) any owned real property of any Loan Party acquired
after the Closing Date having a fair value or book value of greater than
$10,000,000, the particulars of which will be set forth in Part 2 of Schedule G
hereto, as updated from time to time in accordance with Section 8.01(1)(c), and
for certainty includes the interest of any Loan Party in the Buildings and
Fixtures thereon.
“Material Permits” means the Authorizations, the breach, non-performance,
cancellation or non-availability of which or failure to renew of which could
reasonably be expected to have a Material Adverse Effect.
“Material Permitted Acquisition” means any Permitted Acquisition which involves
consideration in excess of $10,000,000.
“Maturity Date” means the date that is the fifth anniversary of the Closing
Date, or any subsequent date to which the Maturity Date is extended in
accordance with Section 2.11; provided, however, that, if the Second Lien
Repayment Date does not occur prior to November 30, 2013 and Tranche 2 is
cancelled pursuant to Section 2.02(3), the Maturity Date shall be the date 6
months prior to the maturity date of the Second Lien Senior Notes.
“Measurement Period” means, as of any date of determination, the four
consecutive Financial Quarters most recently ended.
“Moody’s” means Moody’s Investors Service, Inc.
“Net Proceeds” means any one or more of the following:
(a)with respect to any Disposition of Assets by any Loan Party, the net amount
equal to the aggregate amount received in cash (including any cash received by
way of deferred payment pursuant to a note, receivable, other non-cash
consideration or otherwise, but only as and when such cash is so received) in
connection with such Disposition, less the sum of (A) the principal amount of
any Debt (other than Debt under the Credit Documents or Debt owing to another
Loan Party) that is secured by such Assets and that is required to be repaid in
connection with such Disposition of Assets, (B) the reasonable fees (including,
without limitation, reasonable legal fees), commissions and other out-of-pocket
expenses (particulars of which shall be provided to the Administrative Agent
upon request) and Taxes incurred, paid or payable by any Loan Party to any
Person (other than another Loan Party) in connection with such Disposition;
(b)with respect to the issuance or creation of Debt or Equity Securities,
whether private or public, of any Loan Party, the net amount equal to the
aggregate amount received in cash (including any cash received by way of
deferred advance or installment but only as and when such cash is so received)
in connection with such creation or issuance, less the reasonable fees
(including without limitation, reasonable legal fees, investment banking fees,
accounting fees, consulting fees and placement fees), commissions, printing
costs and other out-of-pocket expenses incurred, paid or payable by any Loan
Party to any Person (other than





--------------------------------------------------------------------------------





another Loan Party) in connection with such creation or issuance (as evidenced
by supporting documentation provided to the Administrative Agent upon request
therefor by the Administrative Agent); and
(c)with respect to the receipt of proceeds under any insurance policy (other
than business interruption insurance), the net amount equal to the aggregate
amount received in cash in connection with such receipt of insurance proceeds
and not otherwise reinvested as permitted under this Agreement, less the
reasonable fees (including without limitation reasonable legal fees), costs,
deductibles and other out-of-pocket expenses (as evidenced by supporting
documentation provided to the Administrative Agent upon request therefor by the
Administrative Agent) and Taxes incurred, paid or payable by any Loan Party to
any Person (other than another Loan Party) in connection with the claim under
the insurance policy giving rise to such proceeds,
provided that, in each case, any such fees, commissions or expenses paid to a
Related Party may be deducted in determining the Net Proceeds of such claim only
to the extent incurred in cash for fair value and otherwise on terms at least as
favourable to the Loan Parties as could have been obtained from any Unrelated
Party under no compulsion to act.
“Nippon GP” means 0891986 B.C. Ltd., a corporation incorporated in the Province
of British Columbia and its successors and permitted assigns.
“Non-Consolidated Subsidiary” means a Subsidiary of Parent GP that is not a
Subsidiary of the Borrowers, but owns property used in, or provides goods and/or
services used or comprised in the Business.
“Non-Consolidated Subsidiary Distributable Cash Amount” means, for any
Non‑Consolidated Subsidiary and any Measurement Period, (a) the Consolidated
EBITDA of such Non‑Consolidated Subsidiary for such period less, to the extent
not already deducted in the calculation of Consolidated EBITDA: (i) Consolidated
Income Tax Expense of such Non‑Consolidated Subsidiary for such period, and
(ii) Consolidated Interest Expense of such Non‑Consolidated Subsidiary to the
extent payable in cash during such period, and mandatory debt servicing payments
made by such Non‑Consolidated Subsidiary during such period, plus (b) the
aggregate amount of undistributed and unexpended Non‑Consolidated Subsidiary
Distributable Cash Amounts of such of such Non‑Consolidated Subsidiary from any
prior Measurement Period.
“Non-Recourse Debt” means Debt of Parent GP or any Unrestricted Subsidiary in
respect of which the holder thereof and any other Person that derives rights
thereunder has no recourse to recover the payment or collection thereof, except
for recourse against (i) Parent GP on an unsecured basis, save for recourse
against Assets of Parent GP that are not Equity Securities of or Debt owing by
any Loan Party or Assets used in the Business, (ii) any Unrestricted Subsidiary,
(iii) any Assets of any Unrestricted Subsidiary and (iv) any Securities issued
by any Unrestricted Subsidiary.
“Other Secured Agreements” means all agreements or arrangements (including
guarantees) entered into or made from time to time by the Loan Parties in
connection with: (a) cash consolidation, cash management and credit card
agreements and electronic fund transfer arrangements between the Loan Parties
and the Administrative Agent or any Lender or any Affiliate thereof
(collectively, “Service Lenders”), (b) overdraft arrangements related to such





--------------------------------------------------------------------------------





cash management arrangements between the Loan Parties and any Service Lender,
and (c) other similar transactions not made under this Agreement between the
Loan Parties and any Service Lender if it is agreed pursuant to a written
agreement signed by the Loan Parties and the Administrative Agent that such
debts, liabilities and obligations shall be secured; and, for greater certainty,
all such agreements and arrangements entered into or made by the Loan Parties
with or in favour of any Person at the time that such Person was the
“Administrative Agent” or a ”Lender” hereunder shall not cease to be an Other
Secured Agreement if such Person ceases to be the Administrative Agent or a
Lender hereunder.
“Owned Intellectual Property” has the meaning assigned to such term in Section
7.01(19).
“Owned Real Properties” means, collectively, the land and premises owned by the
Loan Parties from time to time and the Buildings and Fixtures owned by the Loan
Parties thereon.
“Parent GP” means Whistler Blackcomb Holdings Inc., a corporation incorporated
in the Province of British Columbia as at the date hereof and its successors and
assigns as permitted hereunder.
“Participant” has the meaning assigned to such term in Section 17.01(5).
“Partnership Agreements” means, collectively, the Blackcomb Partnership
Agreement and the Whistler Partnership Agreement.
“Permitted Acquisitions” means (i) Acquisitions resulting from any transactions
permitted by clauses (b) to (c) of Section 8.02(3), and (ii) any other
Acquisition by a Borrower or any Subsidiary thereof from any Person, provided
that (in the case of any Acquisition described in part (ii) of this definition):
(a)the Person that is the subject of such Acquisition, or the business or line
of business acquired, carries on the Business or a business reasonably related
thereto, in Canada or the United States;


(b)if such Acquisition is an Acquisition of Equity Securities of any Person,
(i) 100% of the Equity Securities of such Person are being acquired pursuant to
the Acquisition or (ii) if less than 100% of the Equity Interests of such Person
are being acquired pursuant to the Acquisition, the aggregate consideration for
such Acquisition shall not exceed $20,000,000 (or the Equivalent U.S. $ Amount)
in any Financial Year and $40,000,000 (or the Equivalent U.S. $ Amount) for all
such Acquisitions over the term of the Credit Facility;


(c)immediately before and immediately after giving effect to any such
Acquisition on a Pro Forma Basis, no Default or Event of Default shall have
occurred and be continuing;


(d)after giving effect to such Acquisition on a Pro Forma Basis, the Borrowers
will be in compliance with the financial covenants set forth in Section 8.03 as
at the date of such Acquisition, such compliance to be based on the most recent
Measurement Period reported on pursuant to Section 8.01(1), and at all relevant
times during the period of twelve months thereafter (calculated on a Pro Forma
Basis and based on the projected performance of such Acquisition for such twelve
month period);







--------------------------------------------------------------------------------





(e)the aggregate consideration for all such Acquisitions, including, for the
avoidance of doubt, Acquisitions referred to in clause (b)(ii) above, plus the
aggregate amount of any Debt owing by any Person that is the subject of such
Acquisition at the time of Acquisition, shall not exceed $25,000,000 (or the
Equivalent U.S. $ Amount) in the aggregate for all such Acquisitions in any
Financial Year and $75,000,000 (or the Equivalent U.S. $ Amount) in the
aggregate for all such Acquisitions over the term of the Credit Facility;


(f)the Lenders will have an Encumbrance over the Assets to be acquired, subject
only to Permitted Encumbrances (and if such Acquisition is an Acquisition of
Equity Securities of any Person, also a guarantee and an Encumbrance over the
Assets of such Person, subject only to Permitted Encumbrances, in accordance
with Section 2.13), or arrangements satisfactory to the Administrative Agent,
acting reasonably, shall have been made for the providing of such guarantee and
the obtaining of such Encumbrances, as applicable, within a period not to exceed
30 days following the date of such Acquisition; and


(g)the board of directors of such acquired Person or its selling shareholders in
existence at the time such purchase or acquisition is commenced shall have
approved such Acquisition,


provided that, in each case, (1) no Default or Event of Default shall have
occurred and be continuing immediately before and after giving effect to any
such Acquisition and (2) any Acquisition from a Related Party must comply with
the restriction imposed under Section 8.02(6).
“Permitted Debt” means,
(a)Debt hereunder or under any other Credit Document;
(b)Until the Second Lien Repayment Date, Debt under the Second Lien Senior
Notes;
(c)Non-Recourse Debt (i) incurred by Parent GP owing to a Person that is not a
Loan Party, or (ii) incurred by Parent GP comprised of unsecured loans or
advances to Parent GP permitted under Section 8.02(10)(h);
(d)Debt under unsecured subordinated loans advanced to a Borrower in respect of
which the holder of such Debt has entered into an intercreditor and
subordination agreement with the Administrative Agent on behalf of the Lenders
on market terms reasonably acceptable to the Administrative Agent and the
Majority Lenders (“Subordinated Debt”);
(e)unsecured Debt among the Loan Parties, which Debt is in each case subject to
the security interests granted by the applicable Loan Party to the
Administrative Agent under the applicable Security Agreement;
(f)Attributable Debt (including any Refinancing Debt arising therefrom) owing to
Unrelated Parties in respect of Capital Lease Obligations and purchase money
Debt not to exceed in aggregate at any one time outstanding $15,000,000 (or the
Equivalent U.S. $ Amount), in each case, incurred by the Loan Parties to finance
(i) Capital Expenditures, and (ii) the acquisition, construction, repair,
replacement or improvement of fixed or capital assets;





--------------------------------------------------------------------------------





(g)(A) Debt of the Loan Parties arising from the honouring by a bank or other
financial institution of a cheque, draft or similar instrument drawn against
insufficient funds in the ordinary course of business; and (B) contingent
indemnification obligations of the Loan Parties to financial institutions, in
each case to the extent in the ordinary course of business and on terms and
conditions which are within the general parameters customary in the banking
industry, entered into to obtain cash management services or deposit account
overdraft protection services (in amount similar to those offered for comparable
services in the financial industry) or other services in connection with the
management or opening of deposit accounts or incurred as a result of endorsement
of negotiable instruments for deposit or collection purposes;
(h)guarantees by any Loan Party of any Debt of another Loan Party expressly
permitted to be incurred under this Agreement;
(i)Debt of a Subsidiary of a Borrower acquired after the Closing Date and Debt
assumed in connection with the acquisition of Assets, which Debt in each case
exists at the time of such acquisition and is not created in contemplation of
such event and where such acquisition is permitted by this Agreement (including
any Refinancing Debt arising therefrom); provided, (A) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, and
(B) immediately after giving effect to such acquisition, the assumption and
incurrence of any such Debt and any related transactions, the Borrowers shall be
in compliance with the financial covenants set forth in Section 8.03 on a Pro
Forma Basis, such compliance to be based on the most recent Measurement Period
reported on pursuant to Section 8.01(1);
(j)Hedging Obligations of the Borrowers arising under Hedging Agreements entered
into in accordance with Section 8.02(17); provided that until the Second Lien
Repayment Date the aggregate amount of all Hedging Obligations of the Borrowers
owing to Hedge Lenders under Eligible Hedging Agreements at any time shall not
exceed $5,000,000 (or the Equivalent U.S. $ Amount);
(k)Debt of a Real Estate Development SPV incurred to finance the development of
Real Estate Development Assets (including any Refinancing Debt arising
therefrom), provided (i) the holder thereof and any other Person that derives
rights thereunder has no recourse to recover the payment or collection thereof,
except for recourse against (x) the Real Estate Development SPV, (y) Real Estate
Development Assets being so developed, and (z) Parent GP on a Non-Recourse Debt
basis, and (ii) the aggregate outstanding amount thereof at no time exceeds
$100,000,000 (or the Equivalent U.S. $ Amount); and
(l)Debt of a Loan Party which is not otherwise Permitted Debt; provided that the
principal amount of such obligations of the Loan Parties (including any
Refinancing Debt arising therefrom) do not, in the aggregate at any time, exceed
$20,000,000 (or the Equivalent U.S. $ Amount).
“Permitted Dispositions” means
(a)Dispositions of inventory in the ordinary course of business;


(b)any Disposition of Assets from a Loan Party to another Loan Party;







--------------------------------------------------------------------------------





(c)Dispositions of Assets which are obsolete, redundant or of no material
economic value;


(d)Dispositions of Assets (which, for the avoidance of doubt, shall include any
Equity Securities other than Equity Securities referred to in paragraph (i) of
this definition), including in connection with any Sale-Leaseback Transaction,
in each Financial Year for fair value resulting in consideration received for
such Assets of not more than $25,000,000 (or the Equivalent U.S. $ Amount) in
the aggregate for all such Dispositions during such Financial Year, provided
that the Net Proceeds thereof are applied in accordance with this Agreement;


(e)Dispositions of Real Estate Development Assets for fair value (i) to a Real
Estate Development SPV, subject to compliance with Section 8.02(10)(g), or (ii)
to an Unrestricted Subsidiary on terms and conditions no less favourable as
could have been obtained from any Unrelated Party under no compulsion to act;
(f)a transaction authorized by Section 8.02(2);


(g)the sale or liquidation of Permitted Investments in the ordinary course of
business;


(h)any Disposition for fair value (whether the subject of one transaction or a
series of related transactions) the Net Proceeds of which does not exceed
$5,000,000 (or the Equivalent U.S. $ Amount);


(i)any Disposition of Assets by Parent GP, except for or in respect of any of
the following: (i) Equity Securities in any Loan Party, (ii) any intercompany
Debt owing by a Loan Party, (iii) any Assets that are owned by Parent GP in its
capacity as general partner of a Borrower or beneficially owned by a Borrower or
(iv) any Assets used in the Business (for greater certainty unless, in the case
of (iii) and (iv), such a Disposition is otherwise permitted under this
definition);


(j)Dispositions of Real Estate Development Assets (in whole or in part) to any
Unrelated Party in the ordinary and usual course of developing such Assets;


(k)Dispositions of machinery or equipment for fair value simultaneously with the
trade-in or replacement of such machinery or equipment used or useful in the
ordinary course of business of and owned by such Person,


provided that, in each case, (1) any Disposition to a Related Party must comply
with the restrictions imposed under Section 8.02(6), (2) no Default or Event of
Default shall have occurred and be continuing, immediately before and
immediately after giving effect to any such Disposition, (3) in the case of a
Disposal of Equity Securities in a Non-Consolidated Subsidiary or Consolidated
Subsidiary, all, but not less than all, the Equity Securities in such
Non-Consolidated Subsidiary or Consolidated Subsidiary shall have been disposed
of, (4) save for any partial Disposition pursuant to paragraph (j), each Loan
Party obliged to pay any Debt secured by the Asset Disposed (other than any
amounts outstanding under the Credit Document or, if applicable, the Second Lien
Senior Notes) is released of such Debt on Disposition, and (5) for any partial
Disposition pursuant to paragraph (j), all proceeds of the Disposition (after
deducting all applicable expenses of the nature described in clause (B) of





--------------------------------------------------------------------------------





paragraph (a) of the definition of “Net Proceeds” required to be paid in
relation thereto) are applied to the payment of any Debt secured by the Asset
Disposed.
“Permitted Distributions” mean:
(a)cash distributions made by the Borrowers on their respective Equity
Securities (i) on a quarterly basis or (ii) by way of special distributions of
amounts referred to in part (b) of the definition of Borrowers’ Distributable
Cash Amount, in each case, to Parent GP and the Limited Recourse Guarantors, in
their capacity as limited partners of the Borrowers in accordance with the
distribution policy of each Borrower and in an amount approved by the board of
directors of Parent GP in its capacity as general partner of each Borrower,
provided that (x) the aggregate amount of such cash distributions in respect of
any Measurement Period does not exceed the Borrowers’ Distributable Cash Amount
for such Measurement Period, (y) no Default or Event of Default is in existence
or would result therefrom and (z) the Borrowers are in compliance with each of
the financial covenants set out in Section 8.03 both before and after making
such distributions;


(b)cash distributions made by a Non-Consolidated Subsidiary on its Equity
Securities by way of special distributions of amounts referred to in part (b) of
the definition of Non-Consolidated Subsidiary Distributable Cash Amount to
Parent GP, provided that (i) the aggregate amount of such cash distributions in
respect of any Measurement Period does not exceed the Non-Consolidated
Subsidiary Distributable Cash Amount of such Non-Consolidated Subsidiary for
such Measurement Period, (ii) no Default or Event of Default is in existence or
would result therefrom and (iii) the Borrowers are in compliance with each of
the financial covenants set out in Section 8.03 both before and after making
such distributions;


(c)cash distributions by a Consolidated Subsidiary on its Equity Securities to a
Borrower or another Consolidated Subsidiary; and


(d)cash distributions by a Subsidiary of a Non-Consolidated Subsidiary to such
Non-Consolidated Subsidiary.


“Permitted Encumbrances” means, with respect to any Person, the following:
(a)Encumbrances for Taxes, rates, assessments or other governmental charges or
levies or for employment insurance, pension obligations or other social security
obligations, workers’ compensation or vacation pay, the payment of which is not
yet due, or for which installments have been paid based on reasonable estimates
pending final assessments, or if due, the validity of which is being contested
diligently and in good faith by appropriate proceedings by that Person if
either, in the case of such items being contested, (i) adequate reserves have
been maintained in accordance with GAAP or (ii) the applicable Encumbrances are
not in the aggregate materially prejudicial to the value of the Assets of the
Borrowers or their Subsidiaries taken as a whole;


(b)undetermined or inchoate Encumbrances, rights of distress and charges
incidental to current operations which have not at such time been filed or
exercised, or which relate to obligations not due or payable or if due, the
validity of which is being contested diligently and in good faith by appropriate
proceedings by that Person;







--------------------------------------------------------------------------------





(c)(i) reservations, limitations, provisos and conditions expressed in any
original grant from any Governmental Authority or (ii) other grant of real or
immovable property, or interests therein, which, in the case of this clause
(ii), do not materially and adversely affect the use of the affected land for
the purpose for which it is used by that Person;


(d)licences, permits, reservations, legal notations, covenants, servitudes,
easements, statutory rights-of-way and rights in the nature of easements
(including, without limiting the generality of the foregoing, licenses,
easements, rights-of-way and rights in the nature of easements for sidewalks,
public ways, sewers, drains, gas, steam and water mains or electric light and
power, or telephone and telegraph conduits, poles, wires and cables) and zoning,
land use and building restrictions, by-laws, regulations and ordinances of
federal, provincial, regional, state, municipal and other governmental
authorities that were not incurred in connection with and do not secure Debt and
do not materially impair the use of the affected land for the purpose for which
it is used by that Person;


(e)title defects, encroachments or irregularities which are of a minor nature
and which in the aggregate do not materially impair the use of the affected
property for the purpose for which it is used by that Person;


(f)the right reserved to or vested in any Governmental Authority by the terms of
any lease, license, franchise, grant or permit acquired by that Person or by any
statutory provision to terminate any such lease, license, franchise, grant or
permit, or to require annual or other payments as a condition to the continuance
thereof;


(g)the Encumbrances resulting from the deposit or pledge of cash or securities
in connection with contracts, tenders, bids, leases, government contracts,
supply agreements, utilities or expropriation proceedings, or to secure workers’
compensation, unemployment insurance, and other social security obligations and
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements in respect of such obligations and performance bonds
and other similar obligations incurred in the ordinary course of business;


(h)the Encumbrances resulting from surety or appeal bonds, costs of litigation
when required by Law, liens and claims incidental to current mechanics’,
warehousemen’s, carriers’ and other similar liens and public, statutory and
other like obligations incurred in the ordinary course of business;


(i)Encumbrances given to a public utility or any Governmental Authority when
required by such utility or Governmental Authority in connection with the
operations of that Person in the ordinary course of its business;


(j)the Encumbrances created by a judgment of a court of competent jurisdiction,
as long as the judgment is being contested diligently and in good faith by
appropriate proceedings by that Person and does not result in an Event of
Default under Section 9.01(1)(i);


(k)operating leases entered into in the ordinary course of Business;


(l)Encumbrances securing Attributable Debt owing to Unrelated Parties in respect
of Capital Lease Obligations permitted hereunder and purchase money Debt
permitted





--------------------------------------------------------------------------------





hereunder provided, that, (i) such Encumbrances attach concurrently with or
within 120 days after the acquisition, construction, repair, replacement or
improvement (as applicable) of the Assets subject to such Encumbrances, and (ii)
such Encumbrances do not at any time encumber any Assets other than the Assets
financed by such Debt, replacements thereof and additions and accessions to such
property and the proceeds thereof;


(m)Encumbrances securing Permitted Debt referred to in paragraph (i) of the
definition thereof provided that such Encumbrance shall only extend to the
Assets of such acquired Subsidiary and shall not extend to or cover any Assets
or Equity Interests of any other Loan Party;


(n)the Encumbrances created by the Security Documents;


(o)until the Second Lien Repayment Date, Encumbrances securing (i) the
obligations of the Loan Parties under or in respect of the Second Lien Senior
Notes, provided such Encumbrances are subordinated to the Encumbrances created
by the Security Documents pursuant to the Second Lien Intercreditor Agreement;


(p)licenses, leases or subleases granted by a Loan Party to another Person for
fair value in the ordinary course of business that do not (i) impair the use of
the property encumbered thereby by any Loan Party for the purpose for which it
is used in the Business or (ii) impair or interfere with the conduct of the
Business by any Loan Party, in each case, in any material respect;


(q)Encumbrances solely on any cash earnest money deposit made by that Person in
connection with any Permitted Acquisition;


(r)restrictive covenants created under subdivision agreements, site plan control
agreements, development agreements, facilities sharing agreements, cost sharing
agreements and other similar agreements which do not materially impair the use
of the real property subject thereto for the purpose for which it is used by
that Person;


(s)unregistered, undetermined or inchoate Encumbrances and charges incidental to
construction, maintenance, use or operation, a claim or notice for which shall
not at the time have been registered against the applicable Owned Real
Properties and of which notice in writing shall not at the time have been given
to that Person or the Administrative Agent pursuant to the Builders Lien Act
(British Columbia) or the comparable statute in any other province in which such
Owned Real Properties are located;


(t)Encumbrances or covenants restricting or prohibiting access to or from lands
abutting on controlled access highways or covenants affecting the use to which
lands may be put; provided, however, that such Encumbrances or covenants do not
materially and adversely affect the use of the lands encumbered thereby for the
purpose for which it is used by that Person;


(u)Encumbrances in favour of a financial depositary institution arising (i) as a
matter of Law or (ii) to the extent that no funds are subject to a present and
enforceable claim thereon, under operation of account or credit cardholder
agreements entered into the ordinary course of business, in each case,
encumbering deposits (including the right of set-off) and





--------------------------------------------------------------------------------





which are within the general parameters of operation of accounts or credit
cardholder agreements customary in the banking industry;


(v)the Encumbrances existing on the Closing Date and set forth in Schedule K;


(w)Encumbrances created by Parent GP securing Non-Recourse Debt referred to in
paragraph (c) of the definition of Permitted Debt;


(x)Encumbrances over Assets of Real Estate Development SPVs securing Permitted
Debt referred to in paragraph (k) of the definition thereof incurred by such
Real Estate Development SPV, provided such Encumbrances extend only to such
Assets;


(y)Encumbrances which are not otherwise Permitted Encumbrances created in favour
of Unrelated Parties; provided that (i) the aggregate amount of obligations
secured thereby (including Refinancing Debt arising therefrom) does not at any
time exceed $20,000,000 (or the Equivalent U.S. $ Amount) and (ii) such
Encumbrances only attach to specifically identified Assets and do not attach
generally to all or substantially all of the undertaking and Assets of such
Person (such as an Encumbrance in the nature of a floating charge on all or
substantially all of the undertaking and Assets of a Person);


(z)other Encumbrances expressly consented to in writing by the Majority Lenders;
and


(aa)the modification, replacement, renewal or extension of any Encumbrance
permitted by this definition; provided, that the Encumbrance does not extend to
any additional Assets other than after-acquired Assets that is affixed or
incorporated into the Assets covered by such Encumbrance and proceeds thereof.
“Permitted Investments” means investments in:
(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the Government of Canada or of any Canadian
province (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the Government of Canada or of such Canadian
province), in each case maturing within one year from the date of acquisition
thereof;


(b)commercial paper maturing within 365 days from the date of acquisition
thereof and rated, at such date of acquisition, at least “Prime 1” (or the then
equivalent grade) by Moody’s or “A” (or the then equivalent grade) by S&P or R-1
Low (or the then equivalent grade) by Dominion Bond Rating Service Limited;


(c)certificates of deposit, bankers’ acceptances, commercial paper and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of Canada or of any Canadian province having, at such date of acquisition, a
credit rating on its non-credit enhanced long-term unsecured Debt of at least
“A-” by S&P;







--------------------------------------------------------------------------------





(d)fully collateralized repurchase agreements with a term of not more than 180
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;


(e)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the Government of the United States of
America or any U.S. State or territory (or by any agency thereof to the extent
such obligations are backed by the full faith and credit of the Government of
the United States of America), in each case maturing within one year from the
date of acquisition thereof;


(f)securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least “A” by S&P or “A” by Moody’s; and


(g)money market funds that (i) comply with the criteria set forth in Rule 2a 7
under the Investment Company Act of 1940, (ii) are rated “AAA” by S&P and “Aaa”
by Moody’s and (iii) have portfolio assets of at least Cdn. $5,000,000 (or the
Equivalent U.S. $ Amount),


provided that (y) each such Investment is redeemable in cash without any
discount to the principal amount thereof on less than seven (7) days’ notice and
(z) no such Investment constitutes asset-backed commercial paper, collateralized
debt obligations or similar such Investments.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Province” has the meaning specified in Section 2.13(1)(b).
“Province Consent” has the meaning specified in Section 2.13(1)(b).
“PPSA” means the Personal Property Security Act (British Columbia) and the
regulations thereunder, as from time to time in effect, provided, however, if
attachment, perfection or priority of the Administrative Agent’s security
interests in any Collateral are governed by the personal property security laws
of any jurisdiction other than British Columbia, “PPSA” shall mean those
personal property security laws in such other jurisdiction for the purposes of
the provisions hereof relating to such attachment, perfection or priority and
for the definitions related to such provisions.
“Pro Forma Adjustment” means, for any Measurement Period during which a Material
Permitted Acquisition or a Material Disposition occurs, the pro forma increase
or decrease in Consolidated EBITDA of the Loan Parties arising from the
reformulation of Consolidated EBITDA as if such Material Permitted Acquisition
or Material Disposition, and all other Material Permitted Acquisitions or
Material Dispositions that have been consummated during the period, and any Debt
or other liabilities incurred or repaid in connection therewith, had been
consummated and incurred or repaid at the beginning of such period (and assuming
that such Debt to be incurred bears interest during any portion of the
applicable Measurement Period prior to the relevant acquisition at the interest
rate which is or would be in effect with respect to such Debt as at the relevant
date of determination).





--------------------------------------------------------------------------------





“Pro Forma Basis” and “Pro Forma Compliance” means, for purposes of calculating
compliance with each of the financial covenants set forth in Section 8.03 for
each Measurement Period during which a Material Disposition or a Material
Permitted Acquisition occurs, that such Material Disposition or Material
Permitted Acquisition shall be deemed to have occurred as of the first day of
the applicable Measurement Period in such covenant after giving effect to any
applicable Pro Forma Adjustments.
“Real Estate Development Assets” means real property or any interest therein (a)
held by a Loan Party as of the Closing Date, (b) acquired by a Loan Party after
the Closing Date from an Unrelated Party or in accordance with Section 8.02(6),
or (c) acquired by or transferred to a Real Estate Development SPV in accordance
with this Agreement, and in each case in respect of which the Loan Party or Real
Estate Development SPV receives, or reasonably expects to receive in the course
of development or improvement thereof, the relevant Authorizations to permit the
development or improvement of such real property for any residential or
commercial purposes, or any combination thereof, relating or complimentary to
the Business and, in each case including the buildings, fixtures and all
improvements thereon or being developed thereon.
“Real Estate Development SPV” means a Subsidiary of a Borrower created after the
Closing Date for the purpose of developing real property for commercial or
residential purposes (or any combination thereof) relating or complimentary to
the Business, and substantially all of the assets of which from time to time
consist of Real Estate Development Assets and related personal property.
“Refinancing” means the refinancing transactions contemplated by this Agreement.
“Refinancing Debt” means, without duplication, Debt that refunds, refinances,
extends or all of the proceeds from which are used to repay (in whole or in
part) any Permitted Debt but only to the extent that (a) such Refinancing Debt
is subordinated to the Debt hereunder at least to the same extent as the Debt
being refunded, refinanced or extended, if at all; (b) the principal amount of
such Refinancing Debt has a weighted average life to maturity not less than the
weighted average life to maturity of the Debt being refunded, refinanced or
extended and is scheduled to mature no earlier than the Debt being refunded,
refinanced or extended; (c) such Refinancing Debt is in an aggregate principal
amount (or if issued with original issue discount, an aggregate issue price)
that is equal to or less than the sum of (x) the aggregate principal amount (or,
if issued with original issue discount, the aggregate accreted value) of the
Debt being refunded, refinanced or extended and the amount of any premium
reasonably necessary to accomplish such refinancing, (y) the amount of any
premiums owed, if any, not in excess of pre-existing prepayment provisions on
such Debt being refunded, refinanced or extended, and (z) the amount of
customary fees, expenses and costs related to the incurrence of such Refinancing
Debt; and (d) such Refinancing Debt is incurred by the same Person or (i) if
such Debt is of a Consolidated Subsidiary, by a Borrower or another Loan Party
or (ii) if such Debt is Non-Recourse Debt of Parent GP and not of a Borrower, by
Parent GP or an Unrestricted Subsidiary, (e) any Refinancing Debt of
Non-Recourse Debt must constitute Non-Recourse Debt and (f) any Refinancing Debt
of Permitted Debt described in paragraph (k) of the definition of Permitted Debt
must also be Permitted Debt described in such paragraph (k).
“Register” has the meaning specified in Section 17.01(3).





--------------------------------------------------------------------------------





“Registered Intellectual Property” means Intellectual Property that is issued
by, registered or filed with, renewed by or the subject of a pending application
before any Governmental Authority or Internet domain name registrar.
“Related Party” means (i) Parent GP, (ii) an Affiliate of Parent GP that is not
a Loan Party or (iii) a director, officer or employee of Parent GP or such
Affiliate.
“Release” when used as a verb includes release, spill, leak, emit, deposit,
discharge, leach, migrate or dispose into the environment and the term “Release”
when used as a noun has a correlative meaning.
“Relevant Persons” has the meaning specified in the definition of Consolidated
EBITDA.
“Remedial Work” shall mean any investigation, site monitoring, containment,
cleanup, removal, restoration, precautionary actions or other remedial work of
any kind or nature with respect to the Release of any Hazardous Substances.
“Repayment Notice” has the meaning specified in Section 2.09(3).
“Responsible Officer” means, with respect to any corporation or other entity,
the chairman, the president, any vice president, the chief executive officer,
the chief operating officer or the chief financial officer, and, in respect of
financial or accounting matters, any Financial Officer of such corporation or
other entity; unless otherwise specified, all references herein to a Responsible
Officer mean a Responsible Officer of the applicable Borrower.
“Restricted Payment” means any payment by a Loan Party (i) of any dividends on
any of its Equity Securities, (ii) on account of, or for the purpose of setting
apart any property for a sinking or other analogous fund for, the purchase,
redemption, retraction, retirement or other acquisition of any of its Equity
Securities, or the making by such Loan Party of any other distribution in
respect of any of its Equity Securities, (iii) of any principal of or interest
or premium on or of any amount in respect of a sinking or analogous fund or
defeasance fund for any Debt of such Loan Party ranking in right of payment
subordinate to any liability of such Loan Party under the Credit Documents, or
(iv) of any principal of or interest or premium on or of any amount in respect
of a sinking or analogous fund or defeasance fund for any Debt of such Loan
Party to a shareholder of such Loan Party or to an Affiliate of a holder of
Equity Securities in such Loan Party, or (v) of any management, consulting or
similar fee or any bonus payment or comparable payment, or by way of gift or
other gratuity, or any other payment of any nature or kind, to any Related Party
or to any director, officer employee or agent of any Related Party.
“Rollover/Conversion Notice” has the meaning specified in Section 3.03(3).
“Sale-Leaseback Transaction” means any direct or indirect arrangement with any
Person or to which any such Person is a party providing for the leasing to any
Loan Party of any property, whether owned by the Loan Party as of the Closing
Date or later acquired, which has been or is to be sold or transferred by the
Loan Party to such Person or to any other Person from whom funds have been, or
are to be, advanced by such Person on the security of such property.
“Schedule I Bank” means an institution listed on Schedule I of the Bank Act
(Canada).





--------------------------------------------------------------------------------





“Second Lien Documents” means the Second Lien Senior Note Purchase Agreement,
the Second Lien Senior Notes, and all guarantees, pledge agreements, security
agreements and ancillary documents entered into in connection therewith.
“Second Lien Intercreditor Agreement” means the intercreditor agreement dated as
of November 9, 2010 between the Administrative Agent on behalf of the Lenders,
CPPIB Credit Investments Inc., as agent on behalf of the holders of the Second
Lien Senior Notes, and the Borrowers, as amended and restated from time to time.
“Second Lien Repayment Date” means the date of repayment in full by the
Borrowers of all obligations under or in respect of the Second Lien Senior Notes
and the Senior Lien Senior Note Purchase Agreement.
“Second Lien Senior Note Purchase Agreement” means the Second Lien Senior Note
Purchase Agreement dated as of November 9, 2010 between the Borrowers, as
issuers, CPPIB Credit Investments Inc., as agent, and CPPIB Credit Investments
Inc., as holder, providing for the issuance and sale of the Second Lien Senior
Notes.
“Second Lien Senior Notes” means the $126,000,000 senior secured notes issued by
the Borrowers pursuant to the Second Lien Senior Note Purchase Agreement.
“Securities” means:
(a)a document that is (i) issued in bearer, order or registered form, (ii) of a
type commonly dealt in upon securities exchanges or markets or commonly
recognized in any area in which it is issued or dealt in as a medium for
investment, (iii) one of a class or series or by its terms is divisible into a
class or series of documents, and (iv) evidence of a share, participation or
other interest in property or in any enterprise or is evidence of an obligation
of the issuer and includes an uncertificated security; and


(b)a share, participation or other interest in a Person.


“Security” has the meaning specified in Section 2.13(1).
“Security Agreement” has the meaning specified in Section 2.13(1)(d).
“Security Documents” means the agreements described in Section 2.13 and any
other security granted to the Administrative Agent on behalf of the Lenders, the
Hedge Lenders and the Service Lenders, including, without limitation, pursuant
to Section 8.01(8) or Section 8.01(11), as security for the obligations of any
of the Loan Parties or the Limited Recourse Guarantors under this Agreement and
the other Credit Documents.
“Service Lenders” has the meaning specified in the definition of “Other Secured
Agreements”.
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
“Subordinated Debt” has the meaning specified in the definition of “Permitted
Debt”.





--------------------------------------------------------------------------------





“Subsidiary” means, at any time, as to any Person, any corporation, company or
other Person, if at such time the first mentioned Person owns, directly or
indirectly, Equity Securities or other ownership interests in such corporation,
company or other Person having ordinary voting power to elect a majority of the
board of directors or persons performing similar functions for such corporation,
company or other Person. For the purposes of this Agreement, if the Borrowers
together own, directly or indirectly, Equity Securities or other ownership
interests in another corporation, company or other Person having ordinary voting
power to elect a majority of the board of directors or persons performing
similar functions for such corporation, company or other Person, that other
corporation, company or other Person shall be deemed to be a Subsidiary of each
of the Borrowers.
“Swing Line Advance” means an Advance made by the Swing Line Lender for the
account of a Borrower.
“Swing Line Commitment” means (i) at any time up to the Second Lien Notes
Repayment Date, the amount of any Documentary Credits issued by the Swing Line
Lender in accordance with Section 5.01(3), and (ii) at any time following the
Second Lien Notes Repayment Date $20,000,000, subject to reduction pursuant to
 Section 5.01(2) and as such amount may otherwise be reduced pursuant to the
terms hereof; provided, for greater certainty, that the Swing Line Commitment
constitutes part of the Aggregate Commitment.
“Swing Line Lender” means The Toronto-Dominion Bank, or any successor Lender
that has the Swing Line Commitment.
“Synthetic Debt” means, with respect to any Person, without duplication of any
clause within the definition of “Debt”, all (i) obligations of such Person under
any lease that is treated as an operating lease for financial accounting
purposes and a financing lease for tax purposes (i.e., a “synthetic lease”) and
(ii) obligations of such Person in respect of other transactions entered into by
such Person that are not otherwise addressed in the definition of “Debt” or in
clause (i) above that are intended to function primarily as a borrowing of funds
(including, without limitation, any minority interest transactions that function
primarily as a borrowing).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority (together with any interest, additions to tax or penalties applicable
thereto), and includes all present or future stamp or documentary taxes or any
other excise, intangible, mortgage, recording, or property taxes, charges or
similar levies arising from any payment made hereunder or under any other Credit
Document or from the execution, delivery, registration or enforcement of, or
otherwise with respect to, this Agreement or any other Credit Document.
“Tax Act” means the Income Tax Act (Canada), as amended, and the Regulations
promulgated thereunder.
“Tranche 1” has the meaning specified in Section 2.02(3).
“Tranche 2” has the meaning specified in Section 2.02(3).
“Tranches” means, collectively, the Tranche 1 and the Tranche 2 and, in the
singular, any one of them.





--------------------------------------------------------------------------------





“Transaction Costs” means reasonable fees, costs and expenses incurred in
connection with the Refinancing (excluding for greater certainty, interest and
other ongoing payment obligations under the Credit Facility and the Second Lien
Senior Notes, but including the transaction costs of repaying the Second Lien
Senior Notes and the premium payable on the principal amount thereof in
connection therewith).
“Type” has the meaning specified in the definition of “Accommodation” or
“Advance”, as the case may be, herein.
“Unmatured Surviving Obligations” means indemnification obligations under any
Credit Document that are contingent in nature and in respect of which no claim
for indemnification has been made by the Administrative Agent or any Lender, nor
does the Administrative Agent or any Lender have any reasonable expectation that
any such claim will be made.
“Unrelated Party” means a Person that is not a Loan Party or a Related Party, or
a director, officer, employee, agent or advisor of a Loan Party or a Related
Party.
“Unrestricted Subsidiary” means a Subsidiary of Parent GP that is not a Loan
Party (other than a Real Estate Development SPV).
“U.S. Base Rate” means the greater of (i) the rate of interest per annum in
effect for such day as publicly announced by the Administrative Agent in Canada
from time to time as the reference rate of interest for borrowings in
U.S. Dollars by its commercial borrowers in Canada, changing effective on the
date of said commercial base rate change specified in such announcement, and
(ii) the Federal Funds Rate plus 0.50% per annum. The commercial base rate is
not necessarily the lowest rate charged by the Lender acting as the
Administrative Agent to its customers.
“U.S. Base Rate Advance” means an Advance that bears interest based on the U.S.
Base Rate.
“U.S. Dollars” and “U.S. $” mean lawful money of the United States of America.
“WB GP” means Whistler Blackcomb General Partner Ltd. (formerly named Intrawest
Mountain Resorts Ltd.), a corporation incorporated in the Province of British
Columbia and its successors and permitted assigns.
“Whistler LP” means Whistler Mountain Resort Limited Partnership, a limited
partnership formed under the laws of British Columbia as at the date hereof, or
Parent GP, as general partner for Whistler Mountain Resort Limited Partnership,
as the context requires, and its successors and permitted assigns.
“Whistler Partnership Agreement” means the amended and restated agreement of
limited partnership dated November 12, 2010 with respect to the Whistler LP made
between Parent GP, WB GP, Nippon GP, Snowcrest Holdings (Canada) Ltd., 0710350
B.C. Ltd. and Nippon Cable Holdings (Canada) Ltd. (formerly named
0878377 B.C. Ltd.).
Section 1.02 Gender and Number


Any reference in the Credit Documents to gender includes all genders, and words
importing the singular number only include the plural and vice versa.





--------------------------------------------------------------------------------





Section 1.03 Interpretation not Affected by Headings, etc.


The provisions of a table of contents, the division of this Agreement into
Articles and Sections and the insertion of headings are for convenience of
reference only and shall not affect the interpretation of this Agreement.
Section 1.04 Currency


All references in the Credit Documents to dollars or $, unless otherwise
specifically indicated, are expressed in Cdn. $.
Section 1.05 Certain Phrases, etc.


In any Credit Document (i) (y) the words “including” and “includes” mean
“including (or includes) without limitation” and (z) the phrase “the aggregate
of”, “the total of”, “the sum of”, or a phrase of similar meaning means “the
aggregate (or total or sum), without duplication, of”, and (ii) in the
computation of periods of time from a specified date to a later specified date,
unless otherwise expressly stated, the word “from” means “from and including”
and the words “to” and “until” each mean “to (or until) but excluding”.
Section 1.06 Accounting Terms


All accounting terms not specifically defined in this Agreement shall be
interpreted in accordance with GAAP.
Section 1.07 Non-Business Days


Whenever any payment is stated to be due on a day which is not a Business Day,
such payment shall be made (except as herein otherwise expressly provided in
respect of any LIBOR Advance) on the next succeeding Business Day, and such
extension of time shall be included in the computation of interest or Fees, as
the case may be.
Section 1.08 Rateable Portion of Accommodations


References in this Agreement to a Lender’s rateable portion of Advances,
Drawings, Drafts and Bankers’ Acceptances or rateable share of payments of
principal, interest, Fees or any other amount, shall mean and refer to a
rateable portion or share as nearly as may be rateable in the circumstances, as
determined in good faith by the Administrative Agent. Each such determination by
the Administrative Agent shall be prima facie evidence of such rateable share.
Section 1.09 Incorporation of Schedules


The schedules attached to this Agreement shall, for all purposes of this
Agreement, form an integral part of it.
Section 1.10 Control of Equity Securities


Any reference to “control” when used in the Credit Documents in reference to
Equity Securities constituting Collateral shall be interpreted by reference to
the Securities Transfer Act (British





--------------------------------------------------------------------------------





Columbia) or other relevant Law in effect in the jurisdiction governing the
perfection of a security interest in such Collateral.
Section 1.11 Acquisition or Disposition of Equity Securities


Wherever in this Agreement a limitation is placed upon the fair value of Assets
acquired or Disposed by a Loan Party, an Acquisition or Disposal of Assets that
are comprised of Equity Securities in a Loan Party shall be regarded for the
purposes of complying with such limitation as the sum of (a) the consideration
paid or received for the Equity Securities so acquired or Disposed and (b) the
aggregate amount of the Debt of the Loan Party whose Equity Securities are so
acquired or Disposed upon completion of such Acquisition or Disposition.


ARTICLE 2
CREDIT FACILITY
Section 2.01 Availability


(1)
Each Lender individually and not jointly and severally agrees, on the terms and
conditions of this Agreement, to make Accommodations rateably to the Borrowers
in accordance with such Lender’s Commitment. The Swing Line Lender agrees, on
the terms and conditions of this Agreement, to make Swing Line Advances to the
Borrowers and to issue Documentary Credits for the account of the Borrowers in
accordance with the Swing Line Commitment.



(2)
Accommodations under (i) the Credit Facility, in the case of Advances
denominated in Canadian dollars, shall be made available as Canadian Prime Rate
Advances or Drawings of BA Instruments on the terms set forth herein and, in the
case of Advances denominated in U.S. Dollars, shall be available as U.S. Base
Rate Advances or LIBOR Advances on the terms set forth herein, (ii) the Swing
Line Commitment shall be made available, in the case of Swing Line Advances
denominated in Canadian Dollars, as Canadian Prime Rate Advances and, in the
case of Swing Line Advances denominated in U.S. Dollars, U.S. Base Rate
Advances, on the terms set forth herein and as Documentary Credits denominated
in Canadian Dollars or U.S. Dollars on the terms set forth herein.



(3)
The failure of any Lender to make an Accommodation shall not relieve any other
Lender of its obligation, if any, in connection with any such Accommodation, but
no Lender is responsible for any other Lender’s failure in respect of such
Accommodation.



Section 2.02 Commitments and Facility Limits


(1)
The Accommodations Outstanding:



(a)
owing to (i) all Lenders shall not, at any time, exceed the Aggregate
Commitment, (ii) each Lender, shall not at any time exceed such Lender’s
Commitment;



(b)
owing to the Swing Line Lender shall not, at any time, exceed the Swing Line
Commitment; and








--------------------------------------------------------------------------------





(c)
owing to all Lenders and the Swing Line Lender in the aggregate shall not, at
any time, exceed the Aggregate Commitment.



(2)
The Credit Facility shall revolve and, except as otherwise provided herein, no
payment under the Credit Facility shall reduce the Commitments. Swing Line
Advances shall be available on a revolving basis and, except as otherwise
provided herein, no payment of Swing Line Advances or other repayment of
Accommodations under the Swing Line Commitment shall reduce the Swing Line
Commitment.



(3)
Notwithstanding the Aggregate Commitment, Accommodations under the Credit
Facility (including the Existing Documentary Credits) shall be limited to an
aggregate principal amount of $135,000,0000 (“Tranche 1”) from the Closing Date
until the Second Lien Notes Repayment Date, for the purposes specified in
Section 2.03(1). The remaining $165,000,0000 portion of the Credit Facility
(“Tranche 2”) shall be available on and after November 8, 2013 for the purposes
specified in Section 2.03(2). To the extent the initial Accommodations under
Tranche 2 are not drawn and applied to repay all obligations under and in
respect of the Second Lien Senior Notes in full prior to November 30, 2013,
Tranche 2 shall terminate and no longer be available and the Aggregate
Commitment shall be permanently reduced by a corresponding amount. The Swing
Line Commitment (i) shall be nil on the Closing Date; (ii) until the Second Lien
Notes Repayment Date shall be limited to the face amount of any Documentary
Credits issued in accordance with Section 5.01(3); and (iii) thereafter shall be
the amount determined in accordance with the definition thereof.



(4)
A conversion from one Type of Accommodation to another Type of Accommodation
shall not constitute a repayment, prepayment, novation or new indebtedness.



Section 2.03 Use of Proceeds


(1)
The Borrowers shall use the proceeds of Accommodations under Tranche 1, (i)
together with (to the extent required) the cash on hand of the Borrowers, to
repay in full all obligations of the Borrowers under the Existing Credit
Facilities (other than the Existing Documentary Credits) and pay fees,
commissions and expenses in connection with the Refinancing, and (ii) to finance
general corporate purposes of the Borrowers and the other Loan Parties.



(2)
The Borrowers shall use the proceeds of the initial Accommodations under Tranche
2 to (i) repay in full all obligations under or in respect of the Second Lien
Senior Notes and, if the Second Lien Repayment Date is the same day as the
initial drawdown under Tranche 1, to repay the balance of any outstanding
obligations under or in respect of the Existing Credit Facilities, and (ii) pay
fees, commissions and expenses in connection with such repayment. Subsequent
Accommodations under Tranche 2 shall be used by the Borrowers to finance general
corporate purposes of the Borrowers and the other Loan Parties.








--------------------------------------------------------------------------------





Section 2.04 Mandatory Repayments and Reductions of Commitments


(1)
The Borrowers shall repay (subject to Section 9.01) the Accommodations
Outstanding under the Credit Facility together with all interest, fees and other
amounts owing in connection therewith in full on the Maturity Date.



(2)
The Borrowers shall repay (subject to Section 9.01), each Swing Line Advance in
accordance with Section 3.06 and on the Maturity Date, and all Accommodations
Outstanding in respect of Documentary Credits, together with all interest, fees
and other amounts owing in connection therewith, in full on the Maturity Date.



Section 2.05 Mandatory Repayments


(1)
If at any time by reason of exchange rate fluctuations, the Accommodations
Outstanding under the Credit Facility exceed 103% of the Aggregate Commitment,
the Borrowers shall, on the third Business Day following such day, repay any
Advances in the manner set forth in Section 2.06(1) (but without regard to the
minimum amounts specified therein), such that the Accommodations Outstanding
under the Credit Facility, after giving effect thereto, do not exceed the
Aggregate Commitment at such time.



(2)
Each Loan Party shall be required to prepay any Accommodations Outstanding in an
amount equal to the Net Proceeds from any Disposition of Assets (other than
Permitted Dispositions, except as provided in clause (d) of the definition
thereof) by any Loan Party or its Subsidiaries, which amount shall be applied
within 5 days of receipt thereof to the repayment of Accommodations outstanding
under the Credit Facility in accordance with Section 2.08 hereof; provided that
such repayment shall not result in any permanent reduction of the Commitments
and Accommodations under the Credit Facility shall thereafter continue to be
available, subject to satisfaction of the conditions to Accommodation in
Article 6.



(3)
Subject to compliance with the terms of the Development Agreements, an amount
equal to the Net Proceeds of any property insurance required to be maintained
pursuant to Article 8 (which, for certainty, shall not include general liability
insurance, business liability insurance or business interruption insurance)
received by any Loan Party or any of its Subsidiaries on account of each
separate loss, damage or injury to any part of the Collateral in excess of
$2,500,000 (or the Equivalent U.S. $ Amount, shall be applied (or to the extent
the Administrative Agent or the Lenders are loss payees under any insurance
policy, the Administrative Agent is hereby irrevocably directed to apply such
Net Proceeds)) to the repayment of Accommodations Outstanding under the Credit
Facility in accordance with Section 2.08 hereof; provided that such repayment
shall not result in any permanent reduction of the Commitment and Accommodations
under the Credit Facility shall thereafter continue to be available, subject to
satisfaction of the conditions to Accommodations in Article 6.



(4)
If, at any time, the aggregate amount of Accommodations Outstanding by way of
Swing Line Advances or Documentary Credits exceeds the Swing Line Commitment,
the Borrowers shall promptly repay or cause to be promptly repaid Accommodations
outstanding under the Swing Line (by way of repayment of Swing Line Advances,






--------------------------------------------------------------------------------





cash collateralizing outstanding Documentary Credits or otherwise) in an
aggregate amount equal to the amount by which the aggregate Accommodations
Outstanding by way of Swing Line Advances or Documentary Credits exceeds the
Swing Line Commitment at such time.


Section 2.06 Optional Prepayments and Reductions of Commitments


(1)
The Borrowers may, subject to the provisions of this Agreement, (i) repay
without penalty or bonus any Accommodations Outstanding under the Credit
Facility; or (ii) reduce the unutilized portion of the Lenders’ Commitments
under the Credit Facility, in each case, in whole or, subject to the following
sentence, in part, upon the number of days’ notice to the Administrative Agent
specified in Schedule 6 by a notice stating the proposed date and aggregate
principal amount of the prepayment or reduction. In such case, the Borrowers
shall pay to the applicable Lenders in accordance with such notice, the amount
of such repayment or the amount by which the Accommodations Outstanding under
the Credit Facility exceed the proposed reduced Commitment, as the case may be.
Each partial repayment or reduction shall be in a minimum aggregate principal
amount of U.S. $1,000,000 or Cdn. $1,000,000 and in an integral multiple of U.S.
$100,000 or Cdn. $100,000. The amount of any Commitment reduction made by the
Borrowers pursuant to clause (ii) above shall be permanent and irrevocable and
shall permanently reduce the amount of the Credit Facility by such amount and
each Lender’s Commitment under the Credit Facility shall be rateably reduced.



(2)
The Borrowers may, pursuant to this Section 2.06, prepay the amount of any
Drawing under the Credit Facility by depositing with the Administrative Agent
the Face Amount of such Drawing to be held by the Administrative Agent in an
interest bearing account in the name of the applicable Lenders and irrevocably
authorizing and directing the Administrative Agent to apply such amount on the
maturity date for the relevant Drawing to the repayment of the relevant BA
Instrument. Title to the funds held in such account shall pass to the
Administrative Agent (for and on behalf of the applicable Lenders) on the date
of deposit of such funds with the Administrative Agent and the Borrowers hereby
acknowledge and agree that they shall have no legal or beneficial interest in
such funds after the date of deposit of such funds in such account. Interest on
amounts held on deposit by the Administrative Agent (at such rate as determined
by the Administrative Agent, acting reasonably) shall be paid to the Borrowers
on the maturity date for the relevant Drawing.



Section 2.07 Fees


(1)
The Borrowers shall pay to the Administrative Agent, for the rateable benefit of
the Lenders, a commitment fee (the “Commitment Fee”), from the Closing Date, in
the case of an initial Lender, and otherwise from the effective date specified
in the Assignment and Assumption pursuant to which any Eligible Assignee became
a Lender, until the Maturity Date, at the rate specified in Schedule 7 (based on
the Consolidated Total Leverage Ratio in effect from time to time, but which in
any event shall not be less than 0.5625 % until the Specified Delivery Date
referred to in the definition of “Applicable Margin”) on the average daily
amount of the unutilized Commitment of such Lender during such quarter (and, for
greater certainty, without regard to any delay in the availability of Tranche 2
of the Credit Facility). The






--------------------------------------------------------------------------------





Commitment Fee will be payable in arrears on the fifth Business Day of each of
April, July, October and January and upon any termination of any Lender’s
Commitment, in each case for the actual number of days elapsed over a 365 day or
366 day year, as applicable.


(2)
The Borrowers shall pay an annual administrative fee and other fees to the
Administrative Agent in accordance with the Fee Letters.



Section 2.08 Payments and Accommodations under this Agreement


(1)
Unless otherwise expressly provided in this Agreement, each Borrower shall make
any payment required to be made by it to the Administrative Agent or any Lender
by depositing the amount of the payment to the relevant Administrative Agent’s
Account for Payments not later than 1:00 p.m. (Toronto time) on the date the
payment is due. The Borrower shall make each such payment (i) in Canadian
Dollars, if the Accommodation was originally made in Canadian Dollars and (ii)
in U.S. Dollars, if the Accommodation was originally made in U.S. Dollars. Any
repayment of a LIBOR Advance not made on the last day of the relevant Interest
Period shall be accompanied by payment by the applicable Borrower of any
applicable Breakage Costs. The Administrative Agent shall distribute to each
applicable Lender, promptly on the date of receipt by the Administrative Agent
of any payment, an amount equal to the amount then due each such Lender, and if
such distribution is not made on that date, the Administrative Agent shall pay
interest on the amount for each day, from the date the amount is received by the
Administrative Agent until the date of distribution, at the prevailing interbank
rate for late payments.



(2)
Unless otherwise expressly provided in this Agreement, the Administrative Agent
shall make Accommodations under the Credit Facility and other payments to the
Borrowers under this Agreement by crediting the relevant Borrowers’ Account (or
causing the relevant Borrowers’ Account to be credited) with the amount of the
payment not later than 3:00 p.m. (Toronto time) on the date the payment is to be
made.



(3)
The Swing Line Lender shall make Swing Line Advances to the Borrowers by
crediting the relevant Borrowers’ Account with the amount of such Swing Line
Advance not later than 2:00 p.m. (Toronto time) on the date such Swing Line
Advance is to be made.



(4)
The Borrowers hereby authorize each Lender, if and to the extent any payment
owed to such Lender by the Borrowers is not made to the Administrative Agent
when due, to charge from time to time any amount due against any or all of the
relevant Borrowers’ Accounts with such Lender upon notice to the Borrowers.



Section 2.09 Application of Payments and Prepayments


(1)
Except as provided in Section 2.09(2) below, all amounts received by the
Administrative Agent from or on behalf of the Borrowers and not previously
applied under and pursuant to this Agreement shall be applied by the
Administrative Agent as follows: (i) first, in reduction of the Borrowers’
obligation to pay any unpaid interest and any Fees which are due and owing under
the Credit Documents; (ii) second, in






--------------------------------------------------------------------------------





reduction of the Borrowers’ obligation to pay any expenses, claims or losses
referred to in Section 16.01; (iii) third, in reduction of the Borrowers’
obligation to pay any amounts due and owing on account of any unpaid principal
amount of Advances which are due and owing; (iv) fourth, in reduction of the
Borrowers’ obligation to pay any other unpaid Accommodations Outstanding which
are due and owing; (v) fifth, in reduction of any other obligation of the
Borrowers under this Agreement and the other Credit Documents; and (vi) sixth,
to the Borrowers or such other Persons as may lawfully be entitled to or
directed by the Borrowers to receive the remainder.


(2)
The proceeds received by the Administrative Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral
pursuant to the exercise by the Administrative Agent of its remedies, and any
other funds realized by Administrative Agent during the continuance of an Event
of Default, shall be applied, subject to applicable Law, in full or in part,
together with any other sums then held by the Administrative Agent pursuant to
this Agreement, promptly by the Administrative Agent as follows:



(a)
First, to the payment of all reasonable costs and expenses, fees, commissions
and taxes of such sale, collection or other realization including compensation
to the Administrative Agent and its agents and counsel, and all expenses,
liabilities, professional fees, advances made or incurred by the Administrative
Agent in connection therewith and all amounts for which the Administrative Agent
is entitled to indemnification pursuant to the provisions of any Credit
Document, together with interest on each such amount at the highest rate then in
effect under this Agreement from and after the date such amount is due, owing or
unpaid until paid in full;



(b)
Second, without duplication of amounts applied pursuant to clause (a) above, to
the payment in full in cash of (i) all accrued and unpaid interest under this
Agreement and the outstanding principal amount of all Advances and
Accommodations Outstanding, (ii) all obligations owing under the Eligible
Hedging Arrangements with Hedge Lenders and Other Secured Agreements, and
(iii) all other obligations under the Credit Documents, in each case equally and
rateably in accordance with the respective amounts thereof then due and owing;
and



(c)
Third, the balance, if any, to the person lawfully entitled thereto (including
the applicable Loan Party or its successors or assigns) or as a court of
competent jurisdiction may direct.



(3)
The Borrowers shall give to the Administrative Agent notice in writing of any
mandatory repayment required to be made under the Credit Facility pursuant to
Section 2.05 at least five (5) Business Days prior to the date of such repayment
and any voluntary repayment to be made under the Credit Facility pursuant to
Section 2.06 at least three (3) Business Days prior to the date of such
repayment. Each such notice (a “Repayment Notice”) shall be substantially in the
form of Schedule 5, shall be irrevocable and binding upon the Borrowers once
given by the applicable Borrower to the Administrative Agent and shall specify
the date of such repayment and (if applicable) provide a reasonably detailed
calculation of the amount of such repayment.






--------------------------------------------------------------------------------





The Administrative Agent will promptly notify each Lender of the contents of the
applicable Borrower’s repayment notice and of such Lender’s pro rata share of
the repayment.


Section 2.10 Computations of Interest and Fees


(1)
All computations of interest shall be made by the Administrative Agent taking
into account the actual number of days occurring in the period for which such
interest is payable pursuant to Section 3.05, and (i) if based on the Canadian
Prime Rate, or the U.S. Base Rate, a year of 365 days or 366 days, as the case
may be; or (ii) if based on the LIBOR Rate, on the basis of a year of 360 days.



(2)
All computations of Fees shall be made by the Administrative Agent on the basis
of a year of 365 or 366 days, as the case may be, taking into account the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such fees are payable.



(3)
For purposes of the Interest Act (Canada), (i) whenever any interest or Fee
under this Agreement is calculated using a rate based on a number of days less
than a full year, such rate determined pursuant to such calculation, when
expressed as an annual rate, is equivalent to (x) the applicable rate, (y)
multiplied by the actual number of days in the calendar year in which the period
for which such interest or fee is payable (or compounded) ends, and (z) divided
by the number of days comprising such calculation basis; (ii) the principle of
deemed reinvestment of interest does not apply to any interest calculation under
this Agreement; and (iii) the rates of interest stipulated in this Agreement are
intended to be nominal rates and not effective rates or yields.



(4)
If any provision of this Agreement or of any of the other Credit Documents would
obligate a Loan Party to make any payment of interest or other amount payable to
any Lender in an amount or calculated at a rate which would be prohibited by law
or would result in a receipt by such Lender of interest at a criminal rate (as
such terms are construed under the Criminal Code (Canada)) then, notwithstanding
such provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by such
Lender of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (1) firstly, by reducing the amount or rate of
interest required to be paid to such Lender under the applicable Credit
Document, and (2) thereafter, by reducing any fees, commissions, premiums and
other amounts required to be paid to such Lender which would constitute
“interest” for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if a Lender shall have received an amount in excess of the
maximum permitted by that section of the Criminal Code (Canada), the Loan Party
paying the amount shall be entitled, by notice in writing to such Lender, to
obtain reimbursement from such Lender in an amount equal to such excess and,
pending such reimbursement, such amount shall be deemed to be an amount payable
by such Lender to the Loan Party. Any amount or rate of interest referred to in
this Section 2.10(4) shall be determined in accordance with generally accepted
actuarial practices and principles as an effective annual rate of interest over
the term that the applicable Accommodations Outstanding






--------------------------------------------------------------------------------





remain outstanding on the assumption that any charges, fees or expenses that
fall within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be pro-rated over that
period of time and otherwise be pro-rated over the period from the date of this
Agreement to the Maturity Date and, in the event of a dispute, a certificate of
a Fellow of the Canadian Institute of Actuaries appointed by the Administrative
Agent shall be conclusive for the purposes of such determination.


Section 2.11 Extension of the Credit Facility


At any time between 60 and 90 days prior to any anniversary of the Closing Date,
provided no Default or Event of Default has occurred and is continuing, the
Borrowers may, by written notice to the Administrative Agent, request that the
Maturity Date be extended for a further period not to exceed one year from the
then applicable Maturity Date. The Administrative Agent shall forthwith notify
each Lender of such request. Each Lender may, in its sole discretion, approve or
decline such request. If a Lender fails to respond within 30 days of such notice
from the Administrative Agent, it shall be deemed to have declined the
extension. If the Majority Lenders confirm to the Administrative Agent in
writing, not less than 30 days prior to the applicable anniversary date, that
such extension is acceptable to them, then the Maturity Date shall be so
extended in respect only of the Lenders who have approved the request for
extension and the Administrative Agent shall so advise the Borrowers. If a
Lender (the “Declining Lender”) indicates in writing to the Administrative Agent
that the proposed extension is unacceptable (or is deemed to have declined the
extension), the Administrative Agent shall so advise the Borrowers and the
Borrowers shall be entitled, for a period up to, and including, the date which
is 90 days prior to the Maturity Date as in effect in respect of such Lender, to
propose one or more banks (collectively, the “Replacement Lender”) which, if not
a Lender, shall be acceptable to the Administrative Agent (which acceptance
shall not be unreasonably withheld), which Replacement Lender would be prepared
to accept an assignment of the Accommodations Outstanding and Commitment under
the Credit Facility of the Declining Lender in accordance with Section 17.01(2)
hereof and to agree to the extension of the Maturity Date. If, within that time
period, the Borrowers are able to propose such Replacement Lender and, if
applicable, the Replacement Lender is so acceptable to the Administrative Agent,
the Declining Lender shall no later than 30 days prior to the Maturity Date as
in effect in respect of such Lender, assign its rights and obligations hereunder
to the Replacement Lender in accordance with Section 17.01(2) hereof for a price
equal to the principal amount of the Accommodations Outstanding under the Credit
Facility of that Declining Lender then outstanding plus accrued interest on the
principal amount of and all other amounts payable in respect of all
Accommodations Outstanding of, and all fees and all other amounts payable
hereunder under the Credit Facility to, that Declining Lender to the date of
such assignment (or such lesser amount as the Declining Lender and the
Replacement Lender may agree), payable in cash against receipt of such
assignment. Upon the assignment of the Accommodations of a Declining Lender to a
Replacement Lender having occurred in accordance with this Section 2.11, the
Maturity Date of the Credit Facility shall be deemed to have been extended in
respect of such Replacement Lender in the manner which would have occurred had
such Declining Lender originally confirmed the acceptability of the extension.
If no assignment of the Accommodations of a Declining Lender occurs in
accordance with this Section 2.11, then the Maturity Date of the Credit Facility
in respect the Accommodations of such Declining Lender under the Credit Facility
shall not be extended and the Accommodations Outstanding to such Declining
Lender under the Credit Facility shall be due and payable in accordance with the
provisions of this Agreement on such date and, upon such payment, each such
Declining Lender shall cease to be a Lender hereunder and such Lender’s
Commitment shall be terminated and the Aggregate Commitment reduced accordingly.
If the Majority Lenders do





--------------------------------------------------------------------------------





not approve the extension request or if no request for an extension of the
Maturity Date is received from the Borrowers, the applicable Maturity Date shall
not be extended and all amounts then outstanding under the Credit Facility shall
be due and payable to the Administrative Agent for the account of the applicable
Lenders on the such date.
Section 2.12 Incremental Commitments


(1)
The Borrowers may at any time or from time to time after the Closing Date, by
notice to the Administrative Agent (an “Incremental Commitment Request”),
request one or more increases in the amount of the Aggregate Commitment (a
“Commitment Increase”) under the Credit Facility (any such new Commitments, the
“Incremental Commitments”), whereupon the Administrative Agent shall promptly
deliver a copy to each of the Lenders.



(2)
On any Incremental Facility Closing Date on which any Incremental Commitments
are effected through the establishment of any Commitment Increase, subject to
the satisfaction of the terms and conditions in this Section 2.12, (i) each
Incremental Lender shall make its new Commitment available rateably to the
Borrowers in an amount equal to its Incremental Commitment and (ii) each
Incremental Lender shall become a Lender hereunder with respect to the
Incremental Commitment and the Accommodations made pursuant thereto.



(3)
Each Incremental Loan Request from the Borrowers pursuant to this Section 2.12
shall set forth the requested amount of the relevant Incremental Commitments.
Incremental Commitments may be provided by any existing Lender (but no existing
Lender will have an obligation to make any Incremental Commitment), or by any
other bank or other financial institution (any such other bank or other
financial institution being called an “Additional Lender”, and each such
existing Lender or Additional Lender, the “Incremental Lenders”); provided that
the Administrative Agent and the Swing Line Lender shall have consented (such
consent not to be unreasonably withheld or delayed) to such Lender or Additional
Lender providing such Commitment Increases to the extent such consent, if any,
would be required under Section 17.01(2) for an assignment of Commitments or
Accommodations Outstanding, as applicable, to such Lender or Additional Lender.



(4)
The terms of such Incremental Commitments shall be identical to the Commitments.
The effectiveness of any Incremental Amendment, and the Incremental Commitments
thereunder, shall be subject to the satisfaction on the date thereof (the
“Incremental Facility Closing Date”) of each of the following conditions:



(a)
no Event of Default shall have occurred and be continuing or would exist after
giving effect to such Incremental Commitments;



(b)
each Incremental Commitment shall be in an aggregate principal amount that is
not less than Cdn. $5,000,000 or U.S. $5,000,000, as applicable, and shall be in
an increment of Cdn. $1,000,000 or U.S. $1,000,000, as applicable (provided that
such amount may be less than Cdn. $5,000,000 or






--------------------------------------------------------------------------------





U.S. $5,000,000, as applicable, if such amount represents all remaining
availability under the limit set forth in clause (c) of this Section 2.12(4));


(c)
the aggregate amount of the Incremental Commitments shall not exceed Cdn.
$75,000,000;



(d)
to the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (A) customary legal opinions, board resolutions and
officers’ certificates substantially consistent with those delivered on the
Closing Date and (B) reaffirmation agreements and/or such amendments to the
Credit Documents as may be reasonably requested by the Administrative Agent in
order to ensure that such incremental Debt is provided with the benefit of the
applicable Credit Documents; and



(e)
such other conditions as the Borrowers, each Incremental Lender providing such
Incremental Commitments and the Administrative Agent shall agree.



(5)
Incremental Commitments shall become Commitments (or in the case of an
Incremental Commitment to be provided by an existing Lender, an increase in such
Lender’s applicable Commitment) under this Agreement pursuant to an amendment
(an “Incremental Amendment”) to this Agreement and, as appropriate, the other
Credit Documents, executed by the Borrowers, the other Loan Parties, each
Incremental Lender providing such Commitments and the Administrative Agent. The
Incremental Amendment may effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrowers, to effect the provisions of this
Section 2.12(5), without the consent of any Lender or any other Loan Party.



(6)
Upon any Incremental Facility Closing Date on which Incremental Commitments are
effected, (a) each of the existing Lenders shall assign to each of the
Incremental Lenders, and each of the Incremental Lenders shall purchase from
each of the existing Lenders, at the principal amount thereof, such interests in
the Accommodations Outstanding on such Incremental Facility Closing Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Accommodations will be held by existing Lenders and
Incremental Lenders ratably in accordance with their Commitments after giving
effect to the addition of such Incremental Commitments, (b) each Incremental
Commitment shall be deemed for all purposes a Commitment and each Accommodation
made thereunder shall be deemed, for all purposes, an Accommodation and (c) each
Incremental Lender shall become a Lender with respect to the Incremental
Commitments and all matters relating thereto. The parties hereto hereby agree
that the minimum borrowing and repayment requirements in Article 3 of this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.



Section 2.13 Security


(1)
The Borrowers shall provide or cause to be provided by the Guarantors or the
Limited Recourse Guarantors, as applicable, to the Administrative Agent, for and
on behalf of the Lenders and the Hedge Lenders and Service Lenders, as
continuing collateral






--------------------------------------------------------------------------------





security for the present and future indebtedness and liability of the Borrowers,
the Guarantors and the Limited Recourse Guarantors hereunder and under the other
Credit Documents to which they respectively are a party to the Administrative
Agent and the Lenders, the following security (the ”Security”), in form and
substance satisfactory to the Administrative Agent, together with any relevant
required power of attorney, registrations, filings and other supporting
documentation deemed necessary by the Administrative Agent or its counsel to
perfect the same or otherwise in respect thereof:


(a)
in the case of each Guarantor, a Guarantee, dated as of the Closing Date;



(b)
for each Loan Party, one or more security agreements, dated as of the Closing
Date, constituting a security interest in all personal property and assets of
the Loan Parties (including all contract rights, inventory, accounts, general
intangibles, Equity Securities, deposit accounts, Intellectual Property,
equipment and proceeds of the foregoing) (each being a “Security Agreement”)
which charge shall be a first priority Encumbrance (subject, if and to the
extent applicable, to Permitted Encumbrances), or a confirmation of any such
existing security agreement in form and substance satisfactory to the
Administrative Agent, together with all consents and authorizations required in
connection with the grant of Security including, for greater certainty, the
consent of Her Majesty the Queen in Right of the Province of British Columbia,
represented by the minister responsible for the Land Act (the “Province”) as
required by the Development Agreements (the “Province Consent”);



(c)
in the case of each of the Limited Recourse Guarantors, a limited recourse
guarantee in form satisfactory to the Administrative Agent (each being a
“Limited Recourse Guarantee”), together with a securities pledge agreement in
form and substance satisfactory to the Administrative Agent pursuant to which it
pledges to the Administrative Agent and the Lenders its respective Equity
Securities in the Borrowers, which pledge shall create a first priority
Encumbrance (subject, if and to the extent applicable, to Permitted
Encumbrances), or in each such case a confirmation of any such existing limited
recourse guarantee and securities pledge agreement in form and substance
satisfactory to the Administrative Agent;



(d)
with respect to all Material Owned Real Properties, Material Crown Tenures and
Material Leases, in each case, as of the Closing Date, and within (i) 10 days
following the acquisition of any Material Owned Real Property or Material Leases
or (ii) 21 days following the acquisition of any Material Crown Tenures (or in
the case of (i) or (ii) above such later date as the Administrative Agent may
agree in its reasonable discretion, but which shall be no later than 90 days
from the date of the acquisition of such Material Owned Real Property, Material
Crown Tenures or Material Leases), debentures, mortgages, deeds of trust or
deeds to secure Debt in form and substance satisfactory to the Administrative
Agent, constituting a charge on such real property interest of the Loan Parties,
which charge shall be a first priority Encumbrance (subject, if and to the
extent applicable, to any Permitted Encumbrances) on such Material Owned Real
Property, Material Crown Tenures or Material Leases






--------------------------------------------------------------------------------





and a floating charge on all other Crown Tenures, Leases and Owned Real Property
and other real property Assets of the Loan Parties, or in each case, a
confirmation and amendment agreement in respect of any existing debenture (each
being a “Debenture”); together with:


(i)
all consents and authorizations required in connection with the grant of such
Security and evidence that counterparts of the Debentures have been duly
executed, acknowledged and delivered and are in form suitable for filing,
registration or recording in all filing or recording offices that the
Administrative Agent may deem necessary in order to create a valid first
priority Encumbrance (subject, if and to the extent applicable, to Permitted
Encumbrances) on the property described therein in favour of the Administrative
Agent for the benefit of the Lenders and that all filing, recording and similar
taxes and fees have been paid;



(ii)
where required by the Administrative Agent, an opinion from counsel to the
Borrowers in form and substance satisfactory to the Administrative Agent, acting
reasonably, with respect to the fee simple title of the relevant Loan Parties to
the Material Owned Real Property and the registered leasehold title of the
relevant Loan Parties to the Material Leased Real Property, in each case,
against which the Debentures are to be registered in the British Columbia Land
Title Office, and the registration in such Land Title Office, upon such
registered fee simple and leasehold titles, of the Form B mortgages in respect
of the Debentures and any related fixture filings as a first priority mortgage
and charge, subject only to Permitted Encumbrances;



(iii)
opinions of local counsel for the Loan Parties in the jurisdiction in which the
secured properties are located, with respect to customary matters including the
enforceability of the Security Agreement and the Debentures and the validity,
creation and perfection of the Encumbrances created thereby, which opinions
shall be in form and substance satisfactory to the Administrative Agent; and



(iv)
evidence of the insurance required by the terms of this Agreement.



(2)
The Borrowers will from time to time at their expense duly authorize, execute
and deliver (or cause the applicable Loan Party or Limited Recourse Guarantor to
authorize, execute and deliver) to the Administrative Agent such further
instruments, control agreements and documents and take such further action as
the Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits granted or intended to be granted to the
Administrative Agent by the Credit Documents and of the rights and remedies
therein granted to the Administrative Agent, including the filing of financing
statements or other documents under any Law with respect to the Encumbrances
created thereby. The Loan Parties acknowledge that the Credit Documents have
been prepared on the basis of Law in effect on the Closing Date, and that
changes to Law may require the execution and delivery of different forms of
documentation, and accordingly the Administrative Agent shall have the right






--------------------------------------------------------------------------------





(acting reasonably) to require that the Credit Documents be amended,
supplemented or replaced (and the Borrowers shall, or shall cause the applicable
Loan Party or Limited Recourse Guarantor to duly authorize, execute and deliver
to the Administrative Agent any such amendment, supplement or replacement
reasonably requested by the Administrative Agent with respect to any of the
Credit Documents) within 30 days of written request therefor (i) to reflect any
change in Law, whether arising as a result of statutory amendments, court
decisions or otherwise; (ii) to facilitate the creation and registration of
appropriate forms of security in applicable jurisdictions; or (iii) to confer
upon the Administrative Agent Encumbrances similar to the Encumbrances created
or intended to be created by the Credit Documents.


ARTICLE 3
CREDIT FACILITY ADVANCES
Section 3.01 The Advances


(1)
Each Lender individually, and not jointly and severally (or solidarily) agrees,
on the terms and conditions of this Agreement, and from time to time prior to
the Maturity Date, to make Advances to the Borrowers on any Business Day.



(2)
The Swing Line Lender agrees, on the terms and conditions of this Agreement from
time to time after the Second Lien Notes Repayment Date until the Maturity Date
to make Advances to the Borrowers on any Business Day. Upon the making of any
Swing Line Advance by the Swing Line Lender, each Lender hereby irrevocably
agrees to purchase from the Swing Line Lender a risk participation in such Swing
Line Advance in an amount equal to the product of such Lender’s Applicable
Percentage of the Credit Facility times the principal amount of such Swing Line
Advance upon notice from the Swing Line Lender.



(3)
The Administrative Agent shall give each applicable Lender prompt notice of any
Borrowing Notice received from a Borrower and of each applicable Lender’s
rateable portion of any Advance.



(4)
Each Borrowing shall consist of the same Types of Advances made to a Borrower on
the same day rateably by the relevant Lenders.



Section 3.02 Procedure for Borrowing.


(1)
Except as provided in Section 3.06 and Section 5.06(2), each Borrowing under the
Credit Facility shall be in a minimum amount of (i) Cdn. $1,000,000 and in an
integral multiple of Cdn. $100,000 in the case of Canadian Prime Rate Advances
and (ii) U.S. $1,000,000 and in an integral multiple of U.S. $100,000 in the
case of Borrowings by way of LIBOR Advances or U.S. Base Rate Advances. Each
such Borrowing shall be made on the number of days prior notice specified in
Schedule 6, given not later than 1:00 p.m. (Toronto time), in each case by the
applicable Borrower to the Administrative Agent. Each notice of a Borrowing (a
“Borrowing Notice”) shall be in substantially the form of Schedule 1, shall be
irrevocable and binding on the Borrowers once given by the applicable Borrower
to the Administrative Agent, and shall specify (i) the requested date of the
Borrowing; (ii) the aggregate amount and






--------------------------------------------------------------------------------





currency of the Borrowing; (iii) the Type of Advances comprising the Borrowing;
(iv) prior to the Second Lien Notes Repayment Date, the Tranche under which such
Advance is requested; and (v) in the case of a LIBOR Advance, the initial
Interest Period applicable to such Advance. Upon receipt by the Administrative
Agent of funds from the Lenders and fulfilment of the applicable conditions set
forth in Article 6, the Administrative Agent will make such funds available to
the Borrowers in accordance with Article 2.


Section 3.03 Conversions and Rollovers Regarding Advances


(1)
Each Advance shall initially be the Type of Advance specified in the applicable
Borrowing Notice and shall bear interest at the rate applicable to such Type of
Advance (determined as provided in Section 3.05) until (i) in the case of a
LIBOR Advance, the end of the initial Interest Period applicable thereto as
specified in the applicable Borrowing Notice, (ii) in the case of a Canadian
Prime Rate Advance or U.S. Base Rate Advance, the date on which the relevant
Type of Advance is repaid in full or is converted to another Type of Advance
pursuant to and to the extent permitted by Section 3.03(2).



(2)
The Borrowers may elect to (i) convert any Advance (other than a Swing Line
Advance) outstanding thereunder to another Type of Accommodation denominated in
the same currency available thereunder in accordance with Section 3.03(3) or
Section 4.05, as applicable, (x) in the case of a Canadian Prime Rate Advance or
U.S. Base Rate Advance, as of any Business Day or (y) in the case of a LIBOR
Advance as of the last day of the Interest Period applicable to such LIBOR
Advance; or (ii) continue any LIBOR Advance for a further Interest Period,
beginning on the last day of the then current Interest Period, in accordance
with Section 3.03(3).



(3)
Each election to convert from one Type of Advance to another Type of
Accommodation or to continue a LIBOR Advance for a further Interest Period shall
be made on the number of days prior notice specified in Schedule 6 given, in
each case, not later than 1:00 p.m. (Toronto time) by the applicable Borrower to
the Administrative Agent. Each such election shall be made by giving a notice (a
“Rollover/Conversion Notice”) substantially in the form of Schedule 2 and shall
be irrevocable and binding upon the Borrowers. If a Borrower fails to deliver a
Rollover/Conversion Notice to the Administrative Agent for any LIBOR Advance as
provided in this Section 3.03(3), such LIBOR Advance shall be converted (as of
the last day of the applicable Interest Period) to and thereafter shall be
outstanding as a U.S. Base Rate Advance. The Borrower shall not select an
Interest Period which conflicts with the definition of Interest Period in
Section 1.01 or ends after the Maturity Date.



(4)
Upon the occurrence of, and during the continuance of, an Event of Default, the
Borrowers shall not have the right to convert Advances into, or to continue (i)
LIBOR Advances, and each LIBOR Advance shall convert to a U.S. Base Rate Advance
at the end of the applicable Interest Period or (ii) BA Instruments, and each
Accommodation outstanding by way of BA Instruments shall convert to a Canadian
Prime Rate Advance on the maturity date for the BA Instrument.








--------------------------------------------------------------------------------





Section 3.04 Circumstances Requiring Floating Rate Pricing


(1)
If a Lender determines acting reasonably in good faith and notifies the Borrower
and the Administrative Agent in writing that (i) by reason of circumstances
affecting financial markets inside or outside Canada, deposits of U.S. Dollars
are unavailable to such Lender; (ii) adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided in the
definition of LIBOR Rate; (iii) the making or continuation of any LIBOR Advances
has been made impracticable (x) by the occurrence of a contingency (other than a
mere increase in rates payable by such Lender to fund the Advances or a decrease
in the creditworthiness of such Lender) which adversely affects the funding of
the Credit Facility at any interest rate computed on the basis of the LIBOR
Rate, or (y) by reason of a change since the date of this Agreement in any Law
or in the interpretation thereof by any Governmental Authority which affects
such Lender or any relevant financial market and which results in the LIBOR Rate
no longer representing the effective cost to such Lender of deposits in such
market; or (iv) any change to any Law or in the interpretation or application
thereof by any Governmental Authority, has made it unlawful for such Lender to
make or maintain or to give effect to its obligations in respect of LIBOR
Advances as contemplated hereby, then,



(a)
the right of the Borrower to select LIBOR Advances, as the case may be, from
such Lender shall be suspended until such Lender determines acting reasonably in
good faith that the circumstances causing the suspension no longer exist and
such Lender so notifies the Administrative Agent;



(b)
if any affected LIBOR Advance is not yet outstanding, any applicable Borrowing
Notice shall be suspended until such Lender determines acting reasonably in good
faith that the circumstances causing such suspension no longer exist and such
Lender so notifies the Administrative Agent; and



(c)
if any LIBOR Advance is already outstanding at any time when the right of the
Borrower to select LIBOR Advances is suspended, it and all other LIBOR Advances
in the same Borrowing with respect to such Lender shall (subject to the Borrower
having the right to select the relevant Type of Advance at such time) become a
U.S. Base Rate Advance on the last day of the then current Interest Period or
applicable thereto (or on such earlier date as may be required to comply with
any Law).



(2)
The Administrative Agent shall promptly notify the Borrower of the suspension of
its right to request a LIBOR Advance from such Lender and of the termination of
any such suspension. Upon notice from the Administrative Agent of the suspension
of the right to request a LIBOR Advance from such Lender, the Borrower may
(i) either replace such Lender with a substitute Lender or Lenders, in which
event such Lender shall execute and deliver an Assignment and Assumption in
favour of such substitute Lender or Lenders pursuant to Section 17.01(2)(f) in
respect of the whole of its Commitments; or (ii) prepay all Accommodations
Outstanding of such affected Lender and thereupon reduce such affected Lender’s
Commitments to nil, all without affecting the Commitments of any other Lenders.








--------------------------------------------------------------------------------





3.05 Interest on Advances


The Borrowers shall pay interest on the unpaid principal amount of each Advance
made to it, from the date of such Advance until such principal amount is repaid
in full, at the following rates per annum:
(1)
Canadian Prime Rate Advances. If and so long as such Advance is a Canadian Prime
Rate Advance and subject to clause (2) below, at a rate per annum equal at all
times to the Canadian Prime Rate in effect from time to time plus the Applicable
Margin, calculated daily and payable in arrears (i) quarterly, on the fifth
Business Day of each of April, July, October and January; and (ii) when such
Canadian Prime Rate Advance becomes due and payable in full pursuant to the
provisions hereof.



(2)
U.S. Base Rate Advances. If and so long as such Advance is a U.S. Base Rate
Advance and subject to clause (4) below, at a rate per annum equal at all times
to the U.S. Base Rate in effect from time to time plus the Applicable Margin,
calculated daily and payable in arrears (i) quarterly, on the fifth Business Day
of each of April, July, October and January; and (ii) when such U.S. Base Rate
Advance becomes due and payable in full pursuant to the provisions hereof.



(3)
LIBOR Advances. If and so long as such Advance is a LIBOR Advance and subject to
clause (4) below, at a rate per annum equal, at all times during each Interest
Period for such LIBOR Advance, to the sum of the LIBOR Rate for such Interest
Period plus the Applicable Margin, payable on the earliest of (i) on the last
day of such Interest Period; and (ii) when such LIBOR Advance becomes due and
payable in full pursuant to the provisions hereof.



(4)
Default Interest. Upon the occurrence and during the continuance of an Event of
Default, under Section 9.01(1)(a) or (b) or Section 9.01(1)(j) subject to Law,
the Borrowers shall pay interest on its obligations in respect of the Credit
Facility (“Default Interest”) on (i) the unpaid principal amount of each
Accommodation Outstanding to each Lender, and the amount of any interest not
paid when due, payable in arrears on the dates referred to in clause (1), (2) or
(3) above, as applicable, and on demand, at a rate per annum equal at all times
to 2% per annum above the rate per annum required to be paid on such
Accommodation Outstanding pursuant to clause (1), (2) or (3) above, as
applicable, above (or the rate of such overdue interest, as applicable), and
(ii) the amount of any fee or other amount payable under this Agreement or any
other Credit Document to the Administrative Agent or any Lender that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on Canadian Prime Rate Advances pursuant to
clause (1) above or U.S. Base Rate Advances pursuant to clause (2) above, as
applicable.



Section 3.06 Swing Line Advances


(1)
Subject to payment of the customary fees and charges of the Swing Line Lender
for operation of the applicable accounts, the Swing Line Lender shall provide
the Borrowers with a Canadian Dollar and a U.S. Dollar account at the main
branch in






--------------------------------------------------------------------------------





Vancouver, British Columbia of the Swing Line Lender. At any time after the
Second Lien Notes Repayment Date that the Borrowers would be entitled to obtain
Advances under the Credit Facility, the Borrowers shall be entitled to draw
cheques or make other debit transactions in Canadian Dollars and US Dollars on
its accounts with the Swing Line Lender. The amount of any overdraft in the
accounts of the Borrowers at the end of each Business Day, subject to
appropriate adjustments, shall be deemed to be a Canadian Prime Rate Advance or
a U.S. Base Rate Advance, as applicable to the Borrowers. The credit balance in
such accounts at the end of each Business Day, subject to appropriate
adjustments, shall be applied by the Swing Line Lender as a repayment of
outstanding Swing Line Advances and such accounts shall be reduced accordingly.
Except as otherwise specified, Swing Line Advances shall be subject to all the
provisions of this Agreement applicable to Canadian Prime Rate Advances or U.S.
Base Rate Advances under the Credit Facility.


(2)
The aggregate outstanding amount of all Swing Line Advances at any time,
together with all Accommodations Outstanding by way of Documentary Credits,
shall not exceed the Swing Line Commitment of the Swing Line Lender. No Swing
Line Advance or Issue of a Documentary Credit shall be made by the Swing Line
Lender if it has received notice that an Event of Default has occurred and is
continuing.



(3)
Notwithstanding any other provision of this Agreement, the minimum notice
requirements and minimum amounts and required multiples for Advances and
repayments hereunder shall not apply to Swing Line Advances.



(4)
The Administrative Agent shall on the last Business Day of each week, and the
Swing Line Lender may, at any time in its sole and absolute discretion, request
on behalf of the Borrowers (and the Borrowers hereby irrevocably authorize the
Swing Line Lender to so request on its behalf), upon notice to the
Administrative Agent by the Swing Line Lender no later than 10:00 a.m. (Toronto
time) on the applicable date, in either case, that each Lender make a Canadian
Prime Rate Advance or U.S. Base Rate Advance, as applicable, in an amount equal
to such Lender’s pro rata share of the amount of Swing Line Advances made by the
Swing Line Lender then outstanding. Such request shall be deemed to be a
Borrowing Notice for purposes hereof and shall be made in accordance with the
provisions of Section 3.02(1) without regard solely to the minimum amounts
specified therein but subject to the satisfaction of the conditions set forth in
Section 6.03 (except that the Borrowers shall not be deemed to have made any
representations and warranties), and the Administrative Agent shall apply the
proceeds of any such Advances in repayment of the Swing Line Advances then
outstanding.



(5)
If for any reason any Swing Line Advance cannot be refinanced by a Borrowing as
contemplated by Section 3.06(4), the request for Canadian Prime Rate Advances or
U.S. Base Rate Advances submitted by the Swing Line Lender as set forth in
Section 3.06(4) shall be deemed to be a request by the Swing Line Lender that
each of the Lenders fund its risk participation in the relevant Swing Line
Advance and each Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 3.06(4) shall be deemed payment in
respect of such participation.








--------------------------------------------------------------------------------





(6)
If and to the extent that any Lender shall not have made the amount of its pro
rata share of such Swing Line Advance available to the Administrative Agent in
accordance with the provisions of Section 3.06(4), such Lender agrees to pay to
the Administrative Agent forthwith on demand such amount together with interest
thereon, for each day from the date of the applicable Borrowing Notice delivered
by the Swing Line Lender until the date such amount is paid to the
Administrative Agent, for the account of the Swing Line Lender in accordance
with prevailing banking industry practice for interbank compensation.



Each Lender’s obligation to make Canadian Prime Rate Advances or U.S. Base Rate
Advances, or to purchase and fund risk participations in a Swing Line Advance
pursuant to this Section 3.06, shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrowers or any other Person for any reason whatsoever, (ii)
the occurrence or continuance of a Default or Event of Default, (iii) whether
any of the conditions specified in Article 6 are then satisfied; or (iv) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No funding of risk participations shall relieve or otherwise impair
the obligation of the Borrowers to repay Swing Line Advances, together with
interest as provided herein.
ARTICLE 4
BANKERS’ ACCEPTANCES


Section 4.01 Acceptances and Drafts


(1)
Each Lender, individually and not jointly and severally (or solidarily), agrees,
on the terms and conditions of this Agreement and from time to time on any
Business Day prior to the Maturity Date (i) in the case of a Lender which is
willing and able to accept Drafts in the form of acceptances (“Bankers’
Acceptances”), to accept Drafts and to purchase such Bankers’ Acceptances in
accordance with Section 4.03(2); and (ii) in the case of a Lender which is
unwilling or unable to accept Drafts, to purchase completed Drafts (which have
not and will not be accepted by the Lender or any other Lender) in accordance
with Section 4.03(2).



(2)
Each Drawing shall be in a minimum amount of $1,000,000 and in an integral
multiple of $100,000 and shall consist of the acceptance and purchase of
Bankers’ Acceptances or the purchase of Drafts on the same day, in each case for
the Drawing Price, effected or arranged by the applicable Lenders in accordance
with Section 4.03 and their respective Lender’s Commitment.



(3)
If the Administrative Agent determines that the Bankers’ Acceptances to be
accepted and purchased or Drafts to be purchased on any Drawing (upon a
conversion or otherwise) will not be accepted and purchased rateably by the
applicable Lenders (or any of their respective Participants) in accordance with
Section 4.01(2) and Section 4.03, then the requested Face Amount of Bankers’
Acceptances and Drafts shall be increased or reduced to the nearest whole
multiple of $1,000 as the Administrative Agent in its sole discretion determines
will permit rateable sharing and, if reduced, the amount by which the requested
Face Amount shall have been so reduced shall be converted or continued, as the
case may be, as a Canadian Prime Rate Advance under the Credit Facility to be
made contemporaneously with the Drawing.






--------------------------------------------------------------------------------







Section 4.02 Form of Drafts


Each Draft presented by a Borrower shall (i) be in a minimum amount of
$1,000,000 and in an integral multiple of $100,000; (ii) be dated the date of
the Drawing, and (iii) mature and be payable by the applicable Borrower (in
common with all other Drafts presented in connection with such Drawing) on a
Business Day which occurs, at the election of such Borrower, approximately one,
two, three months or, subject to availability, six months after the Drawing Date
and on or prior to the Maturity Date.
Section 4.03 Procedure for Drawing


(1)
Each Drawing shall be made on notice (a “Drawing Notice”) given by a Borrower to
the Administrative Agent not later than 1:00 p.m. (Toronto time) on the number
of days’ notice specified in Schedule 6. Each Drawing Notice shall be in
substantially the form of Schedule 3, shall be irrevocable and binding on the
Borrowers once given by the applicable Borrower to the Administrative Agent and
shall specify (i) the requested Drawing Date; (ii) the aggregate Face Amount of
Drafts to be accepted and purchased (or purchased, as the case may be); and
(iii) the contract maturity date for the Drafts; and (iv) prior to the Second
Lien Notes Repayment Date, the Tranche under which such Drawing is requested.



(2)
Not later than 2:00 p.m. (Toronto time) on an applicable Drawing Date, each
Lender shall complete one or more Drafts in accordance with the Drawing Notice
and either (i) accept the Drafts and purchase the Bankers’ Acceptances thereby
created for the Drawing Price; or (ii) purchase such Drafts for the Drawing
Price, and, in each case, pay to the Administrative Agent the Drawing Proceeds
in respect of such Bankers’ Acceptance or Draft, as the case may be. Upon
receipt of the Drawing Proceeds and upon fulfilment of the applicable conditions
set forth in Article 6, the Administrative Agent shall make funds available to
the applicable Borrower in accordance with Article 2.



(3)
Each Borrower shall, at the request of any Lender which has purchased a Draft in
accordance with Section 4.01(1)(ii), issue one or more non-interest bearing
promissory notes (in form and substance acceptable to the applicable Borrower
and such Lender) (each a “BA Equivalent Note”) dated as of the same date,
payable on the same date and in the same Face Amount as, and in exchange for,
such Draft.



(4)
Bankers’ Acceptances purchased by a Lender or Participant may be held by it for
its own account until the contract maturity date or sold by it at any time prior
to that date in any relevant Canadian market in such Person’s sole discretion.



Section 4.04 Presigned Draft Forms


(1)
Subject to paragraph (2) of this Section 4.04, in order to enable the Lenders to
accept and purchase Bankers’ Acceptances or complete Drafts in the manner
specified in this Article 4, each Borrower shall deliver to each Lender or the
Administrative Agent such number of Drafts as it may reasonably request, duly
signed on behalf of such Borrower. Each Lender hereby indemnifies each Borrower
against any loss or






--------------------------------------------------------------------------------





improper use thereof by such Lender or its agents, will exercise and cause its
agents to exercise such care in the custody and safekeeping of Drafts as it
would exercise in the custody and safekeeping of similar property owned by it
and will, upon request by the Borrowers, promptly advise the Borrowers of the
number and designations, if any, of uncompleted Drafts held by it as agent for
the Borrowers. The signature of any Responsible Officer of a Borrower on a Draft
may be mechanically reproduced and any BA Instrument bearing a facsimile
signature shall be binding upon such Borrower as if it had been manually signed.
Even if the individuals whose manual or facsimile signature appears on any BA
Instrument no longer hold office at the date of its acceptance by the applicable
Lender or at any time after such date, any BA Instrument so signed shall be
valid and binding upon such Borrower. No Lender shall be liable for its failure
to accept a Draft as required hereby if the cause of such failure is, in whole
or in part, due to the failure of the applicable Borrower to provide Drafts to
such Lender on a timely basis.


(2)
Each Borrower hereby irrevocably appoints each applicable Lender as its attorney
to sign and endorse on its behalf, manually or by facsimile or mechanical
signature, any BA Instrument necessary to enable each such Lender to make
Drawings in the manner specified in this Article 4. All BA Instruments signed or
endorsed on a Borrower’s behalf by a Lender and any rounding by the
Administrative Agent pursuant to Section 4.01(3) shall be binding on such
Borrower, all as if duly signed or endorsed by such Borrower. Each Lender shall
(i) maintain a record with respect to any BA Instrument completed in accordance
with this Section 4.04(2), voided by it for any reason, accepted and purchased
or purchased or, in the case of a BA Instrument, exchanged for another BA
Instrument by it pursuant to this Section 4.04, and cancelled at its respective
maturity; and (ii) retain such records in the manner and for the statutory
periods provided by Laws which apply to such Lender and make such records
available to the Borrowers acting reasonably. On request by a Borrower, the
applicable Lender shall cancel and return to the possession of such Borrower all
BA Instruments which have been pre-signed or pre-endorsed on behalf of such
Borrower and which are held by such Lender and are not required to make Drawings
in accordance with this Article 4.



Section 4.05 Payment, Conversion or Rollover of BA Instruments


(1)
Upon the maturity of a BA Instrument, the applicable Borrower may:



(i)
elect to issue a replacement BA Instrument or elect to have all or a portion of
the Face Amount of the BA Instrument converted to a Canadian Prime Rate Advance,
in each case by giving a Rollover/Conversion Notice in accordance with Section
3.03. Each such election shall be made on the number of days’ prior notice
specified in Schedule 6 given, in each case, not later than 1:00p.m. (Toronto
time) by the applicable Borrower to the Administrative Agent; or

(ii)
pay, on or before 1:00 p.m. (Toronto time) on the maturity date for the BA
Instrument, an amount in Canadian Dollars equal to the Face Amount of the BA
Instrument (notwithstanding that a Lender may be the holder of it at maturity).
Any such payment shall satisfy the applicable Borrower’s obligations under the
BA Instrument to which it relates and (in the case of any Draft accepted by any
Lender or Participant) such relevant Lender or






--------------------------------------------------------------------------------





Participant shall then be solely responsible for the payment of the BA
Instrument.


(2)
If the applicable Borrower fails to pay any BA Instrument when due or issue a
replacement in the Face Amount of such BA Instrument pursuant to Section
4.05(1), the unpaid amount due and payable shall be converted to a Canadian
Prime Rate Advance made by the Lenders rateably and shall bear interest
calculated and payable as provided in Article 3. This conversion shall occur as
of the due date and without any necessity for the applicable Borrower to give a
Borrowing Notice.



(3)
If, by reason of circumstances affecting the money market generally, determined
in good faith by the Administrative Agent acting reasonably and in respect of
which the Administrative Agent shall have given notice to the Borrowers of the
occurrence and particulars thereof, there is no market for Bankers’ Acceptances,
(i) the right to request a Drawing shall be suspended until the circumstances
causing a suspension no longer exist; and (ii) any Drawing Notice which is
outstanding shall be deemed to be a Borrowing Notice requesting a Borrowing
comprised of Advances.



(4)
The Administrative Agent shall promptly notify the Borrowers of the suspension
of the right to request a Drawing and of the termination of any such suspension.



ARTICLE 5
DOCUMENTARY CREDITS


Section 5.01 Documentary Credits


(1)
The Swing Line Lender agrees, on the terms and subject to the conditions of this
Agreement, to issue Documentary Credits under the Swing Line for the account of
each Borrower from time to time on any Business Day prior to the Maturity Date
(subject to Section 5.01(3) in the period prior to the Second Lien Notes
Repayment Date). Upon the issuance of any Documentary Credit by the Swing Line
Lender, each Lender hereby irrevocably agrees to purchase from the Swing Line
Lender a risk participation in such Documentary Credits in an amount equal to
the product of such Lender’s Applicable Percentage of the Credit Facility times
the principal amount of such Documentary Credits upon notice from the Swing Line
Lender.



(2)
Schedule 11 identifies the Documentary Credits outstanding under the Existing
Credit Facilities at the date hereof and issued by Canadian Imperial Bank of
Commerce as the issuing bank (the “Existing Documentary Credits”). The Existing
Documentary Credits shall be deemed to be Documentary Credits issued and
outstanding hereunder as and from the date hereof, until such time as there is a
drawing under the Existing Documentary Credits, or the Existing Documentary
Credits are returned to Canadian Imperial Bank of Commerce, expire by their
terms or Canadian Imperial Bank of Commerce is otherwise released from any
further obligations thereunder. For so long as they remain outstanding, (i) the
Existing Documentary Credits will be deemed to be Accommodations Outstanding
which correspondingly reduce availability under the Swing Line Commitment and
the available Commitment of Canadian Imperial Bank of Commerce, (ii) the
obligations thereunder will constitute Guaranteed Obligations and will be
secured by the Security, and (iii) Canadian Imperial Bank of Commerce






--------------------------------------------------------------------------------





will be deemed to be entitled to the benefits of (and subject to with the
corresponding obligations under) Article 5 hereunder as if it were an issuer of
Documentary Credits under the Swing Line Commitment.


(3)
No Existing Documentary Credit will be renewed, extended or reissued with
Canadian Imperial Bank of Commerce and as and from the date hereof all
Documentary Credits under the Credit Facility shall be issued solely by the
Swing Line Lender. Until the Second Lien Notes Repayment Date, the only
Documentary Credits which may be issued hereunder shall be Documentary Credits
issued in replacement of Existing Documentary Credits or issued after expiration
or cancellation of one more Existing Documentary Credits (and having no greater
aggregate face amount than the Existing Documentary Credits so replaced, expired
or cancelled).



Section 5.02 Issue Notice


Each Issue shall be made on notice (an “Issue Notice”) given by a Borrower to
the Administrative Agent and the Swing Line Lender not later than 1:00 p.m.
(Toronto time) on the number of days’ notice specified in Schedule 6. The Issue
Notice shall be in substantially the form of Schedule 4, shall be irrevocable
and binding on the Borrowers once given by the applicable Borrower to the
Administrative Agent and the Swing Line Lender, and shall specify (i) the
requested date of Issue (the “Issue Date”); (ii) the type of Documentary Credit;
(iii) the Face Amount and currency of the Documentary Credit; (iv) the
expiration date of the Documentary Credit; and (v) the name and address of the
Beneficiary.
Section 5.03 Form of Documentary Credits


Each Documentary Credit shall (i) be dated the Issue Date; (ii) have an
expiration date on a Business Day which occurs not later than the earlier of (x)
twelve months, from the Issue Date, and (y) the fifth Business Day prior to the
Maturity Date; provided that any such Documentary Credit may provide for
automatic renewal thereof for any stated period or periods of up to twelve
months in duration in the absence of a timely notice of termination by the
issuer of such Documentary Credit, but in any event not later than the Maturity
Date unless cash collateralized in the manner set out in Section 5.08(1);
(iii) comply with the definition of Documentary Credit; and (iv) be on the
standard documentary forms required by the Swing Line Lender.
Section 5.04 Documentary Credit Reports


The Swing Line Lender shall, on the date of each issuance, amendment and drawing
of a Documentary Credit by it, give the Administrative Agent and the Borrowers
written notice of the issuance, amendment or drawing, as applicable, of such
Documentary Credit, accompanied by a copy of the Documentary Credit or
Documentary Credits issued, amended or drawn.
Section 5.05 Procedure for Issuance of Documentary Credits


(1)
Not later than 12:00 p.m. (local time at the place of Issue) on an applicable
Issue Date, the Swing Line Lender will complete and issue an appropriate type of
Documentary Credit (i) dated the Issue Date; (ii) in favour of the Beneficiary;
(iii) in a Face Amount and currency equal to the amount referred to in Section
5.02; and (iv) with the maturity date as specified by the applicable Borrower in
its Issue Notice.






--------------------------------------------------------------------------------







(2)
No Documentary Credit shall require payment against a conforming draft to be
made thereunder on the same Business Day upon which such draft is presented, if
such presentation is made after 1:00 p.m. (local time at the place of
presentation) on such Business Day.



(3)
Prior to the Issue Date, the applicable Borrower shall specify a precise
description of the documents and the verbatim text of any certificates or the
form of any documents to be presented by the Beneficiary which, if presented by
the Beneficiary, would require the Swing Line Lender to make payment under the
Documentary Credit. The Swing Line Lender may, before the issue of the
Documentary Credit and in consultation with the applicable Borrower, require
changes in any such document or certificate.



Section 5.06 Payments of Amounts Drawn


(1)
Within one Business Day following the date of any drawing under a Documentary
Credit, the applicable Borrower shall pay to the Swing Line Lender an amount in
same day funds equal to the amount so drawn in the currency in which the
Documentary Credit is payable.



(2)
If the applicable Borrower fails to pay to the Swing Line Lender an amount, in
same day funds, equal to the amount of such drawing, then the Swing Line Lender
shall be deemed to have made a Swing Line Advance to the applicable Borrower (in
Canadian Dollars, in the case of a Documentary Credit denominated in Canadian
Dollars, and in US Dollars, in the case of a Documentary Credit denominated in
U.S. Dollars) in an amount equal to the amount of such drawing.



(3)
With respect to Swing Line Advances deemed to be made pursuant to Section
5.06(2), the applicable interest rate and Applicable Margin for such advances
shall be applied until such advances are repaid in full.



(4)
All Swing Line Advances deemed made pursuant to Section 5.06(2) shall be
refinanced, with other Swing Line Advances, by a Borrowing in accordance with
Section 3.06(4). If for any reason any such deemed Swing Line Advance cannot be
refinanced by a Borrowing as contemplated by Section 3.06(4), the provisions of
Section 3.06(5) regarding participation by each Lender in such Swing Line
Advance shall be applicable thereto.



(5)
Each Lender shall be required to make the Advances referred to in Section
5.06(4) notwithstanding (i) the amount of the Advance may not comply with the
minimum amount required for Borrowings hereunder; (ii) whether any conditions
specified in Article 6 are then satisfied; (iii) whether a Default or Event of
Default has occurred and is continuing; (iv) the date of such Advance; (v) any
reduction in the Aggregate Commitment; and (vi) whether the Aggregate Commitment
has been, or, after the making of such Advance, will be, exceeded.








--------------------------------------------------------------------------------





Section 5.07 Risk of Documentary Credits


(1)
In determining whether to pay under a Documentary Credit, the Swing Line Lender
shall be responsible only to determine that the documents and certificates
required to be delivered under the Documentary Credit have been delivered and
that they comply on their face with the requirements of the Documentary Credit.



(2)
The reimbursement obligation of the applicable Borrower under any Documentary
Credit shall be unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
(i) any lack of validity or enforceability of a Documentary Credit; (ii) the
existence of any claim, set off, defence or other right which any Person may
have at any time against a Beneficiary, the Swing Line Lender or any other
Person, whether in connection with the Credit Documents and the transactions
contemplated therein or any other transaction (including any underlying
transaction between the applicable Borrower and a Beneficiary); (iii) any
certificate or other document presented with a Documentary Credit proving to be
forged, fraudulent or invalid or any statement in it being untrue or inaccurate;
(iv) the existence of any act or omission or any misuse of, a Documentary Credit
or misapplication of proceeds by the applicable Beneficiary, including any fraud
in any certificate or other document presented with a Documentary Credit unless,
with respect to the foregoing provisions of this Section 5.07(2), before payment
of a Documentary Credit, (x) the applicable Borrower has delivered to the Swing
Line Lender a written notice of the fraud together with a written request that
it refuse to honour such drawing, (y) the fraud by the Beneficiary has been
established to the knowledge of the Swing Line Lender so as to make the fraud
clear or obvious to the Swing Line Lender, and (z) in the case of fraud in the
underlying transaction between the applicable Borrower and the Beneficiary, the
fraud is of such character as to make the demand for payment by the Beneficiary
under the Documentary Credit a fraudulent one; or (v) the existence of a Default
or Event of Default.



(3)
The Swing Line Lender shall not be responsible for (i) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Documentary Credit or the rights or benefits under it or
proceeds of it, in whole or in part, which may prove to be invalid or
ineffective for any reason; (ii) errors, omissions, interruptions or delays in
transmission or delivery of any messages by mail, telecopy or otherwise; (iii)
errors in interpretation of technical terms; (iv) any loss or delay in the
transmission of any document required in order to make a drawing; and (v) any
consequences arising from causes beyond the control of the Swing Line Lender,
including the acts or omissions, whether rightful or wrongful, of any
Governmental Authority. None of the above shall affect, impair, or prevent the
vesting of any of the Swing Line Lenders’ rights or powers under this Agreement.
Any action taken or omitted by the Swing Line Lender under or in connection with
any Documentary Credit or the related certificates, if taken or omitted in good
faith, shall not put the Swing Line Lender under any resulting liability to the
applicable Borrower, provided that the Swing Line Lender acts in accordance with
the standards of reasonable care specified in the Uniform Customs and Practice
for Documentary Credits (2007 Revision), ICC Publication 600 (or any replacement
publication) or the International Standby Practices ISP98 (ICC Publication No.
590 or later version), as applicable.








--------------------------------------------------------------------------------





Section 5.08 Repayments


(1)
If the Borrowers are required to repay the Accommodations Outstanding pursuant
to Article 9, then the applicable Borrower shall pay to the Administrative Agent
an amount equal to the Swing Line Lender’s contingent liability in respect of
(i) any outstanding Documentary Credit; and (ii) any Documentary Credit which is
the subject matter of any order, judgment, injunction or other such
determination (a ”Judicial Order”) restricting payment under and in accordance
with such Documentary Credit or extending the Swing Line Lender’s liability
under such Documentary Credit beyond its stated expiration date.



(2)
The Swing Line Lender shall, with respect to any Documentary Credit, upon the
later of:



(a)
the date on which any final and non-appealable order, judgment or other such
determination has been rendered or issued either terminating the applicable
Judicial Order or permanently enjoining the Swing Line Lender from paying under
such Documentary Credit; and



(b)
the earlier of (i) the date on which either (x) the original counterpart of the
Documentary Credit is returned to the Swing Line Lender for cancellation, or (y)
the Swing Line Lender is released by the Beneficiary from any further
obligations, and (ii) the expiry (to the extent permitted by any Law) of the
Documentary Credit,



pay to the applicable Borrower an amount equal to the amount by which the amount
paid to the Administrative Agent pursuant to Section 5.08(1) exceeds the amounts
paid by the Swing Line Lender under the Documentary Credit.
Section 5.09 Fees


(1)
The Borrowers shall pay to the Swing Line Lender its (i) set-up fees, cable
charges and other customary miscellaneous charges (as agreed to by the
applicable Borrower and the Swing Line Lender in advance) in respect of the
issue of Documentary Credits by it and upon the amendment or transfer of each
Documentary Credit and each drawing made thereunder; and (ii) documentary and
administrative charges for amending, transferring or drawing under, as the case
may be, Documentary Credits of a similar amount, term and risk (as agreed to by
the applicable Borrower and the Swing Line Lender in advance).



(2)
Commencing on the date hereof to the Maturity Date, the Borrowers shall pay to
the Administrative Agent for the account of the Swing Line Lender, a Documentary
Credit Participation Fee on the daily average of the undrawn Face Amount of each
Documentary Credit outstanding under the Swing Line as set forth in Schedule 6.
All Documentary Credit Fees will be payable quarterly in arrears on the fifth
Business Day of each of April, July, October and January, and upon any
termination of any Commitment under the Credit Facility, in each case for the
actual number of days elapsed over a year of 365 or 366 days, as applicable.








--------------------------------------------------------------------------------





ARTICLE 6
CONDITIONS OF LENDING


6.01 Conditions Precedent to the Initial Accommodation


The obligation of each Lender to make its initial Accommodation under Tranche 1
of the Credit Facility on or after the Closing Date is subject to, in addition
to the conditions precedent in Section 6.03, the condition that the
Administrative Agent and each Lender shall be satisfied with, or the Borrowers
shall have delivered to the Administrative Agent, as the case may be, on or
before the day of such initial Accommodation, the following in form, substance
and dated as of a date satisfactory to the Administrative Agent and its counsel
and in such number of copies as may be reasonably requested by the
Administrative Agent:
(1)
a certified copy of (i) partnership agreements, other charter documents and
by-laws (or equivalent governing documents) of each Loan Party and Limited
Recourse Guarantor (together with all amendments thereto); (ii) the resolutions
of the board of directors (or any duly authorized committee or other governing
body thereof) or of the shareholders, as the case may be, of the general
partners of the Borrowers and of each other Loan Party and Limited Recourse
Guarantor approving the borrowing and other matters provided for in this
Agreement and approving the entering into of all other Credit Documents to which
they are a party and the completion of all transactions contemplated thereunder
(including, where required, the pledge of Equity Securities thereunder);
(iii) all other instruments evidencing necessary corporate, company or
partnership action of each Loan Party and Limited Recourse Guarantor and of any
required Authorization with respect to such matters; and (iv) the names and true
signatures of its officers authorized to sign this Agreement and the other
Credit Documents manually or by mechanical means;



(2)
a certificate of status, compliance, good standing or like certificate with
respect to each Loan Party and Limited Recourse Guarantor issued by the
appropriate Government Authority in the jurisdiction of its formation;



(3)
execution and delivery of this Agreement by each of the parties hereto,
including for greater certainty each of (i) the Borrowers, (ii) the Guarantors
and (iii) the Lenders, and execution and delivery of all other Credit Documents
required to be delivered on the Closing Date pursuant to Section 2.13;



(4)
the Lenders shall be reasonably satisfied (i) that there have been no amendments
to the terms and conditions of the Second Lien Documents not disclosed to them,
and (ii) that no Default or Event of Default (as therein defined) has occurred
under the Second Lien Documents or will occur as a result of the entering into
of this Agreement and the other Loan Documents or the making of such Advance, in
each case as confirmed by an officer’s certificate of a Responsible Officer of
the Borrowers;



(5)
if the date of the initial Accommodation under Tranche 1 is a date prior to the
Second Lien Repayment Date, execution and delivery by the Borrowers and by CPPIB
Credit Investments Inc., as agent on behalf of the holders of the Second Lien
Senior Notes, of a consent in respect of the Second Lien Intercreditor Agreement
in form and substance satisfactory to the Administrative Agent;






--------------------------------------------------------------------------------







(6)
evidence of registration, or amendments to existing registration, in the
necessary jurisdictions of the Encumbrances or notice thereof in favour of the
Administrative Agent on behalf of the Lenders, the Hedge Lenders and the Service
Lenders, as required under Law, created by the Security Documents in order to
preserve or protect such Encumbrances or other arrangements for effecting such
registrations acceptable to the Administrative Agent, together with all searches
necessary in connection herewith (which searches shall disclose no Encumbrances
on the assets of the Loan Parties or Limited Recourse Guarantors other than
Permitted Encumbrances and Encumbrances being discharged as of the Closing Date
(or within a mutually agreed upon time after the Closing Date);



(7)
upon presentation of an invoice, all Fees and expenses (including the reasonable
legal fees and disbursements of Torys LLP and Lawson Lundell LLP, subject to any
written agreement between the Arranger and the Borrowers limiting such expenses)
then due and payable under the Credit Documents shall have been paid in full (or
shall be paid from the proceeds of the initial Accommodation under the Credit
Facility) in the applicable currency;



(8)
favourable opinions of counsel to the Loan Parties and the Limited Recourse
Guarantors in the jurisdiction of formation of such Loan Party or Limited
Recourse Guarantors and in each jurisdiction specified by the Administrative
Agent as is relevant to confirm, inter alia, corporate existence, good standing,
due authorization, execution and enforceability of all Credit Documents, and the
validity, creation and perfection of the Encumbrances created by the applicable
Credit Documents (including, in respect of title matters and issued share
capital matters opined upon in connection with the Existing Credit Facilities,
an acknowledgment as to the ability of the Administrative Agent and the Lenders
to rely thereon satisfactory in form and substance to the Administrative Agent);



(9)
satisfactory evidence that the Administrative Agent (on behalf of the Lenders)
shall have a valid and perfected first priority (subject to Permitted
Encumbrances) Encumbrances in the Collateral, in each case to the extent
required by the terms of the Security Documents (including, where acceptable to
the Administrative Agent, pursuant to an assignment of any Security Documents
securing the Existing Credit Facilities); provided however, that Assets shall
not be required to constitute Collateral if the Administrative Agent shall
determine in its reasonable discretion that the costs of obtaining or granting
of such Encumbrance or the perfection of such Encumbrance at Law are excessive
in relation to the value of the security to be afforded thereby;



(10)
(i) audited combined consolidated financial statements of the Borrowers and
their Subsidiaries and (to the extent available) unaudited unit financial
statements of each Non-Consolidated Subsidiary for the three Financial Years
ended on or prior to September 30, 2012, prepared in accordance with GAAP, (ii)
unaudited combined consolidated financial statements of the Borrowers and their
Subsidiaries and (to the extent available) unaudited unit financial statements
of each Non-Consolidated Subsidiary for the nine month period ending June 30,
2013, and (iii) financial forecasts prepared by management of the Borrowers in
form reasonably satisfactory to the Administrative Agent;






--------------------------------------------------------------------------------







(11)
all documentation and other information required by them under applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation the USA Patriot Act (referred to in the definition of
Anti-Terrorism Laws);

(12)
the Lenders shall be satisfied as to the Borrower’s compliance with the
financial covenants set out in Section 8.03, determined as of the most recently
completed Measurement Period on a pro forma basis after giving effect to the
Refinancing;



(13)
all required governmental and third party approvals and consents in connection
with the Credit Facility, the Security and the Refinancing shall have been
obtained (without the imposition of any conditions, other than those in favour
of the Loan Parties, that are not reasonably acceptable to the Lenders) and
shall remain in effect (which, for greater certainty, shall include the consent
of the minister of the Province of British Columbia responsible for the Land Act
with respect to the grant of Security by the Borrowers to the Administrative
Agent on behalf of the Lenders, the Hedge Lenders and Service Lenders, on terms
and conditions substantially the same as disclosed to the Lead Arranger prior to
the Closing Date) and all applicable waiting periods shall have expired without
any adverse action being taken by any competent authority;



(14)
the Lenders shall be reasonably satisfied that the amount, types and terms and
conditions of all insurance maintained by the Parent GP, the Borrowers and the
Guarantors satisfy the requirements of Section 8.01(7), and the Lenders shall
have received endorsements naming the Administrative Agent for the Lenders, on
behalf of the Lenders, as an additional insured or loss payee, as applicable,
under all such insurance policies in accordance with that Section;



(15)
satisfactory evidence that all amounts owing under the Existing Credit
Facilities (other than the Existing Documentary Credits) shall be repaid
contemporaneously with the initial Accommodation under Tranche 1 under the
Credit Facility, and that all Encumbrances granted in connection therewith shall
be released in connection therewith to the extent not assigned to the
Administrative Agent, and that after giving effect to the initial Accommodation
under Tranche 1, neither the Parent GP, the Borrowers nor any Guarantor shall
have any outstanding Debt or preferred stock other than Permitted Debt;



(16)
a copy of the existing phase 1 environmental site assessment update of Blackcomb
Whistler Mountain dated June 2010 prepared by Environ International Corporation,
together with a reliance letter addressed to the Administrative Agent on behalf
of the Lenders;



(17)
certified true copies of the Development Agreements and all other Material
Agreements;



(18)
the Parent GP shall be a general partner of each of the Borrowers and shall own
limited partnership units representing not less than 74.8% of the partnership
interests in each of the Borrowers, in each case free and clear of any
Encumbrance except Permitted Encumbrances. All capital stock of the Guarantors
(other than Parent GP) shall be






--------------------------------------------------------------------------------





owned by a Borrower or one or more of the Guarantors, in each case free and
clear of any Encumbrance except Permitted Encumbrances;


(19)
there shall exist no action, suit, investigation or other proceeding pending or
threatened in any court or before any arbitrator or governmental or regulatory
agency or authority that could reasonably be expected to restrain or materially
adversely affect the Refinancing; and



(20)
since the audited financial statements of the Borrower dated September 30, 2012
no Material Adverse Effect shall have occurred.



Section 6.02 Conditions Precedent to Tranche 2 Accommodation


The obligation of each Lender to make its initial Accommodation under Tranche 2
of the Credit Facility is subject to, in addition to the conditions precedent in
Section 6.01 and Section 6.03, the condition that the Administrative Agent and
each Lender shall be satisfied with, or the Borrowers shall have delivered to
the Administrative Agent, as the case may be, on or before the day of such
initial Accommodation, the following:
(1)
such initial Accommodation shall be made after November 8, 2013 and prior to
November 30, 2013; and



(2)
the Lenders shall be satisfied (pursuant to a payout and release letter from the
agent under the Senior Lien Senior Note Purchase Agreement) that (i) the Second
Lien Senior Notes can be repaid in full subject only to the prepayment premium
specified in Section 3.04 of the Second Lien Senior Note Purchase Agreement, and
(ii) proceeds of the initial Accommodation under Tranche 2 will be applied to
repay in full all obligations under or in respect of, the Second Lien Senior
Notes and that all security therefor shall be contemporaneously released.



Section 6.03 Conditions Precedent to All Accommodations


(1)
The obligation of each Lender to make Accommodations or otherwise give effect to
any Accommodation Notice hereunder shall in each case be subject to the
conditions precedent that on the date of such Accommodation Notice and
Accommodation, and immediately after giving effect thereto, (x) the
representations and warranties contained in Article 7 are true and correct in
all material respects on and as of such date, all as though made on and as of
such date except for those changes to the representations and warranties which
have been disclosed to and accepted by the Administrative Agent and the Lenders
pursuant to Section 18.01 and any representation and warranty which is stated to
be made only as of a certain date (and then as of such date); and (y) no event
or condition has occurred and is continuing, or would result from such
Accommodation or giving effect to such Accommodation Notice, which constitutes a
Default or an Event of Default.



(2)
Each of the giving of any Accommodation Notice by a Borrower and the acceptance
by a Borrower of any Accommodation shall be deemed to constitute a
representation and warranty by the Borrowers that, on the date of such
Accommodation Notice or






--------------------------------------------------------------------------------





Accommodation, as the case may be, and after giving effect thereto, the
statements set forth in Section 6.02(1) are true and correct.


(3)
For the avoidance of doubt, this Section 6.02 shall not apply to conversions or
elections in respect of Accommodations under Section 3.03 or Section 4.05.



Section 6.04 No Waiver


The making of an Accommodation or otherwise giving effect to any Accommodation
Notice hereunder, without the fulfilment of one or more conditions set forth in
Section 6.01, Section 6.02 or Section 6.03, as applicable, shall not constitute
a waiver of any such condition, and the Administrative Agent and the Lenders
reserve the right to require fulfilment of such condition in connection with any
subsequent Accommodation Notice or Accommodation.
ARTICLE 7
REPRESENTATIONS AND WARRANTIES


Section 7.01 Representations and Warranties


Parent GP and the Loan Parties represent and warrant to each Lender and to the
Administrative Agent, on the Closing Date and on each other date required by
Section 6.03, acknowledging and confirming that each Lender is relying thereon
without independent inquiry in entering into this Agreement and providing
Accommodations hereunder, that:
(1)
Incorporation and Qualification. Parent GP and each Loan Party is duly
incorporated or formed, continued or amalgamated as the case may be, and validly
existing under the laws of the jurisdiction of its organization (which, as of
the Closing Date, is set forth in Schedule A), and each is duly qualified,
licensed or registered to carry on business under (i) the Laws of the Province
of British Columbia and of Canada applicable therein and (ii) all other Laws
applicable to it in all jurisdictions in which the nature of its Assets or its
business makes such qualification necessary and where failure to be so
qualified, licensed, registered in such other jurisdictions could have a
Material Adverse Effect.

(2)
Corporate and Partnership Power. Parent GP and each Loan Party has all requisite
corporate, partnership or other power and authority to (i) own and operate its
properties and Assets and to carry on the Business carried on by it and any
other business as now being conducted by it; and (ii) has all requisite
corporate or other power and authority to enter into and perform its obligations
under this Agreement and the other Credit Documents to which it is a party.



(3)
Conflict with Other Instruments. The execution and delivery of the Credit
Documents by each of Parent GP and the Loan Parties which is a party thereto and
the performance by each of them of its respective obligations thereunder and
compliance with the terms, conditions and provisions thereof will not (i)
conflict with or result in a breach of any of the material terms, conditions or
provisions of (t) its partnership agreement or other constating documents, as
applicable, or by-laws, (u) any Law, (v) any Material Agreement or Material
Permit, or (w) any judgment, injunction, determination or award which is binding
on it; or (ii) result in, require or






--------------------------------------------------------------------------------





permit (x) the imposition of any Encumbrance in, on or with respect to the
Assets now owned or hereafter acquired by it (other than pursuant to the
Security Documents or which is a Permitted Encumbrance), (y) the acceleration of
the maturity of any material Debt binding on or affecting it, or (z) any third
party to terminate or acquire any rights materially adverse to Parent GP or the
applicable Loan Party under any Material Agreement.


(4)
Authorization, Governmental Approvals, etc. The execution and delivery of each
of the Credit Documents by each of Parent GP and the Loan Parties which is a
party thereto and the performance by each of them of its respective obligations
hereunder and thereunder have been duly authorized by all necessary corporate,
partnership or analogous action and no Authorization, under any Law, with any
Governmental Authority, is or was necessary therefor or to perfect the same,
except as are in full force and effect, unamended.



(5)
Execution and Binding Obligation. This Agreement and the other Credit Documents
have been duly executed and delivered by each of Parent GP and the Loan Parties
which is a party thereto and constitute its legal, valid and binding
obligations, enforceable against it in accordance with their respective terms,
subject only to any limitation under Laws relating to (i) bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors’
rights generally; and (ii) general equitable principles including the discretion
that a court may exercise in the granting of equitable remedies.



(6)
Financial Condition; No Material Adverse Effect. The Borrowers (i) have
furnished to the Administrative Agent on or prior to the Closing Date, the
audited combined consolidated financial statements of the Borrowers and their
Subsidiaries and (to the extent available) the unaudited unit financial
statements of each Non-Consolidated Subsidiary (in each case consisting of
balance sheets, income statements and cash flow statements) as of and for the
Financial Years ended September 30, 2010, 2011 and 2012 and the unaudited
combined consolidated financial statements of the Borrowers and their
Subsidiaries and (to the extent available) the unaudited unit financial
statements of each Non-Consolidated Subsidiary for the nine month period ended
June 30, 2013, and (ii) will have furnished on or prior to the date required by
Section 8.01(1)(a), the combined consolidated financial statements of the
Borrowers and their Subsidiaries, the consolidated financial statements of
Parent GP, and the unit financial statements for each of the required
Non-Consolidated Subsidiaries, as of and for the dates and periods specified
therein, in each case consisting of balance sheets, income statements and cash
flow statements and certified by a Responsible Officer. Such financial
statements present fairly, in all material respects, the consolidated financial
position and results of operations and cash flows of the Borrowers and their
Subsidiaries, on a combined consolidated basis, of Parent GP on a consolidated
basis, or of such Non-Consolidated Subsidiaries, as applicable, as of such dates
and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the quarterly
statements. As of the Closing Date, there has been no event, development or
circumstance of which any Loan Party is aware that has had or could reasonably
be expected to have a Material Adverse Effect. All information (including that
disclosed in all financial statements) pertaining to Parent GP and the Loan
Parties other than projections (the “Information”) that has






--------------------------------------------------------------------------------





been or will be made available to the Lenders or the Administrative Agent by the
Borrowers is or will be, when furnished, complete and correct in all material
respects and does not or will not, when furnished, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein not materially misleading in light of the
circumstances under which such statements are made. The projections that have
been or will be made available to the Lenders or the Administrative Agent by the
Borrowers have been or will be prepared in good faith based upon reasonable
assumptions.


(7)
Litigation. As of the Closing Date, except as disclosed in Schedule B or
Schedule J, there are no actions, suits or proceedings (including any
Tax-related matter) by or before any arbitrator or Governmental Authority or by
any other Person pending against or, to the knowledge of Parent GP or any Loan
Party, threatened against or affecting Parent GP or any Loan Party or any of
their Subsidiaries (i) that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, or (ii) that involve this
Agreement or any other Credit Document and that is not being contested by Parent
GP or the Loan Parties in good faith by appropriate proceedings. Except with
respect to the Disclosed Matter(s) and except any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, none of Parent GP and the Loan Parties or their
respective Subsidiaries (i) has failed to comply with any Environmental Law or
to obtain, maintain or comply with any Environmental Permit, (ii) to the
knowledge of Parent GP or such Loan Party has become subject to any
Environmental Liability or (iii) has received written notice of any claim with
respect to any Environmental Liability.



(8)
Location of Business. As of the Closing Date, the only jurisdictions (or
registration districts within such jurisdictions) in which Parent GP or any Loan
Party has any place of business is as set forth in Schedule C.



(9)
Material Permits. As of the Closing Date, none of Parent GP and the Loan Parties
possesses or is required to possess any Material Permits except as set out in
Schedule D and, except as set forth in Schedule D, each of Parent GP and the
Loan Parties possesses all Material Permits as may be necessary to properly
conduct its respective business. Except as set forth in Schedule D, all Material
Permits are (i) in full force and effect, (ii) not subject to any dispute, and
(iii) not in default.



(10)
Material Agreements. As of the Closing Date, none of Parent GP and the Loan
Parties is a party or otherwise subject to or bound or affected by any Material
Agreement, except as set out in Schedule E. Except as set forth in Schedule E or
as otherwise notified to the Administrative Agent in accordance with Section
8.01(1)(c), (i) all Material Agreements are in full force and effect, unamended,
(ii) none of Parent GP and the Loan Parties, or to Parent GP’s or any Loan
Party’s knowledge, any other party to any such agreement is in default of any
material term or condition thereof of any Material Agreement and (iii) neither
Parent GP nor any Loan Party has received any notice from the Province of any
intention to terminate any Development Agreement.



(11)
Title to Property. Parent GP and each Loan Party owns its Assets and, with
respect to all Material Owned Real Properties, with good and marketable title
thereto, free






--------------------------------------------------------------------------------





and clear of all Encumbrances, except for Permitted Encumbrances. The Assets
owned or leased by each of the Loan Parties are sufficient in order for the
Business to be carried on as currently conducted. No Loan Party is aware of any
claim, event, occurrence or right granted to any other Person, of any kind
whatsoever, that has resulted in or would reasonably be expected to result in
loss of all or any part of the interest of such Loan Party in any part of their
respective property, other than a loss that would not have or would not
reasonably be expected to have a Material Adverse Effect.


(12)
Real Property.



(a)
None of Parent GP or the Loan Parties leases any real property or has or
possesses any tenures, licenses, rights-of-way or other similar agreements for
or with respect to the occupancy or use of any real property which, in each
case, is material to the Business, other than the Material Leases, the
Development Agreements and the Material Crown Tenures.



(b)
None of Parent GP or the Loan Parties owns, directly or indirectly, any
immovable or real property other than the Owned Real Property and Buildings and
Fixtures placed on the Crown Tenures in accordance with the terms of the
Development Agreements (in this Section 7.01(12), the “Owned Tenant
Improvements”).



(c)
As of the Closing Date, there is no Owned Real Property except for the Material
Owned Real Property.



(d)
The Development Agreements, and the Material Crown Tenures, grant the Borrowers
sufficient rights in and to all Crown lands which are necessary to carry on the
Business as presently conducted.



(e)
To the knowledge of the Borrower, all of the Crown Tenures are described in
Schedule F hereto.



(f)
No Person, other than a Loan Party, has any right to purchase, option to
purchase, right of first refusal or other purchase rights with respect to any of
the Material Owned Real Properties, Owned Tenant Improvements, Material Leases
and Material Crown Tenures that is material to the Business, except as provided
for in the Development Agreements or as disclosed in Schedule K.



(g)
Each lease, tenure, license or right-of-way or similar agreement for or with
respect to real property that is material to the Business to which Parent GP or
any of the Loan Parties is a party, including the Material Crown Tenures and the
Material Leases, is in good standing in all material respects and all material
amounts due and payable thereunder have been paid by Parent GP or the applicable
Loan Party except for any such amount, which has been disclosed to the
Administrative Agent in writing, the payment obligation in respect of which is
in bona fide dispute. There are no Leases which are material to the Business
except for the Material Leases and the Material Crown Tenures.








--------------------------------------------------------------------------------





(h)
Except as set out in Schedule G, (i) no Loan Party leases, licences or is party
to any agreement in respect of occupancy of any material part of any Material
Owned Real Properties, Owned Tenant Improvements, Material Leased Real
Properties or Material Crown Real Properties, by any other Person except for a
Loan Party, in each case, other than Permitted Encumbrances described in
paragraph (p) of the definition thereof and (ii) no Person, other than the
applicable Loan Party, is using or has any right to use, or is in possession or
occupancy of, any material part of any Material Owned Real Property, Owned
Tenant Improvements, Material Leased Real Property or Material Crown Real
Property, in each case, other than pursuant to a Permitted Encumbrance described
in paragraph (p) of the definition thereof.



(i)
All material Buildings and Fixtures are in good condition, repair and proper
working order as reasonably required for the Business, having regard to their
use and age, such material Buildings and Fixtures have been properly and
regularly maintained in all material respects and, to the knowledge of the Loan
Parties, all such material Buildings and Fixtures are free of structural or
inherent defects which could reasonably be expected to materially interfere with
or materially impair the use and occupancy of the related Material Owned Real
Properties, Material Leased Real Properties or Material Crown Real Properties,
in each case, as used in the Business.



(j)
Neither the Parent GP nor any Loan Party has received any notification of or has
knowledge of any outstanding or incomplete work orders, deficiency notices or
other current non-compliance with Applicable Laws relating to any Material Owned
Real Properties, Material Leased Real Properties or Material Crown Real
Properties, which, in each case, could reasonably be expected to materially
interfere with or materially impair the use and occupancy of such Material Owned
Real Properties, Material Leased Real Properties or Material Crown Real
Properties, as used in the Business.



(k)
The current material uses of the Owned Real Properties, Material Leased Real
Properties and Material Crown Real Properties are permitted under applicable
Laws. No Loan Party has any knowledge of any proposed or pending changes to any
zoning, official plan or other similar applicable Laws affecting any Owned Real
Properties, Material Leased Real Properties or Material Crown Real Properties
which, in each case, would materially interfere with or materially impair the
use and occupancy of such Owned Real Properties, Material Leased Real Properties
or Material Crown Real Properties, as used in the Business.



(l)
No Loan Party has any knowledge of any Buildings and Fixtures that materially
encroach on real property not forming part of any of the Owned Real Properties,
Material Leased Real Properties or Material Crown Real Properties, and no
buildings, structures or other improvements on adjoining lands materially
encroach upon any of the Owned Real Properties, Material Leased Real Properties
or Material Crown Real Properties.








--------------------------------------------------------------------------------





(m)
No Loan Party has any knowledge of any expropriation or condemnation or similar
proceeding existing, pending or threatened in writing against any Material Owned
Real Property or any part thereof which, in each case, would materially
interfere with or materially impair the use and occupancy of any applicable
Material Owned Real Properties, as used in the Business.



(n)
No Loan Party has received any notice of any defaults, and to the knowledge of
the Loan Parties, there are no material outstanding defaults (or events which
would constitute a material default with the passage of time or giving of notice
or both), under any Permitted Encumbrance affecting any Owned Real Property
which, in each case, would materially interfere with or materially impair the
use and occupancy of such Owned Real Property, as used and occupied in
connection with the Business.



(o)
All of the Material Owned Real Properties, Material Leased Real Properties and
Material Crown Real Properties have ingress thereto and egress therefrom in
compliance in all respects with applicable Law, and such ingress and egress is
sufficient and adequate for the operation of the Business. No Loan Party has
received notice or is aware of any change or threatened change which would
affect the ingress to and egress from any of the Material Owned Real Properties,
Material Leased Real Properties and Material Crown Real Properties which, in
each case, would materially interfere with or materially impair the use and
occupancy of such Material Owned Real Property, Material Leased Real Property
and Material Crown Real Property, as applicable, as used and occupied in
connection with the Business.



(p)
The Loan Parties have all necessary rights, in respect of all of the buildings
and other improvements located on or at any of the Material Owned Real
Properties, Material Leased Real Properties, Material Crown Real Properties and
in respect of the Day Skier Lots, for adequate parking for the operation of the
Business, and all parking operations located at such real property are conducted
in compliance in all material respects with applicable Law.



(13)
Insurance. All of the Assets of the Loan Parties and all of the Assets of
Parent GP other than Assets that are not required to be pledged or otherwise
encumbered in favour of the Administrative Agent and the Lenders under the
Credit Document are insured against loss of damage to the extent, and in the
manner, described in Section 8.01(7).



(14)
Compliance with Laws. Parent GP and each Loan Party is in compliance in all
material respects with all applicable Laws.



(15)
No Default. No Default or Event of Default has occurred and is continuing or
could result from any Accommodation under this Agreement or from the application
of the proceeds therefrom. None of the Loan Parties is in default of any
material term or condition of any loan or credit agreement, indenture, mortgage,
deed of trust, security agreement or other instrument or agreement evidencing or
pertaining to any Debt of any Loan Party, which is outstanding in an aggregate
principal amount exceeding $25,000,000 or under any material term or condition
of any other Material Agreement






--------------------------------------------------------------------------------





(other than the Development Agreements) and no Loan Party has received any
notice from the Province of any intention to terminate any Development
Agreement.


(16)
Structure, etc. Parent GP is a general partner and each of WB GP and Nippon GP
is an additional general partner of each of the Borrowers; provided that each of
WB GP and Nippon GP is an inactive additional general partner and does not
perform any general partner duties with respect to either of the Borrowers. As
of the Closing Date, (i) Parent GP and the Limited Recourse Guarantors are the
direct beneficial owners of all of the issued and outstanding Equity Securities
of the Borrowers in the proportions set out in Schedule H; and (ii) no Person
(other than a Loan Party) has any right or option to purchase or otherwise
acquire any of the issued and outstanding Equity Securities of any Loan Party.
As of the Closing Date, (i) the Borrowers and the Non-Consolidated Subsidiaries
have no Subsidiaries other than as identified on Schedule H, and (ii) the direct
beneficial owners of all of the Equity Securities of all such Subsidiaries are
as set out in Schedule H.



(17)
Labour Matters. None of the Loan Parties is a party, either directly,
voluntarily or by operation of law, to any collective agreement, letter of
understanding, letter of intent or other written communication with any
bargaining agent, trade union or association which may qualify as a trade union,
which would apply to any employees of any Loan Party, except to the extent the
same has not had and would not reasonably be expected to have a Material Adverse
Effect. There are no outstanding or, to the knowledge of any Loan Party,
threatened unfair labour practices, complaints or applications of any kind,
including any proceedings which could result in certification of a trade union
as bargaining agent for employees of any Loan Party, and there have not been any
such proceedings within the last five years, in each case, except to the extent
the same has not had and would not reasonably be expected to have a Material
Adverse Effect. There are no threatened or apparent union organizing activities
involving any of the Loan Parties, except to the extent the same would not
reasonably be expected to have a Material Adverse Effect. None of Parent GP or
any of the Loan Parties has any labour problems that might affect the value of
any of the Loan Parties or lead to an interruption of any of their operations at
any location, except to the extent the same would not reasonably be expected to
have a Material Adverse Effect.



(18)
Canadian Benefit Plans. Neither Parent GP nor any Loan Party maintains or
contributes to any Canadian Pension Plan. All Canadian Benefit Plans are, and
have been, established, registered, administered and funded, where applicable,
in all material respects in accordance with the terms of such Canadian Benefit
Plans, including the terms of the material documents that support such Canadian
Benefit Plans and all applicable Law. To the knowledge of any Loan Party, no
event has occurred respecting any Canadian Benefit Plan which would result in
the revocation of the registration, if applicable, of such Canadian Benefit
Plan. As of the Closing Date, there are no outstanding disputes concerning the
assets of any of the Canadian Benefit Plans which could reasonably be expected
to have a Material Adverse Effect. No promises of benefit improvements under any
of the Canadian Benefit Plans have been made except where such improvement could
not reasonably be expected to have a Material Adverse Effect. All employer and
employee payments, contributions or premiums required to be made or paid by
Parent GP or each Loan Party to the Canadian






--------------------------------------------------------------------------------





Benefit Plans have been made on a timely basis in accordance with the terms of
such plans and all Laws.


(19)
Trademarks, Patents, etc.



(a)
Other than Intellectual Property permitted to be used by Parent GP or the Loan
Parties from third parties (the “Licenced Intellectual Property”), and except as
set forth in Schedule I, Parent GP and each Loan Party is the beneficial owner
of, with good and marketable title, free of all Encumbrances other than
Permitted Encumbrances, all Intellectual Property that is used in and material
to the Business (the “Owned Intellectual Property”), without any material
conflict with the rights of any other Person.



(b)
Parent GP and each Loan Party is the registered owner of the Owned Intellectual
Property that is Registered Intellectual Property, and such Registered
Intellectual Property is (i) currently in compliance in all material respects
with any and all formal legal requirements necessary to record and perfect
Parent GP’s and the Loan Parties’ interest therein and the chain of title
thereof, and (ii) to the knowledge of Parent GP and the Loan Parties, valid and
enforceable.



(c)
Parent GP and each Loan Party owns or otherwise has a right to use all
Intellectual Property used in and material to the operation of the Business, and
there are no other items of Intellectual Property that are material to or
necessary for the operation of the Business.



(d)
All Owned Intellectual Property that is Registered Intellectual Property as of
the Closing Date is identified in Schedule I.



(e)
To the knowledge of Parent GP and the Loan Parties, no material claim has been
asserted and remains pending by any Person with respect to the use by Parent GP
or any Loan Party of any Owned Intellectual Property or challenging the validity
or enforceability of any Owned Intellectual Property.



(f)
To the knowledge of Parent GP and the Loan Parties, as of the Closing Date there
has been no material violation by Parent GP or a Loan Party of the terms and
conditions governing such Parent GP’s or such Loan Party’s use of the Licensed
Intellectual Property.



(g)
To the knowledge of Parent GP and the Loan Parties no Person is engaging in any
activity that infringes, misappropriates or otherwise violates any Owned
Intellectual Property in any material respect.



(h)
Except as disclosed in Schedule I, to the knowledge of Parent GP and the Loan
Parties, the conduct of each Loan Party’s business does not infringe,
misappropriate or otherwise violate the Intellectual Property rights of any
other Person in any material respect.








--------------------------------------------------------------------------------





(20)
Books and Records. All books and records of Parent GP and each Loan Party and
each of its Subsidiaries have been fully, properly and accurately kept and
completed in accordance with GAAP (to the extent applicable) in all material
respects, and there are no material inaccuracies or discrepancies of any kind
contained or reflected therein that could, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.



(21)
Tax Liability. Parent GP and each Loan Party has timely filed or caused to be
filed all returns in respect of Taxes and has paid or caused to be paid all
Taxes required to have been paid by it (including all installments with respect
to the current period) and has made adequate provision for Taxes for the current
period (other than Taxes that are being contested in good faith by appropriate
proceedings and for which such Loan Party has, if required, set aside on its
books adequate reserves in accordance with GAAP, or as to which waivers or
extensions have been granted by the applicable Governmental Authority) and no
tax liens have been filed and, to the knowledge of Parent GP and each Loan
Party, no claims are being asserted in writing with respect to any such Taxes,
except to the extent that (a) any failure to so file or to make such payment
could not reasonably be expected to have a Material Adverse Effect or (b) in the
case of any such tax liens or claims, such liens or the assertion of such claims
do not materially impair the value, validity or the priority of the security
interests of the Lenders in the Collateral.



(22)
Environmental Matters. Except as disclosed to the Lenders in Schedule J, (i) all
property and facilities thereon owned, leased, used or operated by Parent GP or
any Loan Party have been, and continue to be, owned, leased, used or operated in
compliance in all material respects with all Environmental Laws; (ii) there are
no pending or threatened claims, complaints, notices or requests for information
with respect to any alleged material violation of any Environmental Law by
Parent GP or a Loan Party or potential liability hereunder; (iii) there has been
no Release of Hazardous Substances at, on, under or from any property now or
previously owned, leased, used or operated by Parent GP or any Loan Party that
could reasonably be expected to have a Material Adverse Effect; (iv) the
Borrowers have been issued and are in compliance in all material respects with
all Environmental Permits; (v) no conditions, facts or circumstances exist at,
on or under any property now or previously owned, leased, used or operated by
Parent GP or any Loan Party which, with the passage of time, or the giving of
notice or both, which could reasonably be expected to give rise to a material
Environmental Liability; (vi) neither Parent GP nor any Loan Party is being
investigated or prosecuted for alleged non-compliance, or has in the last five
years been convicted of material non-compliance with Environmental Laws or
Environmental Permits or otherwise settled an investigation or prosecution with
respect to the same short of conviction; and (vii) the Borrowers have in effect
a management structure and policies and procedures designed to avoid
Environmental Liability, maintain compliance with Environmental Laws and their
Environmental Permits, and respond in a timely and effective manner in the event
of non-compliance therewith or a Release of Hazardous Substances.



(23)
Anti-Terrorism Laws. None of Parent GP, the Loan Parties or any Affiliate of any
Loan Party is in violation of any Anti-Terrorism Law or engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or






--------------------------------------------------------------------------------





avoiding, or attempts to violate, any of the prohibition set forth in any
Anti-Terrorism Law.


(24)
Executive Offices & Collateral Locations. As of the Closing Date, the current
location of (i) each chief executive office and principal place of business of
Parent GP and each Loan Party, and (ii) the warehouses and premises at which any
Assets or Collateral of Parent GP and the Loan Parties is located, are as set
forth on Schedule A.



(25)
Debt. None of Parent GP, the Loan Parties or the Real Estate Development SPVs
have any Debt outstanding other than Permitted Debt.



(26)
Securities and Instruments.



(a)
Schedule L sets forth a complete list of Intercompany Securities and
Intercompany Instruments, as at the Closing Date.



(b)
All Intercompany Securities and Intercompany Instruments owned by the Loan
Parties have been, where applicable, duly and validly issued and acquired and,
in the case of the Intercompany Securities and to the knowledge of the
applicable Loan Parties, (i) are fully paid and non-assessable in the case of
Intercompany Securities issued by a Loan Party and (ii) all contributions
required to be contributed by the limited partners of the Borrowers to the
Borrowers entitling them to their respective limited partnership interests in
the Borrowers have been contributed. Schedule H sets out, for each class of such
Securities listed in the schedule, the percentage amount that such Securities
represent of all issued and outstanding Securities of that class, as at the
Closing Date.



(c)
Except for the applicable issuer’s constating documents (or as contained
therein) or as disclosed in Schedule L, (i) no transfer restrictions apply to
any Intercompany Securities or Intercompany Instruments listed in Schedule L,
and (ii) no shareholder agreements, trust agreements or similar agreements are
applicable to any issuer of such Securities and Instruments.



(27)
Perfection of Security Interests. All filings and other actions necessary to
perfect and protect the Encumbrances in the Collateral created under the
Security Documents have been duly made or taken and are in full force and
effect, and the Security Documents create in favour of the Administrative Agent
for the benefit of the Lenders, the Hedge Lenders and the Service Lenders a
valid and, together with such filings and other actions, perfected first
priority Encumbrance in the Collateral (subject only to Permitted Encumbrances),
securing the payment of the obligations secured thereby, and all filings and
other actions necessary or desirable to perfect and protect such Encumbrance
have been duly taken (other than amendments required to any such registrations
in respect of Intellectual Property to reflect the change of administrative
agent hereunder).



(28)
Status of Facilities as Senior Indebtedness. The obligations under the Credit
Facility constitute senior unsubordinated obligations of Parent GP, the
Borrowers and the other Loan Parties.






--------------------------------------------------------------------------------







(29)
Use of Proceeds. The Borrowers will use the proceeds of the Credit Facility, and
the Swing Line Loans, and will request the issuance of Documentary Credits,
solely for the purposes set out in Section 2.03.



(30)
Accuracy of Disclosure. As of the Closing Date, Parent GP and the Loan Parties
have, to the best of their knowledge, disclosed or made available to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which they are subject, and all other matters known to
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other written information furnished by or on behalf of Parent GP or any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Credit Document (in each case as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.



Section 7.02 Survival of Representations and Warranties


The representations and warranties herein set forth or contained in any
certificates or notices delivered to the Administrative Agent and the Lenders
pursuant hereto shall not merge in or be prejudiced by and shall survive any
Accommodation hereunder and shall continue in full force and effect (as of the
date when made or deemed to be made) so long as any amounts are owing by the
Borrowers to the Lenders hereunder.
ARTICLE 8
COVENANTS OF THE LOAN PARTIES


Section 8.01 Affirmative Covenants


So long as any amount owing hereunder remains unpaid or any Lender has any
obligation under this Agreement (in each case other than Unmatured Surviving
Obligations), and unless consent or waiver is given in accordance with Section
18.01 hereof, the Parent GP and each Loan Party shall:
(1)
Reporting Requirements.  During the term of this Agreement, prepare (where
applicable, in accordance with GAAP) and deliver to the Administrative Agent on
behalf of the Lenders:



(a)
Financial Reporting



(i)
as soon as practicable and in any event within 45 days of the end of each
Financial Quarter of the Borrowers (excluding the fourth Financial Quarter),
(A) the interim unaudited combined consolidated financial statements of the
Borrowers and their Subsidiaries, (B) the interim unaudited consolidated
financial statements of Parent GP, and (C) the interim unaudited unit financial
statements of each Non-Consolidated Subsidiary which accounts for a positive or
negative contribution of at least $500,000 to Consolidated EBITDA for the






--------------------------------------------------------------------------------





relevant period, in each case, as at the end of such Financial Quarter prepared
in accordance with GAAP including, without limitation, a balance sheet, income
statement and statement of cash flows, in each case as at the end of and for
such Financial Quarter and the then elapsed portion of the Financial Year which
includes such Financial Quarter, setting forth in each case in comparative form
the figures for the corresponding period or periods of (or in the case of the
balance sheet, as at the end of) the previous Financial Year, in each case
subject to year-end adjustments and the absence of footnotes;


(ii)
as soon as practicable and in any event within 90 days of the end of each
Financial Year of the Borrowers, (A) the annual audited combined consolidated
financial statements of the Borrowers and their Subsidiaries, (B) the annual
audited consolidated financial statements of Parent GP, and (C) the annual
unaudited unit financial statements of each Non-Consolidated Subsidiary which
accounts for a positive or negative contribution of at least $500,000 to
Consolidated EBITDA for the relevant period, in each case, prepared in
accordance with GAAP including, without limitation, a balance sheet, income
statement and statement of cash flows as at the end of and for such Financial
Year (which financial statements of the Borrowers and their Subsidiaries and of
Parent GP shall be audited by a nationally recognized accounting firm), setting
forth in each case in comparative form the figures for the previous Financial
Year;



(iii)
(a) concurrently with the delivery of the financial statements contemplated in
clause (i) and (ii) above, (1) a Compliance Certificate in respect of such
Financial Quarter in the form attached hereto as Schedule 8, (including a
reconciliation, in such detail as the Administrative Agent shall reasonably
request, of the financial statements of the Borrowers and Parent GP for such
Financial Quarter to the calculation of the financial covenants under Section
8.03 reported on pursuant to such Compliance Certificate) and (2) if requested
by the Administrative Agent, acting reasonably, a reconciliation of the publicly
disclosed financial statements of Parent GP for such Financial Quarter to the
financial statements of the Borrowers for such Financial Quarter (provided that
if such request is made less than 15 days prior to the date delivery of such
reconciliation would otherwise be required hereunder, such reconciliation will
be delivered not more than 15 days after such request) and (b) in the case of
clause (ii) above, any accountants’ letters provided to the Borrowers in
connection with the auditing of such financial statements, promptly after
receipt of any such letter; and



(iv)
as soon as available and in any event within 45 days of the end of each
Financial Year of the Borrowers (i) an Annual Business Plan in respect of Parent
GP and its Subsidiaries, on a combined consolidated basis, approved by the board
of directors of Parent GP in its capacity as general partner of each of the
Borrowers for the current Financial Year and






--------------------------------------------------------------------------------





(ii) forecasts prepared by management of each of the Borrowers, in form
reasonably satisfactory to the Administrative Agent, consisting of balance
sheets, income statements and statements of cash flows for the next two
Financial Years, prepared on a consolidated basis.


(b)
Environmental Reporting. Promptly, and in any event within 15 days after
becoming aware of its existence, notify the Administrative Agent, and any
Governmental Authority where required by Applicable Law, of any fact,
circumstance, condition or occurrence that results in a violation of
Environmental Law, the Borrower's Environmental Permits or any Release of
Hazardous Substances, which in each case could reasonably be expected to result
in material Environmental Liability.



(c)
Additional Reporting Requirements. Deliver to the Administrative Agent (with
sufficient copies for each of the Lenders) (i) as soon as possible, and in any
event within five Business Days after Parent GP and any Loan Party becomes aware
of the occurrence of each Default or Event of Default, a statement of a
Responsible Officer of Parent GP and such Loan Party or any other officer
acceptable to the Administrative Agent setting forth the details of such Default
or Event of Default and the action which Parent GP and such Loan Party proposes
to take or has taken with respect thereto; (ii) together with each Compliance
Certificate delivered pursuant to Section 8.01(1)(a)(iii), written notice of any
previously undisclosed (a) Subsidiaries of the Loan Parties, (b) Material
Agreements and Material Permits of any Loan Party or any material amendment to,
termination of (except at full maturity in accordance with its terms) or
material default under any previously disclosed Material Agreement or Material
Permit, (c) Material Owned Real Properties, Material Leases, Material Crown
Tenures or any material amendment to, termination of (except at full maturity in
accordance with its terms and without replacement) or material default under any
previously disclosed Material Crown Tenure or Material Lease other than, with
respect to termination and material defaults, the Development Agreements, which
for greater certainty are subject to disclosure pursuant to Section
8.01(1)(c)(vi)), (d) material Owned Intellectual Property, (e) new locations of
any material amount of tangible personal property to the extent located in a
jurisdiction as to which no effective PPSA financing statement has been filed in
favour of the Administrative Agent over the Assets of Parent GP or the
applicable Loan Party, and (f) the aggregate amount of Hedging Obligations of
the Borrowers owing to Hedge Lenders as at the date of the applicable Compliance
Certificate and (g) Investments (whether made in cash or in the form of the
transfer of Real Estate Development Assets or other assets) in, acquisitions of
Real Estate Development Assets by, and Debt incurred by, any Real Estate
Development SPV (with reasonable particulars thereof); (iii) any notice received
by Parent GP or any Loan Party of the suspension or cancellation, or the
impending suspension or cancellation, of a Material Permit or Material
Agreement; (iv) together with each Compliance Certificate delivered pursuant to
Section 8.01(1)(a)(iii), an amended Schedule L which shall reflect any
Intercompany Securities not listed on Schedule L; (v) as soon as possible, (and
in any event within five Business Days after Parent GP or any Loan Party becomes
aware






--------------------------------------------------------------------------------





of the same, any agreements, instruments and corporate or other restrictions to
which any of Parent GP and the Loan Parties is subject, and all other matters
known to Parent GP and the Loan Parties, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect; (v) as soon
as possible, and in any event within five Business Days after Parent GP or any
Loan Party becomes aware of the same, written notice of any termination of or
default under any Development Agreement; (vi) as soon as possible, and in any
event within five Business Days after Parent GP or any Loan Party becomes aware
of the same, written notice of any actions, suits or proceedings (including any
Tax-related matter) by or before any arbitrator or Governmental Authority or by
any other Person pending against or threatened against or affecting any Loan
Party or any of their Subsidiaries that could reasonably be expected to result
in a Material Adverse Effect; and (vii) such other information respecting the
condition or operations, of the business of any of the Loan Parties as the
Administrative Agent, on behalf of the Lenders, may from time to time reasonably
request.


(2)
Existence; Conduct of Business. Do and cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence (subject
only to Section 8.02(2)) and, except to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect, obtain,
preserve, renew and keep in full force and effect any and all Material Permits
necessary to properly conduct their respective businesses.



(3)
Payment Obligations. Pay all Tax liabilities as they become due and payable,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, and (b) Parent GP or such Loan Party, as applicable,
has, if required, set aside on its books adequate reserves with respect thereto
in accordance with GAAP.



(4)
Maintenance of Properties. Keep and maintain, and cause each Loan Party to keep
and maintain, all real and personal property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
except to the extent that the failure to do so, individually or in the
aggregate, could not be expected to have a Material Adverse Effect.



(5)
Books and Records; Inspection Rights. Keep, and cause each Loan Party to keep,
proper books of record and account in accordance with GAAP including particulars
of Intercompany Instruments; and permit any representatives designated by the
Administrative Agent on behalf of one or more Lenders, (which, prior to an Event
of Default shall be only once per Financial Year) upon reasonable prior notice
and during normal business hours, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants;
provided, that a representative of the applicable Borrower shall be given the
opportunity to be present.



(6)
Compliance with Laws. Comply in all material respects with (i) all Laws, (ii)
all orders of any Governmental Authority applicable to it or its property and
(iii) all Material Permits and Material Agreements.








--------------------------------------------------------------------------------





(7)
Insurance. Maintain, with financially sound and reputable insurers, insurance
with respect to the respective properties and business of the Loan Parties and
Parent GP, except in the case of Parent GP, properties that are not required to
be pledged or otherwise encumbered in favour of the Administrative Agent and the
Lenders under the Credit Document against such liabilities, casualties, risks
and contingencies and in such types (including business interruption insurance)
and amounts as is prudent and customary in the case of Persons engaged in the
same or similar businesses and similarly situated and in accordance with any
requirement of any Governmental Authority, including as required by the
Development Agreements. In the case of any fire, accident or other casualty
causing loss or damage to any properties of any Loan Party or Parent GP used in
generating cash flow or required by Law, except in the case of Parent GP,
properties that are not required to be pledged or otherwise encumbered in favour
of the Administrative Agent and the Lenders under the Credit Document, all
proceeds of such policies shall be used promptly (a) to repair or replace any
such damaged properties, and otherwise shall be used to prepay the Accommodation
Outstanding in accordance with Section 2.05(3) if no Event of Default has
occurred and is continuing or (b) as directed by the Administrative Agent if an
Event of Default has occurred and is continuing. Subject to the Development
Agreements, Parent GP and each Loan Party will obtain endorsements to its
property insurance policies pertaining to all physical properties in which the
Administrative Agent or the Lenders shall have an Encumbrance under the Credit
Documents, showing loss payable to the Administrative Agent, as first loss
payee, and evidencing that such policies are subject to the standard mortgage
clause approved by the Insurance Bureau of Canada (as applicable), and
containing provisions that such policies will not be cancelled or materially
amended without 30 days prior written notice having been given by the insurance
company to the Administrative Agent. The Borrowers shall also cause the
Administrative Agent and the Lenders to be shown as additional insured on
applicable liability policies of the Loan Parties.



(8)
Additional Loan Parties/Security. If, at any time after the Closing Date, any
Loan Party creates or acquires a new Subsidiary or in some other manner becomes
the holder of any Equity Securities of a new Subsidiary, or the Borrowers wish
to designate any newly created or newly acquired Non-Consolidated Subsidiary as
a Guarantor hereunder:



(a)
the applicable Loan Party (or Parent GP, as applicable) will within 30 days of
creation or acquisition of a new Subsidiary or designation of a Subsidiary
execute and deliver to the Administrative Agent a securities pledge agreement,
in form and substance satisfactory to the Administrative Agent, granting a
security interest in 100% of the Equity Securities of such new or newly
designated Subsidiary owned by such Loan Party;



(b)
other than in the case of a Real Estate Development SPV, the applicable Loan
Party (or Parent GP, as applicable) will cause such new or newly designated
Subsidiary to promptly execute and deliver to the Administrative Agent a
Guarantee and security of the nature contemplated by Section 2.13, all in form
and substance satisfactory to the Administrative Agent; and








--------------------------------------------------------------------------------





(c)
in connection with the execution and delivery of any guarantee, pledge
agreement, mortgage, security agreement or analogous document pursuant to this
Section, the applicable Loan Party (or Parent GP, as applicable) will, or will
cause the applicable Subsidiary to, deliver to the Administrative Agent such
corporate resolutions, certificates, legal opinions and such other related
documents, including, in respect of Material Owned Real Properties and Material
Leased Real Properties, all items set forth in Section 2.13(1)(d) hereof,
mutatis mutandis, including, but not limited to satisfactory title insurance or
a satisfactory title opinion and satisfactory environmental assessment reports
and surveys, if available, in each case as shall be reasonably requested by the
Administrative Agent, taking into account the overall costs and benefits thereof
and the material interests of the Lenders, and consistent with the relevant
forms and types thereof delivered on the Closing Date or as shall be otherwise
acceptable to the Administrative Agent. Each guarantee, pledge agreement,
mortgage, security agreement and any other analogous document delivered pursuant
to this Section shall be deemed to be a Security Document from and after the
date of execution thereof.



(9)
Further Assurances. At the cost and expense of the Borrowers, promptly upon
reasonable request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error in the execution,
acknowledgment, filing or recordation of any Credit Document, and (b) duly
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, conveyances, pledge
agreements, mortgages, deeds of trust, trust deeds, assignments, financing
statements and continuations thereof, termination statements, notices of
assignment, transfers, certificates, assurances and other instruments as the
Administrative Agent, on behalf of the Lenders, may reasonably require from time
to time in order to (i) carry out more effectively the purposes of the Credit
Documents, (ii) subject Parent GP’s or any Loan Party’s or any of their
Subsidiaries’ properties, assets, rights or interests now or hereafter intended
to be covered by any of the Security Documents to the Encumbrances of the
Security Documents and (iii) perfect and maintain the validity, effectiveness,
perfection and priority of any of the Security Documents and any of the
Encumbrances intended to be created thereunder.



(10)
Canadian Benefit Plans.



(a)
For each existing, or hereafter adopted, Canadian Benefit Plan, each Loan Party
shall in a timely fashion comply with and perform in all material respects all
of its obligations under and in respect of such Canadian Benefit Plan, including
under any material documents that support such Canadian Benefit Plan and all
applicable Laws; provided that all employer or employee payments, contributions
or premiums required to be remitted, paid to or in respect of each Canadian
Benefit Plan shall be paid or remitted by each applicable Loan Party in a timely
fashion in accordance with the terms thereof, any funding agreements and all
Laws.



(b)
The Borrowers shall deliver to Administrative Agent: (i) if requested by
Administrative Agent, acting reasonably, copies of each annual and other






--------------------------------------------------------------------------------





return, report or valuation with respect to each Canadian Pension Plan as filed
with any applicable Governmental Authority; (ii) promptly after receipt thereof,
a copy of any material direction, order, notice, ruling or opinion that any Loan
Party may receive from any applicable Governmental Authority with respect to any
Canadian Pension Plan; (iii) notification within thirty (30) days of any changes
in benefits provided under any existing Canadian Benefit Plan, or the
establishment of any new Canadian Benefit Plan, or the commencement of
contributions to any such plan to which the Loan Parties were not previously
contributing where such change, establishment or commencement increases the cost
to the Loan Parties by an amount in excess of $1,000,000 per annum; and (iv) if
any increase in liabilities or decrease in the value of assets under any
Canadian Benefit Plan increases the funding obligations of the Loan Parties by
an amount in excess of $1,000,000 per annum, notification within thirty (30)
days of such increase in funding obligations.


(11)
Securities and Instruments.



(a)
If any Intercompany Securities owned by Parent GP or a Loan Party are now or at
any time become evidenced, in whole or in part, by uncertificated securities
registered or recorded in records maintained by or on behalf of the issuer
thereof in the name of a clearing agency or a custodian or of a nominee of
either, Parent GP or the applicable Loan Party will notify the Administrative
Agent in writing of such Securities and, at the request and option of the
Administrative Agent, (i) to the extent applicable under Law, cause an
appropriate entry to be made in the records of the clearing agency or custodian
(if there is such an agency or Person) or the applicable securities register, as
applicable, to record the interest of the Administrative Agent or its nominee
(if the Administrative Agent or such nominee is a member of such clearing
agency) or otherwise as the Administrative Agent may reasonably direct in such
Securities created pursuant to the Security Documents or (ii) cause the
Administrative Agent to have control over such Securities.



(b)
During the continuance of an Event of Default, if any Securities (other than
Intercompany Securities) owned by Parent GP or a Loan Party are evidenced, in
whole or in part, by uncertificated securities registered or recorded in records
maintained by or on behalf of the issuer thereof in the name of a clearing
agency or a custodian or of a nominee of either, Parent GP or the applicable
Loan Party will notify the Administrative Agent in writing of such Securities
(unless such notice previously has been given) and, at the request and option of
the Administrative Agent, (i) cause an appropriate entry to be made in the
records of the clearing agency or custodian, as applicable, to record the
interest of the Administrative Agent or its nominee (if the Administrative Agent
or such nominee is a member of such clearing agency) or otherwise as the
Administrative Agent may reasonably direct in such Securities created pursuant
to the Security Documents or (ii) cause the Administrative Agent to have control
over such Securities.



(c)
If Parent GP or any Loan Party acquires ownership of any Intercompany
Securities, Parent GP or such Loan Party will notify the Administrative Agent






--------------------------------------------------------------------------------





in writing within 15 days after such acquisition and provide the Administrative
Agent with a revised Schedule L recording the acquisition and particulars of
such Securities in accordance with Section 8.01(c)(f)(iv). Upon request by the
Administrative Agent, Parent GP or such Loan Party will promptly deliver to and
deposit with the Administrative Agent, or cause the Administrative Agent to have
control over, all such Securities as security for the obligations of Parent GP
or the applicable Loan Party pursuant to this Agreement and the other Credit
Documents to which Parent GP or such Loan Party is party.


(12)
Compliance with Environmental Laws. (i) Comply and cause all lessees and other
Persons operating or occupying its properties to comply with, and use and
operate all of its facilities and properties in compliance with, all applicable
Environmental Laws and Environmental Permits in all material respects; (ii)
obtain and renew all Environmental Permits necessary for its operations and
properties to comply with all applicable Environmental Laws and Environmental
Permits and remain in compliance thereof; (iii) handle all Hazardous Substances
in compliance with all applicable Environmental Laws in all material respects,
and (iv) if any Remedial Work is required pursuant to any Environmental Laws,
including through an order or direction of a Governmental Authority, as a result
of, or in connection with, any Release, suspected Release, or threatened
Release, the Borrowers shall commence at their sole expense the performance of,
or cause to be commenced, and thereafter diligently prosecute to completion, the
performance of all such Remedial Work. All Remedial Work shall be performed
under the supervision of a consulting engineer approved in advance in writing by
the Administrative Agent, which approval shall not be unreasonably withheld.



(13)
Performance of Material Agreements. Perform and observe in all material respects
all terms and provisions of each Material Agreement to be performed or observed
by it and maintain each such Material Agreement in full force and effect.



(14)
Cash Management Arrangements. Within 120 days of the Closing Date, either (i)
arrange for all if its bank accounts to be held solely with the Administrative
Agent or (ii) cause any financial institutions at which accounts are held (other
than Lenders) to enter into control agreements in customary form in favour of
the Administrative Agent.



Section 8.02 Negative Covenants


So long as any amount owing hereunder remains unpaid or any Lender has any
obligation under this Agreement (in each case other than Unmatured Surviving
Obligations), and unless consent or waiver is given in accordance with Section
18.01(1) hereof, neither the Parent GP nor any Loan Party shall:
(1)
Debt. Create, incur, assume or suffer to exist any Debt other than Permitted
Debt or permit any Real Estate Development SPV to create, incur, assume or
suffer to exist any Debt other than Permitted Debt.



(2)
Encumbrances. Create, incur, assume or suffer to exist any Encumbrance on any of
its Assets, other than Permitted Encumbrances, or permit any Real Estate
Development SPV to create, incur, assume or suffer to exist any Encumbrance on
any of its Assets, other than Permitted Encumbrances.






--------------------------------------------------------------------------------







(3)
Fundamental Changes. Except as otherwise expressly permitted pursuant to this
Agreement, (i) merge into or amalgamate or consolidate with any other Person, or
permit any other Person to merge into or amalgamate or consolidate with it or
(ii) sell (other than in respect of a Permitted Disposition), transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of its Assets, or all or any of the Equity Securities of any
of the Loan Parties (in each case, whether now owned or hereafter acquired), or
(iii) liquidate, dissolve or be wound up (any Person surviving from any
transaction referred to in clause (i), any Person to whom Assets or Equity
Interests are transferred in any transaction referred to in clause (ii) and any
Person into whom a Loan Party is liquidated, dissolved or wound up in any
transaction referred to in clause (iii), herein referred to as a “Successor” and
any transaction referred to in any of clauses (i), (ii) and (iii), herein
referred to as a “Consolidation”, and “Consolidate” shall have a correlative
meaning); provided that, if at the time of any such Consolidation and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing and the validity, enforceability, effect,
perfection and ranking of the Security is not adversely affected thereby (taking
into account the requirements of subclauses (a)(i), (ii) and (vii) and the final
provision of this Section 8.02(3)):



(a)
Parent GP may merge into, or amalgamate or consolidate with another Person
(including an Unrestricted Subsidiary) that is not a Loan Party, so long as
prior to or contemporaneously with the consummation of such merger, amalgamation
or consolidation:



(i)
the Successor will be bound by or have expressly assumed all of the covenants
and obligations of Parent GP under the Credit Documents to which it is a party;



(ii)
such Credit Documents will be valid and binding obligations of the Successor,
enforceable against the Successor and entitling the Administrative Agent and the
Lenders, as against the Successor, to exercise all of their rights under the
Credit Documents;



(iii)
the Successor will not be bound by any Debt other than Permitted Debt;



(iv)
written notice of such merger, amalgamation or consolidation has been given to
the Administrative Agent at least 30 days prior thereto;



(v)
the Successor shall own all or substantially all of the business and Assets of
the Parent GP upon the occurrence of such merger, amalgamation or consolidation;



(vi)
the Successor is a corporation with limited liability or a limited partnership,
in each case, governed (as to corporate or partnership matters) by the federal
laws of Canada or the laws in force in a province of Canada;








--------------------------------------------------------------------------------





(vii)
such merger, amalgamation or consolidation shall be on such terms and shall be
carried out in such manner as to preserve and not to impair any of (A) the
validity, enforceability, effect, perfection and ranking of the Security to
which the Parent GP is a party or (B) the rights and powers of the
Administrative Agent and the Lenders under any Credit Documents, in each case as
determined by the Administrative Agent, acting reasonably, and having regard to
the rights of the Administrative Agent and the Lenders afforded by this Section
8.02(3)(a), including the right to request and receive documents from and legal
opinions with respect to the Successor, as set forth above; and



(viii)
such merger, amalgamation or consolidation shall not result in the Assets of the
Successor being subject to any Encumbrances other than Permitted Encumbrances;



(b)
any Loan Party may Consolidate with or into any other Loan Party; provided that
the Successor is a Borrower or a Loan Party; and



(c)
any wholly-owned Subsidiary of any Loan Party, other than a Real Estate
Development SPV, may Consolidate with or into such Loan Party so long as the
Successor is that Loan Party;

provided further that (i) any Successor of any Loan Party (other than a Loan
Party acquired after the Closing Date governed by the laws of the United States
(or any State thereof)) is a corporation with limited liability or a limited
partnership, in each case, governed (as to corporate or partnership matters) by
the federal laws of Canada or the laws in force in a province of Canada; and
(ii)  each Successor referred to in this Section 8.02(3) shall also execute and
deliver, or cause to be executed and delivered, to the Administrative Agent such
documents (including legal opinions of counsel to the Successor), if any, as the
Administrative Agent may reasonably request.
(4)
Carry on Business. Engage in any business other than (i) with respect to each
Loan Party, the Business and businesses reasonably ancillary and related thereto
and (ii) with respect to the Parent GP only, (A) the business of acting as
general partner of the Borrowers in accordance with the terms of the Partnership
Agreements and this Agreement, (B) the business of providing goods and services
and the lease of real property to the Borrowers and the other Loan Parties
required to carry on the Business and (C) other businesses similar to the
Business and businesses reasonably related thereto. Neither WB GP nor Nippon GP
shall carry on any business except to act as additional general partner of the
Borrowers in accordance with the terms of the Partnership Agreements. A Loan
Party and a Real Estate Development SPV may engage in the real estate
development business, subject to the Investment limitations imposed by Section
8.02(10)(g), the Debt limitations imposed by Section 8.02(1) and the Encumbrance
limitation imposed by Section 8.02(2).



(5)
Disposal of Assets. Dispose of any Assets to any Person, other than Permitted
Dispositions.








--------------------------------------------------------------------------------





(6)
Transactions with Related Parties. Except for Parent GP, dispose of any Assets
to, or purchase, lease or otherwise acquire any Assets from, or enter into any
agreement with, or make any payment to or engage in any other transaction or
arrangement with, any Related Party except:



(a)
Restricted Payments permitted under Section 8.02(8);



(b)
the payment of all fees and expenses related to the Refinancing;



(c)
Dispositions of Assets referred to in subparagraphs (a), (c), (d), (g), (h) and
(k) of the definition of Permitted Dispositions; provided that (i) each of the
conditions set out in the proviso at the end of such definition is complied
with, (ii) such Dispositions are made for fair value paid in cash and otherwise
on terms and conditions at least as favourable to the Loan Parties as could have
been obtained from any Unrelated Party under no compulsion to act, (iii) the
aggregate consideration for all such Dispositions made over the entire term of
the Credit Facility may not exceed $15,000,000, and (iv) if any such Disposition
(whether in a single transaction or a series of related transactions) is of
Assets the fair value of which is in excess of $5,000,000, such Disposition has
been approved by the board of directors of Parent GP (or any duly authorized
committee or other governing body thereof);



(d)
Permitted Acquisitions of (x) Assets comprising Collateral before such
acquisition from Parent GP (other than Equity Securities in a Borrower) the
aggregate consideration to be paid for which, for all such Acquisitions made
over the entire term of the Credit Facility, does not exceed $10,000,000 or
(y) Assets not constituting Collateral before such acquisition; provided in any
case that (i) the terms and conditions upon which such Assets are acquired,
including the aggregate consideration to be paid therefor, are at least as
favourable to each of the Loan Parties party to such Acquisition as could have
been obtained from any Unrelated Party under no compulsion to act and (ii) the
aggregate consideration for which, does not exceed $10,000,000 in the aggregate
for all such Acquisitions in any Financial Year and $30,000,000 for all such
Acquisitions over the term of the Credit Facility;



(e)
Permitted Dispositions of Real Estate Development Assets pursuant to
paragraph (e) of the definition of Permitted Dispositions;



(f)
any acquisition, agreement or other transaction or arrangement, other than a
Disposition, Acquisition or Restricted Payment (except for fair value
consideration to be paid in connection with such agreement, transaction or
arrangement), which would not otherwise be prohibited by the terms of this
Agreement if entered into with any Unrelated Party, for fair value and otherwise
on terms and conditions at least as favourable to the Loan Parties as could have
been obtained from any Unrelated Party under no compulsion to act; provided that
if the aggregate fair value of the consideration to be paid by or the services
to be provided by any Loan Party in connection with any such agreement,
transaction or arrangement (whether in a single transaction or a series of
related transactions) exceeds $5,000,000, such agreement, transaction or
arrangement






--------------------------------------------------------------------------------





has been approved by the board of directors of Parent GP (or any duly authorized
committee or other governing body thereof).


(7)
Restrictive Agreements. Directly or indirectly enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or Parent GP to create,
incur or permit to exist any Encumbrance upon any of its Assets, except, in the
case of Parent GP, upon Assets that are not required to be pledged or otherwise
encumbered in favour of the Administrative Agent and the Lenders under the
Credit Documents and Assets that are not used in the Business, (b) the ability
of such Loan Party to pay dividends or other distributions with respect to any
Equity Securities or with respect to, or measured by, its profits or (ii) to
make or repay loans or advances to any Loan Party or (iii) to provide a
guarantee of any Debt of any Loan Party, (c) the ability of any Loan Party to
make any loan or advance to the other Loan Parties, or (d) the ability of any
Loan Party to sell, lease or transfer any of its property to any other Loan
Party; provided that the foregoing shall not apply to (i) restrictions and
conditions existing on the Closing Date identified on Schedule K (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (ii) customary restrictions
and conditions contained in agreements relating to the sale of a Loan Party
pending such sale, provided such restrictions and conditions apply only to the
Loan Party that is to be sold and such sale is permitted hereunder; (iii) any
agreement in effect at the time such Loan Party becomes a Loan Party, so long as
such agreement was not entered into in contemplation of such Person becoming a
Loan Party; (iv) any Encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the agreements or other arrangements referred to
in clauses (i) through (iii) above; provided that such Encumbrances or
restrictions are no more restrictive than those contained in such agreements and
arrangements prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing; and
(v) restrictions, conditions and Encumbrances required or imposed by the
Province or affected first nations groups in any amendment, modification,
renewal, restatement or replacement of the Development Agreements, provided the
same, individually or in the aggregate, (a) would not reasonably be expected to
be materially adverse to the interests of the Lenders hereunder or under any of
the other Credit Documents, (b) shall not impair (A) the validity,
enforceability, effect, perfection and ranking of the Security to which any Loan
Party is a party or (B) in any material respect the rights of the Administrative
Agent and the Lenders under the Province Consent with respect to each
Development Agreement.



(8)
Restricted Payments. Except for Parent GP, declare, make or pay or agree to
declare, make or pay, directly or indirectly, any Restricted Payment, except:



(a)
Permitted Distributions;



(b)
the declaration and payment of dividends with respect to the Equity Securities
of a Borrower payable solely in additional Equity Securities to current holders
of those Equity Securities;








--------------------------------------------------------------------------------





(c)
payment of fees (including directors’ fees and other fees for services),
reimbursement of expenses, indemnity payments, insurance premiums, salaries,
wages, bonuses and other amounts to directors, officers and employees of any
Loan Party that are not directors, employees or offices of any Related Party in
the ordinary course of business in a commercially reasonable amount;



(d)
Restricted Payments by any Loan Party to another Loan Party; and



(e)
payment of fees (including directors’ fees and other fees for services),
reimbursement of expenses, indemnity payments, insurance premiums, salaries and
wages, bonuses and other amounts to directors, officers and employees of Parent
GP or any Related Party, which do not exceed $5,000,000 in the aggregate per
annum.



(9)
Permitted Debt Payments. Pay any amount on account of Permitted Debt except
(a) until the Second Lien Repayment Date, regularly scheduled payments in
respect of the Second Lien Senior Notes and payment of fees (including upfront
fees, commitment fees, agency fees and reasonable costs and expenses incurred in
connection therewith), subject to the terms of the Second Lien Intercreditor
Agreement relating thereto, (b) repayment in full of all obligations (including
prepayment premium) under or in respect of the Second Lien Senior Notes on the
Second Lien Repayment Date, subject to satisfaction of the conditions precedent
in Section 6.02 and (c) so long as no Default or Event of Default is then in
existence or would otherwise arise therefrom, regularly scheduled payments in
respect of other Permitted Debt (subject, in the case of any Subordinated Debt,
to the subordination terms thereof).



(10)
Investments. Except for Parent GP, purchase, hold or acquire (including pursuant
to any amalgamation with any Person that was not a wholly-owned Subsidiary prior
to such amalgamation), any Equity Securities, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, guarantee any
obligations of, or make or permit to exist any Investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any Assets of any other Person, except:



(a)
Investments (i) by a Borrower or Consolidated Subsidiary in the Equity
Securities of any Consolidated Subsidiary or (ii) a Non-Consolidated Subsidiary
in the Equity Securities of a Subsidiary of such Non-Consolidated Subsidiary
which is a Loan Party;



(b)
unsecured loans or advances made by a Loan Party to another Loan Party, provided
such loans or advances are subject to the security interests granted by the
applicable Loan Party to the Administrative Agent under the applicable Security
Agreement;



(c)
Investments acquired pursuant to a Permitted Acquisition under Section 8.02(11),
to the extent that such Investments were in existence on the date of such
Permitted Acquisition and were not acquired in contemplation thereof;








--------------------------------------------------------------------------------





(d)
Investments in joint ventures (whether made in cash or in kind) the initial
value or amount of such Investments which, when aggregate with the initial value
or amount of all other such Investments made pursuant to this paragraph (d) and
all Permitted Acquisitions made pursuant to clause (b)(ii) of the definition of
Permitted Acquisitions does not exceed $20,000,000 in any Financial Year and
$40,000,000 for all such Investments and Acquisitions over the term of the
Credit Facility;



(e)
the Loan Parties may acquire and hold receivables, accounts, notes receivable,
chattel paper, payment intangibles and prepaid accounts owing to them, if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;



(f)
the Loan Parties may acquire and own Investments (including obligations
evidencing Debt) received in connection with the settlement of accounts in the
ordinary course of business or in connection with the bankruptcy or
reorganization of suppliers or in settlement of delinquent obligations of, and
other disputes with, suppliers arising in the ordinary course of business of the
Loan Parties;



(g)
Investments by a Loan Party in a Real Estate Development SPV (whether made in
cash or in the form of the transfer of Real Estate Development Assets or other
assets); provided the initial value or amount of such Investments, when
aggregated with the initial value or amount of all other such Investments in
Real Estate Development SPVs made pursuant to this paragraph (g), does not
exceed Cdn.$75,000,000 over the term of the Credit Facility;



(h)
loans or advances made by a Loan Party to Parent GP required because of timing
differences to fund the payment of general and administrative expenses of Parent
GP pending receipt of funds from its operations (including payment of Permitted
Distributions); provided that the aggregate outstanding amount at any time of
all such loans and advances (including any Refinancing Debt arising therefrom)
at no time exceeds $7,500,000; and



(i)
Permitted Investments.



(11)
Acquisitions. Except for Parent GP, make any Acquisition other than a Permitted
Acquisition.



(12)
Subsidiaries. Except for Parent GP or pursuant to Permitted Acquisitions
referred to in clause (b)(ii) of the definition of Permitted Acquisitions or
Investments referred to in Section 8.02(10)(d), create any Subsidiary unless
such Subsidiary is a wholly-owned Subsidiary.



(13)
Canadian Pension Plan Compliance. (a) Terminate any Canadian Pension Plan in a
manner, or take any other action with respect to any Canadian Pension Plan,
which would reasonably be expected to have a Material Adverse Effect, (b) fail
to make full payment when due of all amounts which, under the provisions of any
Canadian Pension Plan, agreement relating thereto or Law, any Loan Party is
required to pay as






--------------------------------------------------------------------------------





contributions thereto, (c) contribute to or assume an obligation to contribute
to, or permit any Loan Party (other than any Loan Party acquired as a result of
a Permitted Acquisition) to contribute to or assume an obligation to contribute
to, any defined benefit pension plan or “multi-employer plan” as such terms are
defined in the Pension Benefits Standards Act (British Columbia), or (d) acquire
an interest in any Person if such Person sponsors, maintains or contributes to,
or at any time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to any defined benefit pension plan or
“multi-employer plan” as such terms are defined in the Pension Benefits
Standards Act (British Columbia).


(14)
Amendments. Amend or allow any amendments to its or any of its Subsidiaries’
constating documents, partnership agreement or by-laws (or other governing
documents) which are adverse in any material respect to the Lenders’ interests
hereunder or the Encumbrances arising under or created by the Security Documents
(which for greater certainty would include any amendment that results in the
ability to issue uncertificated limited partnership interest in either
Borrower); or allow any amendments to, or grant any waivers in respect of, any
Material Agreement, which amendment or waiver (a) could reasonably be expected
to have a Material Adverse Effect, or (b) with respect to the Development
Agreements, would result in reducing the term of either Development Agreement.



(15)
Change of Auditors. Change its auditors other than to a nationally recognized
accounting firm or as otherwise agreed between the Borrowers and the
Administrative Agent.



(16)
Accounting Changes; Changes in Financial Year. (a) Make or permit, or permit any
of its Subsidiaries to make or permit, any material change in accounting
policies or reporting practices, except as required or permitted by GAAP, or (b)
change its Financial Year.



(17)
Speculative Transactions. Engage in or enter into any Hedging Agreement, except
in the normal course of business and not for speculative purposes.



(18)
Change of Corporate Name or Location. Change or permit any of its Subsidiaries
that are Loan Parties to change (a) its incorporated name, or if not a
corporation, its name as it appears in official filings in the jurisdiction of
its organization, (b) its chief executive office or principal place of business
(unless such change is within the same jurisdiction), (c) the type of entity
that it is, and (d) its jurisdiction of incorporation or organization, in each
case without at least ten (10) days prior written notice to the Administrative
Agent, and unless any action reasonably requested by the Administrative Agent in
connection with any Encumbrances in favour of the Administrative Agent in any
Collateral is completed or taken within such time period as is requested by the
Administrative Agent, acting reasonably, and in any event within the time period
required to maintain the perfection and ranking of the applicable Security.
Without limiting the foregoing, neither Parent GP nor the Borrowers shall, nor
shall it permit any Loan Party to, change its name, identity or corporate or
organizational structure in any manner that could reasonably be expected to make
any financing statement filed in connection herewith or any other Credit
Document seriously misleading within the meaning of section 43 of the PPSA (or
any comparable






--------------------------------------------------------------------------------





provision then in effect) except upon prior written notice to the Administrative
Agent, and unless any reasonable action requested by Administrative Agent (such
request not to be unreasonably delayed) in connection therewith, including to
continue the perfection of any Encumbrances in favour of the Administrative
Agent in any Collateral, is completed or taken within such time period as is
requested by the Administrative Agent, acting reasonably, and in any event
within the time required to maintain the perfection and ranking of the
applicable Security.


(19)
Amendment to Second Lien Senior Notes. Amend, modify or change in any manner
(i) any term of the Second Lien Senior Notes or the Second Lien Senior Note
Purchase Agreement at any time prior to the Second Lien Repayment Date, except
as permitted by the Second Lien Intercreditor Agreement, or (ii) any material
term or condition of any agreement relating to other Subordinated Debt in a
manner that is materially adverse to the Loan Parties or would materially impair
the rights or interests of the Administrative Agent or the Lenders.



(20)
Sale-Leaseback Transactions. Except for Parent GP, or in connection with a
Permitted Disposition referred to in paragraph (d) of the definition thereof,
enter into any Sale-Leaseback Transaction.



(21)
Issuance of Equity Securities. In the case of the Borrowers, issue any Equity
Securities after the Closing Date except (i) to the Parent GP or a Limited
Recourse Guarantor, or (ii) pursuant to a management or employee share ownership
plan, and provided that any Equity Securities are pledged to the Administrative
Agent on behalf of the Lenders (on a limited recourse basis with respect to
management or employees or a Limited Recourse Guarantor) pursuant to Security
Documents, together with any related agreements, deliveries and registrations
reasonably required by the Administrative Agent, which are in form and substance
satisfactory to the Administrative Agent.



(22)
Compliance with Second Lien Senior Notes. Comply with all of the terms,
conditions and covenants applicable to the Second Lien Senior Notes as specified
in the Second Lien Note Purchase Agreement until the Second Lien Repayment Date,
as fully as if such provisions were set out herein.



Section 8.03 Financial Covenants


So long as any amount owing hereunder remains unpaid or any Lender has any
obligations under this Agreement, and unless consent is given in accordance with
Section 18.01 hereof, the Borrowers shall:
(a)
Consolidated Total Leverage Ratio. Maintain, as at the end of each Financial
Quarter for the Measurement Period then ended, a Consolidated Total Leverage
Ratio of not greater than 4.00:1.00.

(b)
Consolidated Senior Leverage Ratio. Maintain, as at the end of each Financial
Quarter until the Second Lien Notes Repayment Date for the Measurement Period
then ended, a Consolidated Senior Leverage Ratio of not greater than 2.25:1.00.






--------------------------------------------------------------------------------





(c)
Consolidated Interest Coverage Ratio. Maintain, as at the end of each Financial
Quarter for the Measurement Period then ended, a Consolidated Interest Coverage
Ratio of not less than 2.0:1.00.



ARTICLE 9
EVENTS OF DEFAULT


Section 9.01 Events of Default


(1)
If any of the following events (each an “Event of Default”) shall occur and be
continuing:



(a)
any Loan Party shall fail to pay any principal amount of the Accommodations
Outstanding when such amount becomes due and payable; provided that if such
failure to pay relates to a technical failure of a banking institution, wire
transfer or other intrabank payment system or similar technical failure, such
failure to pay shall not constitute an Event of Default if the same does not
continue for more than one (1) Banking Day;



(b)
any Loan Party shall fail to pay any interest, Fees or any other amounts owing
hereunder or under any of the Credit Documents or in connection herewith when
the same become due and payable, and such failure shall remain unremedied for
(i) three Business Days after the due date therefor (in the case of regularly
scheduled payments) and (ii) three Business Days after written notice thereof is
given by the Administrative Agent to the relevant Loan Party specifying such
default and requiring such Loan Party to remedy or cure the same (in the case of
any other such payments);



(c)
any representation or warranty made or confirmed by the Borrowers, Parent GP or
any other Loan Party or a Limited Recourse Guarantor in this Agreement or any
other Credit Document shall prove to have been untrue in any material respect
when made or confirmed and such misrepresentation, if capable of being remedied,
is not so remedied within 30 days after the Administrative Agent notifies the
Borrowers of the same;



(d)
Parent GP or any Loan Party shall fail to perform, observe or comply with any of
the covenants contained in Section 8.01(2) (as it relates to corporate existence
of any Loan Party), Section 8.02 or Section 8.03, or any Limited Recourse
Guarantor shall fail to perform, observe or comply with any of the covenants
contained in Sections 7.1.1, Section 7.2.1 and Section 7.2.3 and of any Limited
Recourse Guarantee;



(e)
Parent GP or any Loan Party or Limited Recourse Guarantor shall fail to perform
or observe any other term, covenant or agreement contained in any Credit
Document to which it is a party (other than a covenant or agreement whose breach
or default in performance is elsewhere in this Section 9.01 specifically dealt
with) and such failure shall remain unremedied for 30 days after the
Administrative Agent notifies the Borrower of the same;








--------------------------------------------------------------------------------





(f)
the Administrative Agent receives a notice from the Province pursuant to the
Province Consent in respect of the Province’s intent to terminate any
Development Agreement;



(g)
a Loan Party shall fail to pay the principal, premium or interest (or in the
case of obligations under Hedging Agreements, other required payment) on any
Debt (excluding any Debt hereunder) which is outstanding in an aggregate
principal amount exceeding (or, in the case of obligations under Hedging
Agreements, in respect of which the net obligations of such Person, determined
on a marked to market basis, exceed) $25,000,000 (or the Equivalent U.S. $
Amount), when such amount becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist, and shall continue after the applicable grace
period, if any, specified in any agreement or instrument relating to any such
Debt, if the effect of such event or condition is to accelerate (or, in the case
of obligations under Hedging Agreements, require a termination payment) or
permit the acceleration of (or termination payment in respect of) such Debt; or
any such Debt shall be declared to be due and payable in accordance with its
terms prior to the stated maturity thereof;



(h)
any one or more writs of execution or similar process is enforced or levied upon
Assets having an aggregate value of $25,000,000 (or the Equivalent U.S. $
Amount) or more, net of any amounts covered by an enforceable contract of
insurance, any Loan Party or Parent GP (except, in the case of Parent GP upon
Assets that are not required to be pledged or otherwise encumbered in favour of
the Administrative Agent and the Lenders under the Credit Document) and remains
undischarged, unvacated and unstayed for a period (for each action) of 30 days
and, in any event, later than five Business Days prior to the date of any
proposed sale thereunder, provided that, during such period, such process is in
good faith disputed by such Loan Party;



(i)
any one or more judgments or orders for the payment of money in aggregate in
excess of $25,000,000 (or the Equivalent U.S. $ Amount) net of any amounts
available for the satisfaction of such judgments or orders pursuant to an
enforceable contract of insurance, shall be rendered against any Loan Party and
the same shall remain undischarged, unvacated, unstayed and unbonded pending
appeal for a period of 30 consecutive days from the entry thereof;



(j)
any Loan Party (i) fails to generally pay its debts as such debts become due and
payable or commits an act of bankruptcy; (ii) admits in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or (iii) institutes or has instituted against it any proceeding
seeking (w) the possession, foreclosure, seizure, retention, sale or other
disposition of, or other proceedings to enforce security over, all or any
substantial part of its Assets, (x) to adjudicate it bankrupt or insolvent, (y)
any liquidation, winding-up, reorganization (in each case, other than as
specifically permitted hereunder), arrangement (other than as specifically
permitted hereunder),






--------------------------------------------------------------------------------





adjustment, protection, relief or composition of it or its debts under any Law
relating to bankruptcy, insolvency, reorganization, incorporation law or relief
of debtors including any plan of compromise or arrangement or other similar
corporate proceeding involving or affecting its creditors, or (z) the entry of
an order for relief or the appointment of a receiver, trustee, interim receiver,
receiver and manager, liquidator, custodian, sequestrate or other similar
official for it or for any substantial part of its Assets, and in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 30 days, or
any of the relief sought in such proceeding (including the entry of an order for
relief against it or the appointment of a receiver, trustee, interim receiver,
receiver and manager, liquidator, custodian, sequestrate or other similar
official for it or for any substantial part of its Assets) shall be granted;


(k)
any of the Credit Documents executed and delivered by Parent GP or any Loan
Party or a Limited Recourse Guarantor shall cease to be in full force and
effect, or the validity, effect, perfection or priority of any Security shall
cease to have, or be determined by an court of competent jurisdiction not to
have, the validity, effect, perfection or priority contemplated by the Credit
Documents and in each case, such failure shall remain unremedied for 10 Business
Days after the Administrative Agent notifies the Borrowers of the same;



(l)
the validity of any of the Credit Documents or the applicability thereof to the
Accommodations or any other obligations purported to be secured or guaranteed
thereby or any part thereof shall be disaffirmed by or on behalf of Parent GP or
any Loan Party or a Limited Recourse Guarantor; or



(m)
there shall occur a Change of Control;



then, the Administrative Agent may, and shall at the request of the Majority
Lenders, by written notice to the Borrowers (i) terminate the Lenders’
obligations to make further Accommodations under the Credit Facility; and (ii)
(at the same time or at any time after such termination) declare the principal
amount of all outstanding Advances, an amount equal to the Face Amount of each
Bankers’ Acceptance, purchased Draft and issued Documentary Credit and all
interest and Fees accrued thereon and all other amounts payable under this
Agreement in respect of the Credit Facility to be immediately due and payable,
without presentment, demand, protest or further notice of any kind (except as
required by Law), all of which are hereby expressly waived by the Borrowers;
provided that, upon the occurrence of an Event of Default under clause (j)
above, the Lender’s obligations to make further Accommodations under the Credit
Facility shall automatically terminate and all outstanding Advances, an amount
equal to the Face Amount of each Bankers’ Acceptance, purchased Draft and issued
Documentary Credit and all interest and Fees accrued thereon and all other
amounts payable under this Agreement in respect of the Credit Facility shall
become immediately due and payable, with any presentment, demand, protest or
notice of any kind from the Administrative Agent or any Lender.





--------------------------------------------------------------------------------





Section 9.02 Remedies Upon Demand and Default


(1)
Upon a declaration that the Accommodations Outstanding under the Credit Facility
are immediately due and payable pursuant to Section 9.01, the Administrative
Agent shall at the request of, or may with the consent of, the Majority Lenders,
commence such legal action or proceedings as it, in its sole discretion, may
deem expedient, including the commencement of enforcement proceedings under the
Security Documents or any other security granted by the Borrowers, Parent GP or
any other Loan Party or a Limited Recourse Guarantor to the Administrative Agent
or the Lenders, or both, all without any additional notice, presentation,
demand, protest, notice of dishonour, entering into of possession of any of the
Assets, or any other action or notice (except as required by Law), all of which
Parent GP and the Loan Parties hereby expressly waive.



(2)
The rights and remedies of the Administrative Agent and the Lenders hereunder
and under the other Credit Documents are cumulative and are in addition to and
not in substitution for any other rights or remedies. Nothing contained herein
or in the Security Documents or any other security hereafter held by the
Administrative Agent on behalf of the Lenders, the Hedge Lenders and the Service
Lenders, with respect to the indebtedness or liability of the Borrowers,
Parent GP, any other Loan Party or a Limited Recourse Guarantor to the
Administrative Agent and the Lenders, or any part thereof, nor any act or
omission of the Administrative Agent or the Lenders with respect to the Security
Documents, the Collateral or such other security, shall in any way prejudice or
affect the rights, remedies and powers of the Administrative Agent and the
Lenders hereunder or under the Security Documents or such Collateral.





ARTICLE 10
YIELD PROTECTION


10.01 Increased Costs.


(1)
Increased Costs Generally. If any Change in Law shall:



(a)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender;



(b)
subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement or any Accommodations made by it, or change the basis of taxation of
payments to such Lender in respect thereof, except for (i) Indemnified Taxes
covered by Section 10.02 and (ii) the imposition, or any change in the rate, of
any Excluded Tax payable by such Lender; or



(c)
impose on any Lender or the London interbank market for the relevant currency
any other condition, cost or expense affecting this Agreement or Accommodations
made by such Lender;








--------------------------------------------------------------------------------





and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Accommodation (or of maintaining its
obligation to make any such Accommodation), or to increase the cost to such
Lender, or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount), then upon
request of such Lender, the Borrowers will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
(2)
Capital Requirements. If any Lender determines that any Change in Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitment of such Lender or the Accommodations made by such Lender, to a level
below that which such Lender or its holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of its holding company with respect to capital adequacy), then upon
demand, the Borrowers will pay to such Lender such additional amount or amounts
as will reasonably compensate such Lender or its holding company for any such
reduction suffered.



(3)
Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (1) or (2) of this Section
(“Additional Compensation”), including a description of the event by reason of
which it believes it is entitled to such compensation, and supplying reasonable
supporting evidence (including, in the event of a Change in Law, a photocopy of
the Law evidencing such change) and reasonable detail of the basis of
calculation of the amount or amounts, and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof. In
the event the Lender subsequently recovers all or part of the Additional
Compensation paid by the Borrowers, it shall promptly repay an equal amount to
the Borrowers. The obligation to pay such Additional Compensation for subsequent
periods will continue until the earlier of termination of the Accommodation or
the Commitment affected by the Change in Law, change in capital requirement or
the lapse or cessation of the Change in Law giving rise to the initial
Additional Compensation. A Lender shall make reasonable efforts to limit the
incidence of any such Additional Compensation and seek recovery for the account
of the Borrowers upon the Borrowers’ request at the Borrowers’ expense, provided
such Lender in its reasonable determination suffers no appreciable economic,
legal, regulatory or other disadvantage. Notwithstanding the foregoing
provisions, a Lender shall only be entitled to rely upon the provisions of this
Section 10.01 if and for so long as it is not treating the Borrowers in any
materially different or in any less favourable manner than is applicable to any
other customers of such Lender, where such other customers are bound by similar
provisions to the foregoing provisions of this Section 10.01 and, in any event,
in respect of a period not exceeding 90 days prior the delivery of notice in
respect of any Change in Law, unless such Change in Law is retroactive or is
retroactive in effect.








--------------------------------------------------------------------------------





(4)
Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, except that the Borrowers shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than 90 days prior to the date that
such Lender notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor, unless the Change in Law giving rise to such increased
costs or reductions is retroactive, in which case the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.



Section 10.02 Taxes


(1)
Payments Subject to Taxes. If any Loan Party, the Administrative Agent or any
Lender is required by Law to deduct or pay any Indemnified Taxes in respect of
any payment by or on account of any obligation of a Loan Party hereunder or
under any other Credit Document, then (i) the sum payable shall be increased by
that Loan Party when payable as necessary so that after making or allowing for
all required deductions and payments (including deductions and payments
applicable to additional sums payable under this Section) the Administrative
Agent or Lender, as the case may be, receives an amount equal (which for the
purposes of this Agreement, shall be treated as additional interest) to the sum
it would have received had no such deductions or payments been required,
(ii) the Loan Party shall make any such deductions required to be made by it
under Law and (iii) the Loan Party shall timely pay the full amount required to
be deducted to the relevant Governmental Authority in accordance with Law.



(2)
Payment of other Taxes by the Borrowers. Without limiting the provisions of
paragraph (i) above, the Borrowers shall, to the extent that such Tax is payable
by such Borrower, timely pay any stamp or documentary taxes or any other excise,
intangible, mortgage, recording, or property taxes, charges or similar levies
arising from any payment made hereunder or under any other Credit Document or
from the execution, delivery, registration or enforcement of, or otherwise with
respect to, this Agreement or any other Credit Document.



(3)
Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent and each Lender, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent or such Lender and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto
(except to the extent that such penalties, interest and expenses arise from
gross negligence or wilful misconduct of the Administrative Agent or such
Lender), whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. In
the event the Administrative Agent or a Lender subsequently recovers by
obtaining a refund, credit or otherwise, all or part of the payment made under
this Section paid by the Borrowers, it shall promptly repay an equal amount
(including any interest paid






--------------------------------------------------------------------------------





by the Governmental Authority) to the Borrowers. The Administrative Agent and
each Lender shall make reasonable efforts to limit the incidence of any payments
under this Section and seek recovery for the account of the Borrowers upon the
Borrowers’ request at the Borrowers’ expense, provided the Administrative Agent
or such Lender, in its reasonable determination, suffers no appreciable
economic, legal, regulatory or other disadvantage, and further provided that
nothing in this Section shall require a Lender to disclose any Tax returns of
such Lender or any other Tax information which such Lender deems to be
confidential.


(4)
Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes by a Loan Party to a Governmental Authority, the Loan Party shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment satisfactory to the
Administrative Agent, acting reasonably.



Section 10.03 Mitigation Obligations: Replacement of Lenders


(1)
Designation of a Different Lending Office. If any Lender requests compensation
under Section 10.01, or requires the Borrowers to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 10.02, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Accommodations hereunder or
to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender (with the prior
consent of the Borrowers), such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 10.01 or Section 10.02, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrowers hereby agree to pay all reasonable out-of-pocket costs and expenses
incurred by any Lender in connection with any such designation or assignment.



(2)
Replacement of Lenders. If any Lender requests compensation under Section 10.01,
if the Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 10.02,
if any Lender’s obligations are suspended pursuant to Section 10.04, or if any
Lender defaults in its obligation to fund Accommodations hereunder, then the
Borrowers may either, at their sole expense and effort, upon 10 days’ notice to
such Lender and the Administrative Agent: (i) repay all outstanding amounts due
to such affected Lender (or such portion which has not been acquired pursuant to
clause (ii) below) and thereupon such Commitment of the affected Lender shall be
permanently cancelled and the Aggregate Commitment shall be permanently reduced
by the same amount and the Commitment of each of the other Lenders shall remain
the same; or (ii) require such Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Article 17), all of its interests, rights and obligations under
this Agreement and the related Credit Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:








--------------------------------------------------------------------------------





(a)
the Borrowers pay the Administrative Agent the assignment fee specified in
Section 17.01(2)(f);



(b)
the assigning Lender receives payment of an amount equal to the outstanding
principal of its Accommodations Outstanding and participations in disbursements
under Documentary Credits, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Credit Documents (including
any breakage costs of the assigning Lender);



(c)
in the case of any such assignment resulting from a claim for compensation under
Section 10.01 or payments required to be made pursuant to Section 10.02, such
assignment will result in a reduction in such compensation or payments
thereafter; and



(d)
such assignment does not conflict with Law.



No Lender shall be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver or consent by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
(3)
Exemptions or Reductions of Withholding Tax. Any Lender or the Administrative
Agent that is entitled to an exemption from or reduction of withholding Tax
under the law or treaty of the jurisdiction (or any political subdivision
thereof) in which the Borrowers are located, with respect to the payment of any
obligations shall, on the Borrowers’ reasonable request, deliver to the
Borrowers, at the time or times prescribed by applicable Law, such properly
completed and executed documentation prescribed by applicable Law or reasonably
requested by the Borrowers as will permit the payments of such obligations to be
made without withholding or at a reduced rate.



Section 10.04 Illegality


If the terms of this Agreement, any obligation hereunder, or any agreement
related thereto become unlawful in any jurisdiction, then, on notice thereof by
a Lender to the Borrowers through the Administrative Agent, any obligation of
such Lender with respect to the activity that is unlawful shall be suspended
until such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if conversion would avoid the activity
that is unlawful, convert any Accommodations, or take any necessary steps with
respect to any Documentary Credit in order to avoid the activity that is
unlawful. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted. Each Lender agrees to
designate a different lending office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.





--------------------------------------------------------------------------------





ARTICLE 11
RIGHT OF SETOFF


Section 11.01 Right of Setoff.


If an Event of Default has occurred and is continuing, each of the Lenders and
each of their respective Affiliates is hereby authorized at any time and from
time to time to set off and apply any and all deposits (general or special, time
or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Loan Party against any
and all of the obligations of the Borrowers or any Guarantor now or hereafter
existing under this Agreement or any other Credit Document to such Lender,
irrespective of whether or not such Lender has made any demand under this
Agreement or any other Credit Document and although such obligations of the Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of each of the Lenders and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff, consolidation of accounts and bankers’ lien)
that the Lenders or their respective Affiliates may have. Each Lender agrees to
promptly notify the Borrowers and the Administrative Agent after any such setoff
and application, but the failure to give such notice shall not affect the
validity of such setoff and application. If any Affiliate of a Lender exercises
any rights under this Section 11.01, it shall share the benefit received in
accordance with Section 12.01 as if the benefit had been received by the Lender
of which it is an Affiliate.


ARTICLE 12
SHARING OF PAYMENTS BY LENDERS


Section 12.01 Sharing of Payments by Lenders


(1)
If any Lender, by exercising any right of setoff or counterclaim or otherwise,
obtains any payment or other reduction that might result in such Lender
receiving payment or other reduction of a proportion of the aggregate amount of
its Accommodations and accrued interest thereon or other obligations hereunder
greater than its pro rata share thereof as provided herein, then the Lender
receiving such payment or other reduction shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Accommodations Outstanding and such other obligations of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders rateably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Accommodations Outstanding and other amounts owing them, provided that:



(a)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest;



(b)
the provisions of this Section shall not be construed to apply to (x) any
payment made by any Loan Party pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration






--------------------------------------------------------------------------------





for the assignment of or sale of a participation in any of its Accommodations or
participations in disbursements under a Documentary Credit to any assignee or
participant, other than to any Loan Party or any Affiliate of a Loan Party (as
to which the provisions of this Section shall apply); and


(c)
the provisions of this Section shall not be construed to apply to (w) any
payment made while no Event of Default has occurred and is continuing in respect
of obligations of the Borrowers to such Lender that do not arise under or in
connection with the Credit Documents, (x) any payment made in respect of an
obligation that is secured by a Permitted Encumbrance or that is otherwise
entitled to priority over the Borrowers’ obligations under or in connection with
the Credit Documents, (y) any reduction arising from an amount owing to a Loan
Party upon the termination of derivatives entered into between the Loan Party
and such Lender, or (z) any payment to which such Lender is entitled as a result
of any form of credit protection obtained by such Lender.



(2)
The Loan Parties consent to the foregoing and agree, to the extent they may
effectively do so under Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against each Loan Party rights of
setoff and counterclaim and similar rights of Lenders with respect to such
participation as fully as if such Lender were a direct creditor of each Loan
Party in the amount of such participation.



ARTICLE 13
ADMINISTRATIVE AGENT’S CLAWBACK


Section 13.01 Administrative Agent’s Clawback


(1)
Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any advance of funds that such Lender will not make available
to the Administrative Agent such Lender’s share of such advance, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with the provisions of this Agreement concerning
funding by Lenders and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable advance available to the Administrative Agent,
then the applicable Lender shall pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at a rate determined
by the Administrative Agent in accordance with prevailing banking industry
practice on interbank compensation. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s
Accommodation included in such advance. If the Lender does not do so forthwith,
the Borrowers shall pay to the Administrative Agent if notified in writing by
the Administrative Agent within 3 Business Days of the applicable Lender failing
to make available its applicable share of such advance, such corresponding
amount with interest thereon at the interest rate applicable to the advance in
question. Any payment by the Borrowers shall be without prejudice to any claim
the Borrowers may have against a Lender that has failed to make such payment to
the Administrative Agent.






--------------------------------------------------------------------------------







(2)
Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of any Lender hereunder that the applicable Borrower will not make
such payment, the Administrative Agent may assume that the applicable Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute the amount due to the Lenders. In such event,
if the applicable Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate determined
by the Administrative Agent in accordance with prevailing banking industry
practice on interbank compensation.



ARTICLE 14
AGENCY


Section 14.01 Appointment and Authority


Each of the Lenders hereby irrevocably appoints the Administrative Agent to act
on its behalf as the Administrative Agent hereunder and under the other Credit
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent and the Lenders, and no Loan Party shall
have rights as a third party beneficiary of any of such provisions. Without
limiting any of the forgoing, until the Second Lien Repayment Date, all actions
and powers exercisable by the Administrative Agent under the Second Lien
Intercreditor Agreement shall be exercise as directed in writing by the Majority
Lenders other than those actions and powers that are administrative in nature.
Section 14.02 Rights as a Lender


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Affiliate thereof as if such Person were not the
Administrative Agent and without any duty to account to the Lenders.
Section 14..03 Exculpatory Provisions


(1)
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:








--------------------------------------------------------------------------------





(a)
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;



(b)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Majority Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for in the Credit Documents), but the Administrative Agent shall not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose the Administrative Agent to liability or that is contrary to any Credit
Document or Law; and



(c)
shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the person serving as the Administrative
Agent or any of its Affiliates in any capacity.



(2)
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as is necessary, or as the
Administrative Agent believes in good faith is necessary, under the provisions
of the Credit Documents) or (ii) in the absence of its own gross negligence or
wilful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
the Default or Event of Default is given to the Administrative Agent by any Loan
Party or a Lender.



(3)
Except as otherwise expressly specified in this Agreement, the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition specified in this Agreement, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.



Section 14.04 Reliance by the Administrative Agent


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet posting or other distribution) believed by it to
be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In





--------------------------------------------------------------------------------





determining compliance with any condition hereunder to the making of an
Accommodation that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Accommodation or the
issuance of such Documentary Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrowers), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
Section 14.05 Indemnification of the Administrative Agent


Each Lender severally agrees to indemnify the Administrative Agent and hold it
harmless (to the extent not reimbursed by the Borrowers) from and against any
and all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel, which may be incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of the Credit Documents or the transactions therein contemplated. However, no
Lender shall be liable for any portion of such losses, claims, damages,
liabilities and related expenses resulting from the Administrative Agent’s gross
negligence or wilful misconduct.
Section 14.06 Delegation of Duties


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-Administrative Agents appointed by the Administrative Agent from
among the Lenders (including the Person serving as Administrative Agent) and its
respective Affiliates. The Administrative Agent and any such sub-Administrative
Agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Related Parties. The provisions of this Article
and other provisions of this Agreement for the benefit of the Administrative
Agent shall apply to any such sub-Administrative Agent and to the Related
Parties of the Administrative Agent and any such sub-Administrative Agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
Section 14.07 Replacement of Administrative Agent


(1)
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrowers. Upon receipt of any such notice of resignation, the
Majority Lenders shall have the right, with (provided no Event of Default has
occurred and is continuing) the prior consent of the Borrowers, to appoint a
successor, which shall be a Lender having an office in Toronto, Ontario or an
Affiliate of any Lender with an office in Toronto. The Administrative Agent may
also be removed at any time by the Majority Lenders upon 30 days’ notice to the
Administrative Agent and the Borrowers as long as the Majority Lenders, with the
prior consent of the Borrowers, appoint and obtain the acceptance of a successor
within such 30 days, which shall be a Lender having an office in Toronto, or an
Affiliate of any Lender with an office in Toronto.



(2)
If no such successor shall have been so appointed by the Majority Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, with the prior consent of the Borrowers (such consent
not to be unreasonably withheld or






--------------------------------------------------------------------------------





delayed), on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications specified in Section 14.07(1), provided that if the
Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Majority Lenders appoint a successor Administrative Agent as provided for above
in the preceding paragraph.


(3)
Upon a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the former Administrative Agent, and the former Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided in the preceding paragraph). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the termination of the service of the former Administrative Agent, the
provisions of this Article 14 and of Article 16 shall continue in effect for the
benefit of such former Administrative Agent, its sub-Administrative Agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the former Administrative Agent was acting as
Administrative Agent.



Section 14.08 Non-Reliance on Administrative Agent and Other Lenders


Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Affiliates and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Affiliates and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Credit Document or any related agreement or any
document furnished hereunder or thereunder.
Section 14.09 Collective Action of the Lenders


Each of the Lenders hereby acknowledges that to the extent permitted by Law, any
collateral security and the remedies provided under the Credit Documents to the
Lenders are for the benefit of the Lenders (including the Hedge Lenders and the
Service Lenders) collectively and acting together and not severally and further
acknowledges that its rights hereunder and under any collateral security are to
be exercised not severally, but by the Administrative Agent upon the decision of
the Majority Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for in the Credit Documents). Accordingly, notwithstanding
any of the provisions contained herein or in any





--------------------------------------------------------------------------------





collateral security, each of the Lenders hereby covenants and agrees that it
shall not be entitled to take any action hereunder or thereunder including,
without limitation, any declaration of default hereunder or thereunder or
exercise of remedies (including, without limitation the exercise of any right of
set-off, rights on account of any banker’s lien or similar claim or other rights
of self-help or any right to credit bid debt) but that any such action shall be
taken only by the Administrative Agent with the prior written agreement of the
Majority Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for in the Credit Documents). Each of the Lenders hereby
further covenants and agrees that upon any such written agreement being given,
it shall co-operate fully with the Administrative Agent to the extent requested
by the Administrative Agent. Notwithstanding the foregoing, in the absence of
instructions from the Lenders and where in the sole opinion of the
Administrative Agent, acting reasonably and in good faith, the exigencies of the
situation warrant such action, the Administrative Agent may without notice to or
consent of the Lenders take such action on behalf of the Lenders as it deems
appropriate or desirable in the interest of the Lenders. The provisions of this
Section 14.09 are for the sole benefit of the Administrative Agent and the
Lenders and shall not afford any right to, or constitute a defence available to,
any Loan Party.
ARTICLE 15
NOTICES: EFFECTIVENESS; ELECTRONIC COMMUNICATION


Section 15.01 Notices, etc.


(1)
Notices Generally. Except as provided in paragraph (2) below, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier to the addresses or telecopier numbers
specified on the signature pages to this Agreement or, if to a Lender, to it at
its address or telecopier number specified in the Register or, if to a Loan
Party other than a Borrower, in care of a Borrower.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given on a Business Day between 9:00 a.m. and 5:00 p.m. local time where the
recipient is located, shall be deemed to have been given at 9:00 a.m. on the
next Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (ii) below, shall be
effective as provided in said paragraph (2).
(2)
Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, including Intralinks) pursuant to
procedures approved by the Administrative Agent and, in the case of the use of
any web platform (such as Intralinks) reasonably acceptable to the Borrowers,
provided that the foregoing shall not apply to notices to any Lender if such
Lender has notified the Administrative Agent that it is incapable of receiving
notices under such Article by electronic communication. The Administrative Agent
or the Borrowers may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s





--------------------------------------------------------------------------------





receipt of an acknowledgement from the intended recipient (such as by the
“return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
Each Loan Party hereby acknowledges and agrees that Lenders may only wish to
receive, whether through the electronic communication or otherwise, Public
Information with respect to any Loan Party or any of its Subsidiaries and each
Loan Party further agrees that it will identify and conspicuously mark any
information, data or materials delivered to the Administrative Agent, whether
pursuant to the terms of any Loan Document or otherwise, that consists solely of
Public Information as “PUBLIC”.
(3)
Change of Address, Etc. Any party hereto may change its address or telecopier
number for notices and other communications hereunder by notice to the other
parties hereto.



ARTICLE 16
EXPENSES; INDEMNITY: DAMAGE WAIVER


Section 16.01 Expenses; Indemnity; Damage Waiver


(1)
Costs and Expenses. Each Loan Party shall pay (i) all reasonable out-of-pocket
expenses incurred by the Arranger, the Swing Line Lender or the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of one set of counsel per applicable jurisdiction for the
Administrative Agent, in connection with the syndication of the credit
facilities (including, but not limited to, expenses related to Intralinks and
ClearPar) provided for herein, the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Credit Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender, including the reasonable fees, charges and
disbursements of counsel, in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Credit Documents,
including its rights under this Section, or in connection with the
Accommodations issued hereunder, including all such reasonable out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Accommodations.



(2)
Indemnification by the Loan Parties. Each Loan Party shall indemnify, jointly
and severally, each of the Administrative Agent, the Swing Line Lender, the
Arranger, each Lender, and each Affiliate, director, officer, employee, agent
and advisor of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and






--------------------------------------------------------------------------------





related expenses, including the reasonable costs and fees of any counsel for any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by any Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Credit
Document or any agreement or instrument contemplated hereby or thereby, the
performance or non-performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation or non-consummation of
the transactions contemplated hereby or thereby, (ii) any Accommodation or the
use or proposed use of the proceeds therefrom (including any refusal by the
Swing Line Lender to honour a demand for payment under a Documentary Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Documentary Credit), (iii) any actual or alleged presence
or Release of Hazardous Substances on or from any property owned or operated by
any Loan Party, or any Environmental Liabilities related in any way to any Loan
Party, (iv) any breach of the representations and warranties in Section 7.01(22)
or the covenants in Section 8.01(12) or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by a Loan Party and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee or any Related Party thereof.


(3)
Reimbursement by Lenders. To the extent that the Borrowers for any reason fail
to indefeasibly pay any amount required under paragraph (1) or (2) of this
Section to be paid by it to the Administrative Agent (or any sub-Administrative
Agent thereof), the Swing Line Lender or any Affiliate of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-Administrative Agent), the Swing Line Lender or such Affiliate, such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-Administrative Agent)
in its capacity as such, or against any Affiliate of any of the foregoing acting
for the Administrative Agent (or any such sub-Administrative Agent) in
connection with such capacity.



(4)
Waiver of Consequential Damages, Etc.  To the fullest extent permitted by Law,
no party hereto shall assert, and each party hereto hereby waives, any claim
against any other party hereto or any Indemnitee, on any theory of liability,
for indirect, consequential, punitive, aggravated or exemplary damages (as
opposed to direct damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby (or any breach thereof), the transactions contemplated
hereby or thereby, any Accommodation or the use of the proceeds thereof. No
party hereto or any Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.








--------------------------------------------------------------------------------





(5)
Payments. All amounts due under this Section shall be payable promptly after
demand therefor. A certificate of the Administrative Agent, the Swing Line
Lender or any Affiliate setting forth the amount or amounts owing to the
Administrative Agent, the Swing Line Lender, Lender or a sub-Administrative
Agent or any other Indemnitee, as the case may be, as specified in this Section,
including reasonable detail of the basis of calculation of the amount or
amounts, and delivered to the Borrowers shall be conclusive absent manifest
error.

ARTICLE 17
SUCCESSORS AND ASSIGNS


Section 17.01 Successors and Assigns


(1)
Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Lenders, and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of paragraph (2) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (5) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (7) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (5) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.



(2)
Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Accommodations
Outstanding at the time owing to it); provided that:



(a)
except if an Event of Default has occurred and is continuing or in the case of
an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Accommodations Outstanding at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment being
assigned (which for this purpose includes Accommodations Outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Accommodations Outstanding of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if the “Trade Date” is specified in the Assignment and Assumption, as
of the Trade Date) shall not be less than Cdn. $5,000,000 (or the Equivalent
U.S. $ Amount), unless the






--------------------------------------------------------------------------------





Administrative Agent and the Borrowers otherwise consent to a lower amount (such
consent not to be unreasonably withheld or delayed);


(b)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Accommodations Outstanding or the Commitment assigned;



(c)
any assignment must be approved by the Swing Line Lender (such approval not to
be unreasonably withheld or delayed) unless the Person that is the proposed
assignee is itself already a Lender;



(d)
any assignment must be approved by the Administrative Agent (such approval not
to be unreasonably withheld or delayed);



(e)
any assignment must be approved by the Borrowers (such approval not to be
unreasonably withheld or delayed) unless (i) the proposed assignee is itself
already a Lender, an Affiliate of a Lender, or an Approved Fund or (ii) an Event
of Default shall have occurred and be continuing; and

(f)
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of Cdn. $3,500 (other than in the case of multiple contemporaneous
assignments by a Lender to an Affiliate of a Lender, or Approved Funds, in which
case only one such fee shall be payable), which fee shall not be for the account
of the Loan Parties, and the Eligible Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (3) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement with respect to the interest assigned and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement and the other Credit Documents,
including any collateral security, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Article 10 and Article 16,
and shall continue to be liable for any breach of this Agreement by such Lender,
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any payment by an assignee to an assigning Lender in connection
with an assignment or transfer shall not be or be deemed to be a repayment by
the Borrowers or a new Accommodation to the Borrowers.
(3)
Register.  The Administrative Agent shall maintain at one of its offices in
Toronto, Ontario a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Accommodations Outstanding owing
to, each Lender






--------------------------------------------------------------------------------





pursuant to the terms hereof from time to time (the “Register”). The
Administrative Agent shall promptly enter such information in the Register upon
receipt of each Assignment and Assumption delivered to it in compliance with
paragraph (2) above, which entries shall be conclusive, absent manifest error,
and the Borrowers, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.


(4)
Limitations upon Assignee Rights. Except in the case of an assignment made
during the continuance of an Event of Default, no assignee shall be entitled to
receive any greater payment under Section 10.01 and Section 10.02 than the
applicable Lender would have been entitled to receive with respect to the
Commitments and Accommodations assigned to such assignee, unless such assignment
is made with the Borrowers’ prior written consent.



(5)
Participations. Any Lender may at any time, without the consent of, or notice to
the Borrowers or the Administrative Agent, sell participations to any Person
(other than a natural person, a Loan Party or any Affiliate of a Loan Party)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Accommodations Outstanding owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clause (2) or (3) of
Section 18.01 that directly affects such Participant. Any payment by a
Participant to a Lender in connection with a sale of a participation shall not
be or be deemed to be a repayment by the Borrowers or a new Accommodation to the
Borrowers.



Subject to paragraph (6) of this Section, and to the extent permitted by Law,
each Participant shall be entitled to the benefits of Article 10 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (2) of this Section, provided such Participant agrees to
be subject to Article 12 as though it were a Lender.


(6)
Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 10.01 and Section 10.02, than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with each Borrower’s prior written consent.






--------------------------------------------------------------------------------







(7)
Certain Pledges. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, but no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.



ARTICLE 18
AMENDMENTS AND WAIVERS


Section 18.01 Amendments and Waivers


(1)
Subject to paragraphs (2), (3), (4) and (5), no acceptance, amendment or waiver
of any provision of any of the Credit Documents, nor consent to any departure by
a Borrower or any other Person from such provisions, shall be effective unless
in writing and approved by the Majority Lenders. Any acceptance, amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given.



(2)
Only written acceptances, amendments, waivers or consents signed by all affected
Lenders shall (i) increase a Lender’s Commitment or extend the expiry date of a
Lender’s Commitment; (ii) subject any Lender to any additional obligation; (iii)
reduce the principal or amount of, or interest on, directly or indirectly, any
Accommodation Outstanding or any Fees; or (iv) postpone any date fixed for any
payment of principal of, or interest on, any Accommodation Outstanding or any
Fees.



(3)
Only written acceptances, amendments, waivers or consents signed by all Lenders
shall (i) change the percentage of the Aggregate Commitment or the number or
percentage of Lenders required for the Lenders, or any of them, or the
Administrative Agent to take any action; (ii) permit any termination of all or
any substantial part of the guarantees required hereunder or the Security
Documents or release all or any substantial part of the guarantees or the
Collateral subject to the Security Documents unless in the case of (a) a
Guarantor, all or substantially all of the Equity Securities of such Guarantor
are sold or otherwise disposed of in a transaction permitted by this Agreement
or (b) the Collateral is sold or transferred as permitted by this Agreement;
(iii) change the definition of Majority Lenders, or (iv) amend Section 18.01(2)
or (3).



(4)
Only written acceptances, amendments, waivers or consents signed by the
Administrative Agent, in addition to the Majority Lenders, shall affect the
rights or duties of the Administrative Agent under the Credit Documents.



(5)
Only written acceptances, amendments, waivers or consents signed by the Swing
Line Lender, in addition to the Majority Lenders, shall affect the rights or
duties of such Lender in its capacity as Swing Line Lender under the Credit
Documents.



(6)
In the event that any Lender (a “Non-Consenting Lender”) fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders or the approval of all of the Lenders directly
affected






--------------------------------------------------------------------------------





thereby, in each case in accordance with the terms of this Section, the
Borrowers shall be permitted to replace such Non-Consenting Lender with a
replacement financial institution satisfactory to the Administrative Agent and
the Swing Line Lender, so long as the consent of the Majority Lenders shall have
been obtained with respect to such amendment, modification, termination, waiver
or consent; provided that (i) such replacement does not conflict with any Law,
(ii) the replacement financial institution shall purchase, at par, all
Accommodations and other amounts owing to the Non-Consenting Lender pursuant to
the Credit Documents on or prior to the date of replacement, (iii) the
replacement financial institution shall approve the proposed amendment,
modification, termination, waiver or consent, (iv) the Non-Consenting Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 17.01 (provided that the Borrowers shall be obligated to pay the
registration and processing fee referred to in Section 17.01(2)(f)), (v) until
such time as such replacement shall be consummated, the Borrowers shall pay to
the Non-Consenting Lender all additional amounts (if any) required pursuant to
Article 10, (vi) the Borrowers shall provide at least three (3) Business Days’
prior notice to the Non-Consenting Lender, and (vii) any such replacement shall
not be deemed to be a waiver of any rights that the Borrowers, the
Administrative Agent or any other Lender shall have against the Non-Consenting
Lender. In the event any Non-Consenting Lender fails to execute the agreements
required under Section 17.01 in connection with an assignment pursuant to this
Section, the Borrowers may, upon two (2) Business Days’ prior notice to the
Non-Consenting Lender, execute such agreements on behalf of the Non-Consenting
Lender, and each such Lender hereby grants to the Borrowers (and to any of them)
an irrevocable power of attorney (which shall be coupled with an interest) for
such purpose.


(7)
Notwithstanding anything to the contrary in this Section 18.01, if at any time
on or before the date that is thirty (30) days following the Closing Date, the
Administrative Agent and the Borrowers shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature, in each
case, in any provision of the Credit Documents, then the Administrative Agent
and the Loan Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Majority Lenders within five (5) Business Days following receipt of notice
thereof.



Section 18.02 Judgment Currency.


(1)
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due to a Lender in any currency (the “Original Currency”) into
another currency (the ”Other Currency”), the parties agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which, in accordance with normal banking procedures, such Lender could
purchase the Original Currency with the Other Currency on the Business Day
preceding the day on which final judgment is given or, if permitted by Law, on
the day on which the judgment is paid or satisfied.



(2)
The obligations of the Borrowers in respect of any sum due in the Original
Currency from it to any Lender under any of the Credit Documents shall,
notwithstanding any






--------------------------------------------------------------------------------





judgment in any Other Currency, be discharged only to the extent that on the
Business Day following receipt by the Lender of any sum adjudged to be so due in
the Other Currency, the Lender may, in accordance with normal banking
procedures, purchase the Original Currency with such Other Currency. If the
amount of the Original Currency so purchased is less than the sum originally due
to the Lender in the Original Currency, the Borrowers agree, as a separate
obligation and notwithstanding the judgment, to indemnify the Lender against any
loss, and, if the amount of the Original Currency so purchased exceeds the sum
originally due to the Lender in the Original Currency, the Lender shall remit
such excess to the Borrowers.


Section 18.03 Releases.


(1)
Upon the Disposition of any item of Collateral of any Loan Party in accordance
with the terms of the Credit Documents to any Person, other than another Loan
Party, the Administrative Agent will, at the applicable Loan Party’s request and
expense, promptly execute and deliver to such Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the Security in accordance with the terms of the Credit
Documents, and, in the case of any Disposition or any transfer involving the
sale of any Guarantor (to the extent permitted by the Credit Documents), a
release of such Loan Party from its obligations under the Guarantee and any
other Credit Documents to which it is a party.



(2)
Upon the Disposition of any item of Collateral that Parent GP is permitted to
Dispose pursuant to paragraph (i) of the definition of “Permitted Dispositions”,
the Administrative Agent will, at Parent GP’s request and expense, promptly
execute and deliver to Parent GP such documents as Parent GP may reasonably
request to evidence the release of such item of Collateral from the Security in
accordance with the terms of the Credit Documents.



(3)
Upon the grant of any Permitted Encumbrance permitted by paragraph (w) of the
definition of “Permitted Encumbrances”, the Administrative Agent will, at
Parent GP’s request and expense, promptly execute and deliver to Parent GP such
documents as Parent GP may reasonably request to evidence the release of the
Assets so encumbered from the Security or a subordination of the Security over
such Assets in accordance with the terms of the Credit Documents if such release
or subordination is a requirement of the Person granted such Permitted
Encumbrance.



(4)
Upon the transfer by any Loan Party of any Real Estate Development Assets to a
Real Estate Development SPV permitted by paragraph (j) of the definition of
“Permitted Dispositions”, the Administrative Agent will, at the applicable Loan
Party’s request and expense, promptly execute and deliver to such Loan Party
such documents as such Loan Party may reasonably request to evidence the release
of such Real Estate Development Assets from the Security.








--------------------------------------------------------------------------------





ARTICLE 19
GOVERNING LAW; JURISDICTION; ETC.


Section 19.01 Governing Law; Jurisdiction; Etc.


(1)
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the Province of British Columbia and the laws of Canada
applicable in that Province.



(2)
Submission to Jurisdiction. Each Loan Party irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the Province of British Columbia, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Credit Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Nothing contained in this Agreement or in any other Credit
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against any Loan Party or its properties in the courts
of any jurisdiction.

(3)
Waiver of Venue. Each Loan Party hereby irrevocably and unconditionally waives,
to the fullest extent permitted by Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Credit Document in any court referred
to in paragraph (2) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Law, the defence of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.



ARTICLE 20
WAIVER OF JURY TRIAL


Section 20.01 Waiver of Jury Trial


Each party hereto hereby irrevocably waives, to the fullest extent permitted by
Law, any right it may have to a trial by jury in any legal proceeding directly
or indirectly arising out of or relating to this Agreement or any other Credit
Document or the transactions contemplated hereby or thereby (whether based on
contract, tort or any other theory). Each party hereto (a) certifies that no
representative, administrative agent or attorney of any other person has
represented, expressly or otherwise, that such other Person would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement and the other Credit Documents by, among other things, the mutual
waivers and certifications in this Section.





--------------------------------------------------------------------------------





ARTICLE 21
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION


Section 21.01 Counterparts; Integration; Effectiveness; Electronic Execution


(1)
Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it has been executed by the Administrative Agent and when the Administrative
Agent has received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or by sending a
scanned copy by electronic mail shall be as effective as delivery of a manually
executed counterpart of this Agreement.



(2)
Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Law, including Parts 2 and 3 of the Personal Information Protection and
Electronic Documents Act (Canada), the Electronic Transactions Act (British
Columbia) and other similar federal or provincial laws based on the Uniform
Electronic Commerce Act of the Uniform Law Conference of Canada or its Uniform
Electronic Evidence Act, as the case may be.



ARTICLE 22
TREATMENT OF CERTAIN INFORMATION: CONFIDENTIALITY


Section 22.01 Treatment of Certain Information: Confidentiality


(1)
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to it, its Affiliates and its and its Affiliates’
respective partners, directors, officers, employees, agents, advisors and
representatives to the extent necessary to administer or enforce this Agreement
and the other Credit Documents (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required by any regulatory authority having jurisdiction over it
(including any self-regulatory authority), (c) to the extent required by Laws or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (A)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap, derivative,
credit-linked note or similar transaction relating to






--------------------------------------------------------------------------------





the Borrowers and their respective obligations, (g) with the prior written
consent of the Borrowers, (h) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section by such
Person or its Affiliates or actually known to such Person or its Affiliates or
(B) becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than a Loan Party or Limited Recourse
Guarantor. If the Administrative Agent or any Lender is requested or required to
disclose any Information (other than by any bank examiner) pursuant to or as
required by Laws or by a subpoena or similar legal process, the Administrative
Agent or such Lender, as applicable, shall use its reasonable commercial efforts
(to the extent permitted by Law) to provide the Borrowers with notice of such
requests or obligation in sufficient time so that the Borrowers may seek an
appropriate protective order or waive the Administrative Agent’s, or such
Lender’s, as applicable, compliance with the provisions of this Section, and the
Administrative Agent and such Lender, as applicable, shall, to the extent
reasonable, co-operate with the Borrowers in the Borrowers obtaining any such
protective order.


(2)
For purposes of this Section, “Information” means all information received from
any Loan Party or Limited Recourse Guarantor relating to any Loan Party, Limited
Recourse Guarantor or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to such
receipt. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information in accordance with its internal policies. In
addition, the Administrative Agent may disclose to any agency or organization
that assigns standard identification numbers to loan facilities such basic
information describing the facilities provided hereunder as is necessary to
assign unique identifiers (and, if requested, supply a copy of this Agreement),
it being understood that the Person to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to make
available to the public only such Information as such person normally makes
available in the course of its business of assigning identification numbers.



(3)
In addition, and notwithstanding anything herein to the contrary, the
Administrative Agent may provide to Loan Pricing Corporation and/or other
recognized trade publishers information concerning the Borrowers and the Credit
Facility established herein of the nature customarily provided to Loan Pricing
Corporation and/or other recognized trade publishers of such information for
general circulation in the loan market.



(4)
Each Lender that is subject to the requirements of the USA Patriot Act (referred
to in the definition of Anti-Terrorism Laws) hereby notifies the Borrowers that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
names and addresses of the Borrowers and other information that will allow such
Lender to identify the Borrowers in accordance with the Act.








--------------------------------------------------------------------------------





ARTICLE 23
GUARANTEE
Section 23.01 Guarantee.


To induce the Administrative Agent and the Lenders to execute and deliver this
Agreement and to make or maintain the Accommodations, and in consideration
thereof, each Guarantor hereby, jointly and severally, and irrevocably and
unconditionally, guarantees to the Administrative Agent and the Lenders, the
Service Lenders and the Hedge Lenders (the Administrative Agent, the Lenders,
the Service Lenders and the Hedge Lenders are collectively, the “Guaranteed
Parties” and each a “Guaranteed Party”), due and punctual payment and
performance to the Guaranteed Parties upon written demand made in accordance
with the terms of this Agreement of all debts, liabilities and obligations of or
owing by each Borrower to any Guaranteed Party at any time and from time to
time, present and future, direct and indirect, absolute and contingent, matured
or not, arising from this Agreement or any other Credit Document, and all
amendments, restatements, replacements, renewals, extensions, or supplements and
continuations thereof, and whether each Borrower is bound alone or with another
or others, and whether as principal or surety, and including without limitation,
all liabilities of each Borrower arising as a consequence of its failure to pay
or fulfil any of such debts, liabilities and obligations (collectively, the
“Guaranteed Obligations”).
Section 23.02 Indemnity.


In addition to the guarantee specified in Section 23.01, each Guarantor agrees
to, jointly and severally, indemnify and save each Guaranteed Party harmless
from and against all costs, losses, expenses and damages it may suffer as a
result or consequence of either Borrower’s default in the performance of any of
the Guaranteed Obligations, any of the Guaranteed Obligations being or becoming
void, voidable or unenforceable or ineffective against either Borrower, or any
inability by any Guaranteed Party to recover the ultimate balance due or
remaining unpaid to such Guaranteed Party in respect of the Guaranteed
Obligations, including without limitation, legal fees incurred by or on behalf
of any Guaranteed Party resulting from any action instituted on the basis of
this Guarantee.
Section 23.03 Payment and Performance.


(1)
Subject to Section 23.04 if any Borrower fails or refuses to punctually make any
payment or perform its Guaranteed Obligations, each Guarantor shall
unconditionally render any such payment or performance upon demand in accordance
with the terms of this Guarantee.



(2)
Nothing but payment and satisfaction in full of the Guaranteed Obligations shall
release any Guarantor from its obligations under this Guarantee, except where
expressly contemplated by this Agreement in connection with a disposition or
transfer of such Guarantor in a transaction permitted by this Agreement.



Section 23.04 Continuing Obligation.


The only condition necessary as a condition of each Guarantor honouring its
obligations under this Guarantee shall be a written demand by the Administrative
Agent following the occurrence of an Event of Default which is continuing. This
Guarantee shall be a continuing guarantee, shall cover all the Guaranteed
Obligations, and shall apply to and secure any ultimate balance due or remaining
unpaid to any Guaranteed Party. This Guarantee shall continue to be binding
regardless of:





--------------------------------------------------------------------------------





(a)
whether any other Person or Persons (an “Additional Guarantor”) shall become in
any other way responsible to any Guaranteed Party for or in respect of all or
any part of the Guaranteed Obligations;



(b)
whether any such Additional Guarantor shall cease to be so liable;



(c)
the enforceability, validity, perfection or effect of perfection or
non-perfection of any security interest securing the Guaranteed Obligations, or
the validity or enforceability of any of the Guaranteed Obligations; or



(d)
whether any payment of any of the Guaranteed Obligations has been made and where
such payment is rescinded or must otherwise be returned upon the occurrence of
any action or event, including the insolvency or bankruptcy of any Loan Party or
otherwise, all as though such payment had not been made.



Section 23.05 Guarantee Unaffected.


This Guarantee shall not be determined or affected, or the Guaranteed Parties’
rights under this Guarantee prejudiced by, the termination of any Guaranteed
Obligations by operation of Law or otherwise, including without limitation, the
bankruptcy, insolvency, dissolution or liquidation of any Loan Party, any change
in the name, business, powers, capital structure, constitution, objects,
organization, directors or management of any Loan Party, with respect to
transactions occurring either before or after such change. This Guarantee is to
extend to the liabilities of the Person or Persons for the time being and from
time to time carrying on the business now carried on by any Loan Party,
notwithstanding any reorganization of any Loan Party or the amalgamation of any
Loan Party with one or more other corporations (in this case, this Guarantee
shall extend to the liabilities of the resulting corporation and the term
“Guarantor” shall include such resulting corporation) or any sale or disposal of
any Loan Party’s business in whole or in part to one or more other Persons and
all of such liabilities shall be included in the Guaranteed Obligations. Each
Guarantor agrees that the manner in which the Guaranteed Parties may now or
subsequently deal with any other Loan Party or any security (or any collateral
subject to the security) or other guarantee in respect of the Guaranteed
Obligations shall have no effect on any Guarantor’s continuing liability under
this Guarantee and such Guarantor irrevocably waives any rights it may have in
respect of any of the above.
Section 23.06 Waivers.
Each Guarantor waives each of the following, to the fullest extent permitted by
Law:
(1)
any defence based upon:



(a)
the unenforceability or invalidity of all or any part of the Guaranteed
Obligations, or any security or other guarantee for the Guaranteed Obligations
or any failure of any Guaranteed Party to take proper care or act in a
commercially reasonable manner in respect of any security for the Guaranteed
Obligations or any collateral subject to the security, including in respect of
any disposition of the Collateral or any set-off of any Loan Party’s bank
deposits against the Guaranteed Obligations;



(b)
any act or omission of a Loan Party or any other Person, including the
Guaranteed Parties, that directly or indirectly results in the discharge or
release






--------------------------------------------------------------------------------





of a Loan Party or any other Person or any of the Guaranteed Obligations or any
security for the Guaranteed Obligations; or


(c)
any Guaranteed Party’s present or future method of dealing with any Loan Party,
any Additional Guarantor or any security (or any collateral subject to the
security) or other guarantee for the Guaranteed Obligations;





(2)
any right (whether now or hereafter existing) to require any Guaranteed Party,
as a condition to the enforcement of this Guarantee including, without
limitation, any indemnity provided for herein:



(a)
to accelerate any of the Guaranteed Obligations or proceed and exhaust any
recourse against a Loan Party or any other Person;



(b)
to realize on any security that it holds;



(c)
to marshal the assets of such Guarantor or any other Loan Party; or



(d)
to pursue any other remedy that such Guarantor may not be able to pursue itself
and that might limit or reduce such Guarantor’s burden;



(3)
presentment, demand, protest and notice of any kind including, without
limitation, notices of default and notice of acceptance of this Guarantee;



(4)
any rights of subrogation or indemnification which it may have until the
obligations of the Loan Parties under the Credit Documents and the Eligible
Hedging Agreements have been paid in full.



(5)
all suretyship defences and rights of every nature otherwise available under
Ontario Law and the Laws of any other jurisdiction; and



(6)
all other rights and defences (legal or equitable) the assertion or exercise of
which would in any way diminish the liability of such Guarantor under this
Guarantee.



Section 23.07 Guaranteed Parties’ Right to Act.


Each Guaranteed Party has the right to deal with any Guarantor, the documents
creating or evidencing the Guaranteed Obligations and the security (or any
collateral subject to the security) now or subsequently held by any Guaranteed
Party (including without limitation, all modifications, extensions,
replacements, amendments, renewals, restatements, and supplements to such
documents or security) as such Guaranteed Party may see fit, without notice to
any Guarantor and without in any way affecting, relieving, limiting or lessening
such Guarantor’s liability under this Guarantee. Without limitation, each
Guaranteed Party may:
(1)
grant time, renewals, extensions, indulgences, releases and discharges to any
Guarantor;






--------------------------------------------------------------------------------





(2)
take new or additional security (including without limitation, other guarantees)
from any Guarantor;

(3)
discharge or partially discharge any or all existing security;

(4)
elect not to take security from any Guarantor or not to perfect security;

(5)
cease or refrain from, or continuing to, giving credit or making loans or
advances to any Guarantor;

(6)
accept partial payment or performance from any Guarantor or otherwise waive
compliance by any Guarantor with the terms of any of the documents or security;

(7)
assign any such document or security to any Person or Persons;

(8)
deal or dispose in any manner (whether commercially reasonably or not) with any
security (or any collateral subject to the security) or other guarantee for the
Guaranteed Obligations; or

(9)
apply all dividends, compositions and moneys at any time received from any
Guarantor or others or from the security upon such part of the Guaranteed
Obligations as each Guaranteed Party deems appropriate.



Section 23.08 Assignment and Postponement.


All indebtedness and liability, present and future, of each Loan Party to each
Guarantor are hereby assigned to the Administrative Agent on behalf and for the
benefit of the Guaranteed Parties and postponed to the Guaranteed Obligations,
and, following the occurrence of an Event of Default that is continuing, all
monies received by any Guarantor in respect thereof shall be received in trust
for the Guaranteed Parties and forthwith upon receipt thereof shall be paid over
to the Administrative Agent on behalf and for the rateable benefit of the
Guaranteed Parties; provided that, for the avoidance of doubt, absent the
continuance of an Event of Default, this Section 23.08 shall not prohibit or
restrict payments and repayments by or to any Guarantor to the extent otherwise
permitted by this Agreement.
Section 23.09 Action or Inaction.


Except as otherwise provided at Law, no action or omission on the part of any
Guaranteed Party in exercising or failing to exercise its rights under this
Article 23 or in connection with or arising from all or part of the Guaranteed
Obligations shall make any Guaranteed Party liable to any Guarantor for any loss
occasioned to such Guarantor. No loss of or in respect of any security received
by any Guaranteed Party from any other Loan Party or others, whether occasioned
by any Guaranteed Party’s fault or otherwise, shall in any way affect, relieve,
limit or lessen any Guarantor’s liability under this Guarantee.
Section 23.10 Guaranteed Parties’ Rights.


The rights and remedies provided in this Section are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights or
remedies provided by Law.





--------------------------------------------------------------------------------





Section 23.11 Demand.


The Administrative Agent may make demand in writing to any Guarantor at any time
and from time to time after the occurrence of and during the continuance of an
Event of Default, each such written demand to be accepted by such Guarantor as
complete and satisfactory evidence of the amount of the Guaranteed Obligations
to be paid by such Guarantor absent manifest error. Each Guarantor shall pay to
the Administrative Agent such amount or amounts payable under this Guarantee
promptly upon such written demand.
Section 23.12 No Representations.


Each Guarantor acknowledges that this Guarantee has been delivered free of any
conditions and that there are no representations which have been made to such
Guarantor affecting such Guarantor’s liability under this Guarantee except as
may be specifically embodied in this Guarantee and agrees that this Guarantee is
in addition to and not in substitution for any other guarantee(s) held or which
may subsequently be held by or for the benefit of any Guaranteed Party.
[Remainder of page left intentionally blank.]


4545 Blackcomb Way,
Whistler, BC V0N 1B4
Attention: David B. Brownlie
Facsimile: 604-938-7527
 
WHISTLER MOUNTAIN RESORT LIMITED PARTNERSHIP, by its general partner, WHISTLER
BLACKCOMB HOLDINGS INC., as Borrower
By:
/s/ Jeremy Black
 
Jeremy Black
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
4545 Blackcomb Way,
Whistler, BC V0N 1B4
Attention: David B. Brownlie
Facsimile: 604-938-7527
 
BLACKCOMB SKIING ENTERPRISES LIMITED PARTNERSHIP, by its general partner,
WHISTLER BLACKCOMB HOLDINGS INC., as Borrower
By:
/s/ Jeremy Black
 
Jeremy Black
Senior Vice President and Chief Financial Officer
 
 
 
 






--------------------------------------------------------------------------------









For Borrowing Notices, Drawdown Notices, Rollover/Conversion Notices, Issue
Notices and Repayment Notices:


 
THE TORONTO-DOMINION BANK, as Administrative Agent
 
By:
/s/ Feroz Haq
The Toronto-Dominion Bank, as Agent
TD North Tower
77 King Street West, 25th Floor
Toronto, ON M5K 1A2
Attention:Vice President, Loan Syndications-Agency
Facsimile:416-982-5535
For all other notices:
The Toronto-Dominion Bank, as Agent
TD Bank Tower
66 Wellington Street West, 9th Floor
Toronto, ON M5K 1A2
Attention:Vice President, Loan Syndications-Agency
Facsimile:416-944-6976


 
Feroz Haq
Vice President, Loan Syndications - Agency












--------------------------------------------------------------------------------





 
 
THE TORONTO-DOMINION BANK, as Lender
By:
/s/ Frazer Scott
 
Frazer Scott
Managing Director
By:
/s/ Ben Montgomery
 
Ben Montgomery
Director
 
 
 
 
 
 
BANK OF AMERICA, N.A., CANADA BRANCH
By:
/s/ Jason Hoogenboom
 
Jason Hoogenboom
Senior Vice President
By:
 
 
 
 
 
 
 
 
 
BANK OF MONTREAL
By:
/s/ Jerry Kaye
 
Jerry Kaye
Director
By:
 
 
 
 
 














--------------------------------------------------------------------------------





 
 
WELLS FARGO BANK, N.A., CANADIAN BRANCH
By:
/s/ Chris Sheppard
 
Chris Sheppard
Vice President Relationship Manager
By:
 
 
 
 
 
 
 
 
 
ROYAL BANK OF CANADA
By:
/s/ Baljit Mann
 
Baljit Mann
Authorized Signatory
By:
/s/ Glen Barisoff
 
Glen Barisoff
Authorized Signatory
 
 
 
 
 
 
CANADIAN IMPERIAL BANK OF COMMERCE
By:
/s/ Hedayat Nasoody
 
Hedayat Nasoody
Director
By:
/s/ Joshua Picov
 
Joshua Picov
Executive Director
 
 














--------------------------------------------------------------------------------





 
 
CAISSE CENTRALE DESJARDINS
By:
/s/ Oliver Sumugod
 
Oliver Sumugod
Vice President
By:
/s/ Pierre R. Tremblay
 
Pierre R. Tremblay
Managing Director
 
 
 
 
 
 
HSBC BANK CANADA
By:
/s/ Curtis Standerwick
 
Curtis Standerwick
Assistant Vice President
Commercial Banking
By:
/s/ Douglas Brandes
 
Douglas Brandes
Vice President
Commercial Banking
 
 
 
 
 
 
RAYMOND JAMES FINANCE COMPANY OF CANADA LTD
By:
/s/ Cormac Maclochlainn
 
Cormac Maclochlainn
Vice President, Corporate Banking
By:
 
 
 
 
 














--------------------------------------------------------------------------------





 
 
WHISTLER MOUNTAIN RESORT LIMITED PARTNERSHIP, by its general partner, WHISTLER
BLACKCOMB HOLDINGS INC., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
BLACKCOMB SKIING ENTERPRISES LIMITED PARTNERSHIP, by its general
partner, WHISTLER BLACKCOMB HOLDINGS INC., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
WHISTLER BLACKCOMB HOLDINGS INC., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------







 
 
WHISTLER & BLACKCOMB MOUNTAIN RESORTS LIMITED, as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
PEAK TO CREEK LODGING COMPANY LTD., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
BLACKCOMB MOUNTAIN DEVELOPMENT LTD., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------







 
 
GARIBALDI LIFTS LTD., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
WHISTLER BLACKCOMB EMPLOYMENT CORP., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
WHISTLER/BLACKCOMB MOUNTAIN EMPLOYEE HOUSING LTD., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 














--------------------------------------------------------------------------------





 
 
WHISTLER SKI SCHOOL LTD., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
CRANKWORX EVENTS INC., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
WHISTLER HELI-SKIING LTD., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 














--------------------------------------------------------------------------------





 
 
LODGING OVATIONS CORP., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
WB LAND INC., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
WHISTLER BLACKCOMB GENERAL PARTNER LTD., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------





 
 
WB/T DEVELOPMENT LTD., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
BLACKCOMB SKIING ENTERPRISES LTD., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
AFFINITY SNOWSPORTS INC., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
MR. WHISTLER’S HOLDINGS INC., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Senior Vice President and Chief Financial Officer
 
 
 
 
 
 










--------------------------------------------------------------------------------








FIRST AMENDING AGREEMENT
THIS FIRST AMENDING AGREEMENT is dated as of October 30, 2014 (this “Amendment”)
and is entered into between Whistler Mountain Resort Limited Partnership, by its
general partner, Whistler Blackcomb Holdings Inc. (“Whistler LP”), and Blackcomb
Skiing Enterprises Limited Partnership, by its general partner, Whistler
Blackcomb Holdings Inc. (“Blackcomb LP” and together with Whistler LP, the
“Borrowers”), the guarantors party hereto, each lender party hereto, and The
Toronto-Dominion Bank, as administrative agent (the “Agent”);
WHEREAS the Borrowers, the lenders from time to time party thereto (the
“Lenders”), the guarantors from time to time party thereto (the “Guarantors”)
and the Agent are parties to an Amended and Restated Credit Agreement dated as
of November 12, 2013 (the “Credit Agreement”);
AND WHEREAS the Borrowers have requested that the Lenders agree to certain
amendments to the Credit Agreement;
AND WHEREAS the Lenders have agreed to consent to the amendments subject to the
terms and conditions contained herein;
NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
ARTICLE 1
INTERPRETATION


Capitalized terms used in this Amendment and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.
ARTICLE 2
AMENDMENTS TO CREDIT AGREEMENT


Subject to the satisfaction of each of the conditions set forth in this
Amendment, and in reliance on the representations, warranties and agreements
contained in this Amendment, the Credit Agreement is hereby amended as follows:
2.1
Definition of Maturity Date



Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Maturity Date” in its entirety and replacing it with the
following:


““Maturity Date” means November 12, 2019, or any subsequent date to which the
Maturity Date is extended in accordance with Section 2.11.”


2.2
Additional Definitions



Section 1.01 of the Credit Agreement is hereby amended by adding the following
definitions in alphabetical order:



--------------------------------------------------------------------------------



““WAC” means Whistler Alpine Club Inc., a company incorporated pursuant to the
laws of the Province of British Columbia, and its successors and permitted
assigns.”
““WAC Members” means the members of a private club program established and
operated by WAC.”
““WAC Membership Deposits” means the initial contribution by WAC Members to WAC
on account of membership fees evidenced by way of 30-year interest-free
unsecured loans, which loans shall only be repayable by way of replacement
membership contributions, and the proceeds of which shall be applied to fund
construction costs of the club facilities and other start-up expenses of WAC’s
private club program, together with any refinancings of such loans provided that
the aggregate principal amount thereof is not increased and such loans remain
unsecured, non-interest bearing and subordinated to the same extent as the loans
refinanced.”




2.3
Definition of Consolidated Interest Expense



Section 1.01 of the Credit Agreement is hereby amended by deleting the first
paragraph of the definition of “Consolidated Interest Expense” and replacing it
with the following:


““Consolidated Interest Expense” means for any Measurement Period, all items
properly classified as interest expense in accordance with GAAP, minus interest
income during such period in accordance with GAAP, (i) for the Loan Parties
determined on a combined consolidated basis and (ii) for any other Person and
its Subsidiaries determined on a consolidated basis, as the context requires;
provided that: (a) for purposes of calculating the Consolidated Interest
Coverage Ratio, (i) the portion of Permitted Distributions to the Limited
Recourse Guarantors that is presented as a finance expense in the financial
statements of the Borrowers, (ii) any portion of finance expense attributable to
WAC Membership Deposits, and (iii) any portion of finance expense attributable
to prepayment premiums relating to repayment of the Second Lien Notes on the
Second Repayment Date, shall be excluded from Consolidated Interest Expense; and
(b) for purposes of calculating the Borrower’s Distributable Cash Amount, (i)
the portion of Permitted Distributions to the Limited Recourse Guarantors that
is presented as a finance expense in the financial statements of the Borrowers,
(ii) any portion of finance expense attributable to WAC Membership Deposits, and
(iii) any portion of finance expense attributable to prepayment premiums
relating to repayment of the Second Lien Notes which was not paid in cash on or
about the Second Repayment Date, shall be excluded from Consolidated Interest
Expense.”


2.4
Definition of Debt



Section 1.01 of the Credit Agreement is hereby amended by deleting the proviso
following clause (x) of the definition of “Debt” and replacing it with the
following:
“provided that, “Debt” shall not include accrued expenses and current trade
payables arising in the ordinary course of business, or, solely for purposes of
the calculation of “Consolidated Debt” and “Consolidated Senior Debt”, Debt in
respect of WAC Membership Deposits, and the guarantees made by the Borrowers to
WAC Members in respect of WAC Membership Deposits.”



--------------------------------------------------------------------------------





2.5
Definition of Permitted Debt



Section 1.01 of the Credit Agreement is hereby amended by making the following
changes to the definition of “Permitted Debt”:


(a)
deleting the period at the end of clause (l) thereof and replacing it with a
semi colon; and

(b)
adding the following new clauses (m) and (n) thereto:

“(m)    Debt in respect of WAC Membership Deposits in an aggregate principal
amount of up to $30,000,000; provided such Debt is by its terms unsecured,
non-interest bearing, not subject to any covenants (other than a covenant to
repay at maturity), events of default or acceleration provisions, not subject to
any repayment or redemption obligation on the part of WAC or its Affiliates
prior to the expiry of the 30 year term thereof and is evidenced by a promissory
note substantially in the form approved by the Agent from time to time; and
(n)     guarantees by the Borrowers to WAC Members in respect of WAC Membership
Deposits; provided that, there shall only be recourse to the Borrowers under
such guarantees if the construction of the WAC club facilities is not completed
in the manner and on the timeframe specified and such guarantees shall terminate
after construction of the WAC club facilities is complete.”
ARTICLE 3
REPRESENTATIONS AND WARRANTIES


3.1
Representations and Warranties



Each of the Parent GP and the Loan Parties represents and warrants that the
representations and warranties contained in Section 7.01 of the Credit Agreement
continue to be true and correct as if made on and as of the date hereof except
for those changes to the representations and warranties which have been
disclosed to and accepted by the Agent and the Lenders pursuant to section 18.01
of the Credit Agreement and any representation and warranty which is stated to
be made only as of a certain date (and then as of such date). Each of the Parent
GP and the Loan Parties further represents and warrants that:
(a)
no Default or Event of Default has occurred and is continuing;



(b)
it has all requisite corporate, partnership or other power and authority to
enter into and perform its obligations under this Amendment;



(c)
the execution, delivery and performance of this Amendment has been duly
authorized by all corporate, partnership or other analogous actions required and
this Amendment has been duly executed and delivered by it, and constitutes a
legal, valid and binding obligation enforceable against it in accordance with
its terms, subject only to any limitations under Laws relating to (i)
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally; and (ii) general equitable principles including the
discretion that a court may exercise in granting of equitable remedies; and



(d)
the execution and delivery of this Amendment and the performance of its
obligations hereunder and compliance with the terms, conditions and provisions
hereof, will not (i) conflict with or result in a breach of any of the material
terms, conditions or provisions of (a) its partnership




--------------------------------------------------------------------------------



agreement or other constating documents, as applicable, or by‑laws, (b) any Law,
(c) any Material Agreement or Material Permit, or (d) any judgment, injunction,
determination or award which is binding on it; or (ii) result in, require or
permit (x) the imposition of any Encumbrance in, on or with respect to the
Assets now owned or hereafter acquired by it (other than pursuant to the
Security Documents or which is a Permitted Encumbrance), (y) the acceleration of
the maturity of any material Debt binding on or affecting it, or (z) any third
party to terminate or acquire any rights materially adverse to Parent GP or the
applicable Loan Party under any Material Agreement.


ARTICLE 4
CONFIRMATION OF SECURITY


4.1
Confirmation of Security Documents



Each of the Parent GP, the Borrowers and the other Loan Parties hereby
acknowledges and confirms that each Security Document to which it is a party:
(a)
is and shall remain in full force and effect in all respects, notwithstanding
the amendments and supplements to the Credit Agreement made pursuant to this
Agreement, and has not been amended, terminated, discharged or released;



(b)
constitutes a legal, valid and binding obligation of the undersigned,
enforceable against the undersigned in accordance with its terms; and



(c)
shall, together with that portion of the Security constituted thereby, continue
to exist and apply to all of the Guaranteed Obligations and other obligations of
the undersigned including, without limitation, any and all obligations,
liabilities and indebtedness of the undersigned pursuant to Accommodations or
otherwise outstanding under the Credit Agreement and the other Credit Documents
to which it is a party.



4.2
Nature of Acknowledgments



The foregoing acknowledgments and confirmations (i) are in addition to and shall
not limit, derogate from or otherwise affect any provisions of the Credit
Agreement or the other Credit Documents, and (ii) do not serve as an
acknowledgment by any of the Lenders or the Administrative Agent that, in the
event of a future change to the constitution of any Loan Party, any material
change to the terms of the Credit Agreement or the other Credit Documents or any
other change of circumstances, a similar acknowledgment and confirmation need be
entered into.
4.3
Further Assurances



The parties hereto shall from time to time do all such further acts and things
and execute and deliver all such documents as are required in order to effect
the full intent of and fully perform and carry out the terms of this Agreement.



--------------------------------------------------------------------------------



ARTICLE 5
CONDITIONS


The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent:
(a)
the Agent shall have received copies of this Amendment duly executed by all
parties hereto;



(b)
the Agent shall have received, on behalf of the Lenders, payment in full from
the Borrowers of a consent and extension fee in the amount of 0.125 % on the
amount of their respective Commitments of each Lender under the Credit Facility;



(c)
each of the Borrowers shall have delivered to the Agent evidence of the
corporate or partnership authority of each such party to execute, deliver and
perform its obligations under the Amendment, and, as applicable, all other
agreements and documents executed by such party in connection therewith, all in
form and substance satisfactory to the Agent and the Lenders;



(d)
no Default or Event of Default shall have occurred and be continuing; and



(e)
all representations and warranties set out in the Credit Documents and this
Amendment shall be true and correct as if made on and as of the date hereof
except for those changes to the representations and warranties which have been
disclosed to and accepted by the Agent and the Lenders pursuant to section 18.01
of the Credit Agreement and any representation and warranty which is stated to
be made only as of a certain date (and then as of such date).



ARTICLE 6
MISCELLANEOUS
6.1
Benefits



This Amendment shall be binding upon and shall inure to the benefit of the
parties hereto and their respective permitted successors and assigns.
6.2
References to the Credit Agreement



Each reference to the Credit Agreement in any of the Credit Documents (including
the Credit Agreement) shall be deemed to be a reference to the Credit Agreement,
as amended by this Amendment.
6.3
Governing Law



This Amendment and the rights and obligations of the parties hereunder shall be
construed in accordance with and governed by the laws of the Province of British
Columbia and the federal laws of Canada applicable therein.
6.4
Credit Document



This Amendment shall be a Credit Document.



--------------------------------------------------------------------------------



6.5
Limited Effect



Except as expressly provided herein, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect and are hereby
ratified and confirmed by the Borrowers.
6.6
Counterparts



This Amendment may be executed in any number of counterparts, including by
facsimile or portable document format, each of which shall be deemed to be an
original.
[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.


 
 
WHISTLER MOUNTAIN RESORT LIMITED PARTNERSHIP, by its general partner, WHISTLER
BLACKCOMB HOLDINGS INC., as Borrower
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 
 
 
BLACKCOMB SKIING ENTERPRISES LIMITED PARTNERSHIP, by its general partner,
WHISTLER BLACKCOMB HOLDINGS INC., as Borrower
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 
 
 












--------------------------------------------------------------------------------





 
 
THE TORONTO-DOMINION BANK, as Administrative Agent
By:
/s/ Feroz Haq
 
Feroz Haq
Vice President, Loan Syndications - Agency
By:
 
 








--------------------------------------------------------------------------------



 
 
THE TORONTO-DOMINION BANK, as Lender
By:
/s/ Ben Montgomery
 
Ben Montgomery
Director
By:
/s/ Chris Sfikas
 
Chris Sfikas
Vice President
 
 
BANK OF AMERICA, N.A., CANADA BRANCH, as Lender
By:
/s/ Rahim Kabani
 
Rahim Kabani
Senior Vice President
Senior Credit Products Officer
By:
 
 
 
 
 
BANK OF MONTREAL, as Lender
By:
/s/ Jerry Kaye
 
Jerry Kaye
Director
By:
 
 
 
 
 
WELLS FARGO BANK, N.A., CANADIAN BRANCH, as Lender
By:
/s/ Rowena Gill
 
Rowena Gill
Vice President
Relationship Manager
By:
/s/ [illegible]
 
 
 
 
ROYAL BANK OF CANADA, as Lender
By:
/s/ Baljit Mann
 
Baljit Mann
Authorized Signatory
By:
/s/ Glen Barisoff
 
Glen Barisoff
Authorized Signatory








--------------------------------------------------------------------------------



 
 
CANADIAN IMPERIAL BANK OF COMMERCE, as Lender
By:
/s/ [illegible]
 
 
By:
/s/ [illegible]
 
 
 
 
CAISSE CENTRALE DESJARDINS, as Lender
By:
/s/ Oliver Sumugod
 
Oliver Sumugod
Vice President
By:
/s/ Pierre R. Tremblay
 
Pierre R. Tremblay
Managing Director
 
 
HSBC BANK CANADA, as Lender
By:
/s/ Cutis Standerwick
 
Cutis Standerwick
Assistant Vice President, Corporate Banking
By:
/s/ Todd Patchell
 
Todd Patchell
Vice President, Corporate Banking
 
 
RAYMOND JAMES FINANCE COMPANY OF CANADA LTD., as Lender
By:
/s/ Cormac Maclochlainn
 
Cormac Maclochlainn
Vice President, Corporate Banking
By:
 
 
 








--------------------------------------------------------------------------------



 
 
WHISTLER MOUNTAIN RESORT LIMITED PARTNERSHIP, by its general partner, WHISTLER
BLACKCOMB HOLDINGS INC., as Guarantor
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 
 
 



 
 
BLACKCOMB SKIING ENTERPRISES LIMITED PARTNERSHIP, by its general partner,
WHISTLER BLACKCOMB HOLDINGS INC., as Guarantor
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 
 
 



 
 
WHISTLER BLACKCOMB HOLDINGS INC., as Guarantor
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 














--------------------------------------------------------------------------------





 
 
WHISTLER & BLACKCOMB MOUNTAIN RESORTS LIMITED, as Guarantor
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 
 
 



 
 
PEAK TO CREEK LODGING COMPANY LTD., as Guarantor
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 
 
 



 
 
BLACKCOMB MOUNTAIN DEVELOPMENT LTD., as Guarantor
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 
 
 








--------------------------------------------------------------------------------



 
 
GARIBALDI LIFTS LTD., as Guarantor
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 
 
 



 
 
WHISTLER BLACKCOMB EMPLOYMENT CORP., as Guarantor
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 
 
 



 
 
WHISTLER/BLACKCOMB MOUNTAIN EMPLOYEE HOUSING LTD., as Guarantor
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 
 
 








--------------------------------------------------------------------------------



 
 
WHISTLER SKI SCHOOL LTD., as Guarantor
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 
 
 



 
 
CRANKWORX EVENTS INC., as Guarantor
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 
 
 



 
 
WHISTLER HELI-SKIING LTD., as Guarantor
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 
 
 








--------------------------------------------------------------------------------



 
 
LODGING OVATIONS CORP., as Guarantor
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 
 
 



 
 
WB LAND INC., as Guarantor
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 
 
 



 
 
WHISTLER BLACKCOMB GENERAL PARTNER LTD., as Guarantor
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 
 
 
















--------------------------------------------------------------------------------



 
 
WB/T DEVELOPMENT LTD., as Guarantor
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 
 
 
 
 
BLACKCOMB SKIING ENTERPRISES LTD., as Guarantor
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 
 
 
 
 
AFFINITY SNOWSPORTS INC., as Guarantor
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 
 
 
 
 
MR. WHISTLER’S HOLDINGS INC., as Guarantor
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 
 
 






--------------------------------------------------------------------------------



 
 
WHISTLER ALPINE CLUB INC., as Guarantor
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 
 
 
 
 
WB LAND (CREEKSIDE SNOW SCHOOL) INC., as Guarantor
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 
 
 
 
 
1016332 B.C. LTD., as Guarantor
By:
/s/ Jeremy Black
 
Name: Jeremy Black
Title: SVP & CFO
 
 
 
 
 
 
1016563 B.C. LTD., as Guarantor
By:
/s/ Michael Birch
 
Name: Michael Birch
Title: Director
















--------------------------------------------------------------------------------




SECOND AMENDING AGREEMENT AND WAIVER
THIS SECOND AMENDING AGREEMENT AND WAIVER is dated as of October 14, 2016 (this
“Agreement”) and is entered into between Whistler Mountain Resort Limited
Partnership (“Whistler LP”), by its general partner, Whistler Blackcomb Holdings
Inc. (the “Parent GP”), and Blackcomb Skiing Enterprises Limited Partnership
(“Blackcomb LP” and together with Whistler LP, the “Borrowers”), by its general
partner, Parent GP, the guarantors party hereto, each lender party hereto, and
The Toronto-Dominion Bank, as administrative agent (the “Administrative Agent”);
WHEREAS the Borrowers, the guarantors from time to time party thereto (the
“Guarantors”), the lenders from time to time party thereto (the “Lenders”), and
the Administrative Agent are parties to an Amended and Restated Credit Agreement
dated as of November 12, 2013, as amended by a First Amending Agreement dated as
of October 30, 2014 (as further amended, restated, amended and restated,
supplemented, extended or otherwise modified from time to time, the “Credit
Agreement”);
AND WHEREAS 1068877 B.C. Ltd. (“Exchangeco”), a wholly-owned subsidiary of
Vail Resorts, Inc. (“Vail”), Vail and Parent GP entered into an arrangement
agreement dated as of August 5, 2016, as amended, restated, amended and
restated, supplemented, or otherwise modified from time to time, pursuant to
which the parties agreed, subject to the terms and conditions set forth therein
(including approval by the shareholders of Whistler GP), that Vail will acquire,
through ExchangeCo, one hundred percent of the capital stock of Parent GP
pursuant to a plan of arrangement under the Business Corporations Act (British
Columbia) (the “Transaction”);
AND WHEREAS the Transaction has been approved by the shareholders of Parent GP;
AND WHEREAS the Transaction, once consummated, will constitute a Change of
Control under the Credit Agreement, and the occurrence of a Change of Control is
an Event of Default pursuant to Section 9.01(m) of the Credit Agreement;
AND WHEREAS the Borrowers have requested that the Lenders waive the Event of
Default that will arise from completion of the Transaction (the “Change of
Control Event of Default”);
AND WHEREAS promptly upon completion of the Transaction, Parent GP and
Exchangeco will be amalgamated and, pursuant to such amalgamation (the
“Post-Transaction Amalgamation”), the successor entity (the “Successor”) will be
called 1068877 B.C. Ltd., and will, by operation of law, be bound by all of the
covenants and obligations of Parent GP under the Credit Documents to which it is
a party;
AND WHEREAS pursuant to Section 8.02(3)(a) of the Credit Agreement, the
Post-Transaction Amalgamation is permitted so long as, prior to or
contemporaneously with the consummation of such amalgamation, a number of
conditions are satisfied, including without limitation, that written notice of
such amalgamation has been given to the Administrative Agent at least 30 days
prior thereto (the “Advance Notice Condition - Amalgamation”);
AND WHEREAS the Borrowers have represented to the Administrative Agent that each
of the conditions set forth in Section 8.02(3)(a) of the Credit Agreement will
be satisfied prior to or contemporaneously with the Post-Transaction
Amalgamation with the sole exception of the Advance Notice Condition -
Amalgamation;
AND WHEREAS the Borrowers have requested that the Lenders agree to waive the
Advance Notice Condition - Amalgamation in connection with the Post-Transaction
Amalgamation;



--------------------------------------------------------------------------------



AND WHEREAS in connection with or promptly following the Post-Closing
Amalgamation, the Successor will, no more than 5 Business Days after the
Post-Transaction Amalgamation, change its name to Whistler Blackcomb Holdings
Inc. (together, the “Post-Transaction Name Change”);
AND WHEREAS pursuant to Section 8.02(18) of the Credit Agreement, the
Post-Transaction Name Change is permitted so long as, prior to such name change
being made, the Agent has been given not less than 10 days written notice
thereof (the “Advance Notice Condition - Name Change”);
AND WHEREAS the Borrowers have requested that the Lenders agree to waive the
Advance Notice Condition - Name Change in connection with the Post-Transaction
Name Change;
AND WHEREAS the Borrowers have also requested that the Lenders agree to certain
amendments to the Credit Agreement;
AND WHEREAS the Lenders have agreed to waive the Change of Control Event of
Default, the Advance Notice Condition - Amalgamation and the Advance Notice
Condition - Name Change, and consent to the amendments, in each case, subject to
the terms and conditions contained herein;
NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


ARTICLE 1
INTERPRETATION


Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.
ARTICLE 2
AMENDMENTS TO CREDIT AGREEMENT


Subject to completion of the Transaction and to the satisfaction of each of the
conditions set forth in this Agreement, and in reliance on the representations,
warranties and agreements contained in this Agreement, the Credit Agreement is
hereby amended as follows:
2.1
Definition of Consolidated EBITDA



Section 1.01 of the Credit Agreement is hereby amended by making the following
changes to the definition of “Consolidated EBITDA”:
(a)
deleting the word “and” at the end of clause (D) thereof;



(b)
deleting the period at the end of clause (E) thereof and replacing it with a
semicolon followed by the word “and”;



(c)
adding the following new clause (F) thereto:



“(F) fees, costs and expenses incurred in connection with the acquisition of
Parent GP by Vail Resorts, Inc.”



--------------------------------------------------------------------------------



2.2
Definition of Excluded Holders



Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Excluded Holders” in its entirety and replacing it with the
following:
““Excluded Holders” means Vail Resorts, Inc. and its Affiliates.”
2.3
Definition of GAAP



Section 1.01 of the Credit Agreement is hereby amended by adding the following
sentence to the end of the definition of “GAAP”:
“Upon written notice to the Administrative Agent, the Borrowers may elect to
prepare their financial statements in accordance with U.S. GAAP and such
election shall be treated as a “change in GAAP” under the foregoing provisos of
this definition.”
2.4
Definition of Maturity Date



Section 1.01 of the Credit Agreement is hereby amended by deleting the
definition of “Maturity Date” in its entirety and replacing it with the
following:
““Maturity Date” means November 12, 2021, or any subsequent date to which the
Maturity Date is extended in accordance with Section 2.11.”
2.5
Section 8.02(16) Change of Financial Year



Section 8.02(16) of the Credit Agreement is hereby amended by deleting the
period at the end of clause (b) thereof and replacing it with a semicolon
followed by:
“provided, however, that the Borrowers may, upon written notice to the
Administrative Agent, change their Financial Year to a financial year beginning
on August 1 of each calendar year and ending on July 31 of the following
calendar year or to any other financial year reasonably acceptable to the
Administrative Agent, subject to agreement between the Borrowers and the
Administrative Agent on any adjustments to this Agreement that are necessary to
reflect such change in financial year (with the intention of maintaining ongoing
testing of the financial covenants and other requirements in a manner that
preserves the original intent thereof in light of such change to the Financial
Year), and the Borrowers and the Administrative Agent are hereby authorized by
the Lenders to make any such adjustments hereto as they agree upon.”
ARTICLE 3
WAIVER


Subject to Article 6 below, the Lenders hereby waive (a) the Change of Control
Event of Default, provided that the foregoing waiver is limited solely to and
shall be effective only with respect to the Change of Control Event of Default,
(b) compliance with the Advance Notice Condition - Amalgamation, provided that
the foregoing waiver is limited solely to and shall be effective only with
respect to the Post-Transaction Amalgamation, and (c) compliance with the
Advance Notice Condition - Name Change, provided that the foregoing waiver is
limited solely to and shall be effective only with respect to the
Post-Transaction Name Change.



--------------------------------------------------------------------------------



ARTICLE 4
REPRESENTATIONS AND WARRANTIES


4.1
Representations and Warranties



Each of the Parent GP and the Loan Parties represents and warrants that the
representations and warranties contained in Section 7.01 of the Credit Agreement
continue to be true and correct as if made on and as of the date hereof except
for those changes to the representations and warranties which have been
disclosed to and accepted by the Administrative Agent and the Lenders pursuant
to section 18.01 of the Credit Agreement and any representation and warranty
which is stated to be made only as of a certain date (and then as of such date).
Each of the Parent GP and the Loan Parties further represents and warrants that:
(a)
no Default or Event of Default has occurred and is continuing;



(b)
it has all requisite corporate, partnership or other power and authority to
enter into and perform its obligations under this Agreement;



(c)
the execution, delivery and performance of this Agreement has been duly
authorized by all corporate, partnership or other analogous actions required and
this Agreement has been duly executed and delivered by it, and constitutes a
legal, valid and binding obligation enforceable against it in accordance with
its terms, subject only to any limitations under Laws relating to
(i) bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights generally; and (ii) general equitable principles including the
discretion that a court may exercise in granting of equitable remedies; and



(d)
the execution and delivery of this Agreement and the performance of its
obligations hereunder and compliance with the terms, conditions and provisions
hereof, will not (i) conflict with or result in a breach of any of the material
terms, conditions or provisions of (a) its partnership agreement or other
constating documents, as applicable, or by‑laws, (b) any Law, (c) any Material
Agreement or Material Permit, or (d) any judgment, injunction, determination or
award which is binding on it; or (ii) result in, require or permit (x) the
imposition of any Encumbrance in, on or with respect to the Assets now owned or
hereafter acquired by it (other than pursuant to the Security Documents or which
is a Permitted Encumbrance), (y) the acceleration of the maturity of any
material Debt binding on or affecting it, or (z) any third party to terminate or
acquire any rights materially adverse to Parent GP or the applicable Loan Party
under any Material Agreement.



ARTICLE 5
CONFIRMATION OF SECURITY


5.1
Confirmation of Security Documents



Each of the Parent GP, the Borrowers and the other Loan Parties hereby
acknowledges and confirms that each Security Document to which it is a party:
(a)
is and shall remain in full force and effect in all respects, notwithstanding
the amendments and supplements to the Credit Agreement made pursuant to this
Agreement, and has not been amended, terminated, discharged or released;






--------------------------------------------------------------------------------



(b)
constitutes a legal, valid and binding obligation of the undersigned,
enforceable against the undersigned in accordance with its terms; and



(c)
shall, together with that portion of the Security constituted thereby, continue
to exist and apply to all of the Guaranteed Obligations and other obligations of
the undersigned including, without limitation, any and all obligations,
liabilities and indebtedness of the undersigned pursuant to Accommodations or
otherwise outstanding under the Credit Agreement and the other Credit Documents
to which it is a party.



5.2
Nature of Acknowledgments



The foregoing acknowledgments and confirmations (i) are in addition to and shall
not limit, derogate from or otherwise affect any provisions of the Credit
Agreement or the other Credit Documents, and (ii) do not serve as an
acknowledgment by any of the Lenders or the Administrative Agent that, in the
event of a future change to the constitution of any Loan Party, any material
change to the terms of the Credit Agreement or the other Credit Documents or any
other change of circumstances, a similar acknowledgment and confirmation need be
entered into.
5.3
Further Assurances



The parties hereto shall from time to time do all such further acts and things
and execute and deliver all such documents as are required in order to effect
the full intent of and fully perform and carry out the terms of this Agreement.
ARTICLE 6
CONDITIONS


The effectiveness of this Agreement is subject to the satisfaction of the
following conditions precedent:
(a)
the Administrative Agent shall have received copies of this Agreement duly
executed by all parties hereto;



(b)
the Administrative Agent shall have received, on behalf of the Lenders, payment
in full from the Borrowers of a consent and extension fee in the amount of
C$305,000 on the amount of their respective Commitments of each Lender under the
Credit Facility;



(c)
each of the Borrowers shall have delivered to the Administrative Agent evidence
of the corporate or partnership authority of each such party to execute, deliver
and perform its obligations under the Agreement, and, as applicable, all other
agreements and documents executed by such party in connection therewith, all in
form and substance satisfactory to the Administrative Agent and the Lenders;



(d)
no Default or Event of Default shall have occurred and be continuing; and



(e)
all representations and warranties set out in the Credit Documents and this
Agreement shall be true and correct as if made on and as of the date hereof
except for those changes to the representations and warranties which have been
disclosed to and accepted by the Administrative Agent and the Lenders pursuant
to section 18.01 of the Credit Agreement and




--------------------------------------------------------------------------------



any representation and warranty which is stated to be made only as of a certain
date (and then as of such date).


ARTICLE 7
MISCELLANEOUS
7.1
Benefits



This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective permitted successors and assigns.
7.2
References to the Credit Agreement



Each reference to the Credit Agreement in any of the Credit Documents (including
the Credit Agreement) shall be deemed to be a reference to the Credit Agreement,
as amended by this Agreement.
7.3
Governing Law



This Agreement and the rights and obligations of the parties hereunder shall be
construed in accordance with and governed by the laws of the Province of British
Columbia and the federal laws of Canada applicable therein.
7.4
Credit Document



This Agreement shall be a Credit Document.
7.5
Limited Effect



Except as expressly provided herein, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect and are hereby
ratified and confirmed by the Borrowers.
7.6
Counterparts



This Agreement may be executed in any number of counterparts, including by
facsimile or portable document format, each of which shall be deemed to be an
original.
[Remainder of this page intentionally left blank]
    



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.


 
 
WHISTLER MOUNTAIN RESORT LIMITED PARTNERSHIP, by its general partner, WHISTLER
BLACKCOMB HOLDINGS INC., as Borrower
By:
/s/ Jeremy Black
 
Jeremy Black
Chief Financial Officer
 
 
 
 
BLACKCOMB SKIING ENTERPRISES LIMITED PARTNERSHIP, by its general partner,
WHISTLER BLACKCOMB HOLDINGS INC., as Borrower
By:
/s/ Jeremy Black
 
Jeremy Black
Chief Financial Officer
 
 
 
 








--------------------------------------------------------------------------------





 
 
THE TORONTO-DOMINION BANK, as Administrative Agent
By:
/s/ Feroz Haq
 
Feroz Haq
Director, Loan Syndications - Agency
By:
 
 




--------------------------------------------------------------------------------







 
 
THE TORONTO-DOMINION BANK, as Lender
By:
/s/ Frazer Scott
 
Frazer Scott
Managing Director
By:
/s/ Ben Montgomery
 
 
 
Ben Montgomery
Director




--------------------------------------------------------------------------------





 
 
 
 
 
BANK OF AMERICA, N.A., CANADA BRANCH, as Lender
By:
/s/ Rahim Kabani
 
Rahim Kabani, SVP
 
 




--------------------------------------------------------------------------------





 
 
BANK OF MONTREAL, as Lender
By:
/s/ Doug Mills
 
Doug Mills
Managing Director
By:
/s/ Michelle Duncan
 
Michelle Duncan
Director, Corporate Finance Division




--------------------------------------------------------------------------------





 
 
WELLS FARGO BANK, N.A., CANADIAN BRANCH, as Lender
By:
/s/ Ben Rough
 
Ben Rough
VP
 
 






--------------------------------------------------------------------------------



 
 
ROYAL BANK OF CANADA, as Lender
By:
/s/ William Chiu
 
William Chiu
Authorized Signatory
 
 






--------------------------------------------------------------------------------





 
 
CANADIAN IMPERIAL BANK OF COMMERCE, as Lender
By:
/s/ Michael Scott
 
Michael Scott
Authorized Signatory
By:
/s/ Jurgen van Vuuren
 
Jurgen van Vuuren
Authorized Signatory




--------------------------------------------------------------------------------





 
 
CAISSE CENTRALE DESJARDINS, as Lender
By:
/s/ Oliver Sumugod
 
Oliver Sumugod
Director
By:
/s/ Matt van Remmen
 
 
 
Matt van Remmen
Managing Director




--------------------------------------------------------------------------------





 
 
 
 
 
HSBC BANK CANADA, as Lender
By:
/s/ Todd Patchell
 
Todd Patchell
Vice President, Corporate Banking
By:
/s/ Reid Hamilton
 
Reid Hamilton
Assistant Vice President, Corporate Banking




--------------------------------------------------------------------------------





 
 
RAYMOND JAMES FINANCE COMPANY OF CANADA LTD., as Lender
By:
/s/ Cormac Maclochlainn
 
Cormac Maclochlainn
Vice President, Corporate Banking
 
 






--------------------------------------------------------------------------------





 
 
WHISTLER MOUNTAIN RESORT LIMITED PARTNERSHIP, by its general partner, WHISTLER
BLACKCOMB HOLDINGS INC., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Chief Financial Officer
 
 



 
 
BLACKCOMB SKIING ENTERPRISES LIMITED PARTNERSHIP, by its general partner,
WHISTLER BLACKCOMB HOLDINGS INC., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Chief Financial Officer
 
 



 
 
WHISTLER BLACKCOMB HOLDINGS INC., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Chief Financial Officer
 








--------------------------------------------------------------------------------



 
 
WHISTLER & BLACKCOMB MOUNTAIN RESORTS LIMITED, as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Chief Financial Officer
 
 



 
 
PEAK TO CREEK LODGING COMPANY LTD., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Chief Financial Officer
 
 



 
 
BLACKCOMB MOUNTAIN DEVELOPMENT LTD., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Chief Financial Officer
 
 








--------------------------------------------------------------------------------



 
 
GARIBALDI LIFTS LTD., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Chief Financial Officer
 
 



 
 
WHISTLER BLACKCOMB EMPLOYMENT CORP., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Chief Financial Officer
 
 



 
 
WHISTLER/BLACKCOMB MOUNTAIN EMPLOYEE HOUSING LTD., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Chief Financial Officer
 
 








--------------------------------------------------------------------------------



 
 
PEAK TO CREEK HOLDINGS CORP., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Chief Financial Officer
 
 



 
 
WB LAND INC., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Chief Financial Officer
 
 



 
 
WHISTLER BLACKCOMB GENERAL PARTNER LTD., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Chief Financial Officer
 
 








--------------------------------------------------------------------------------



 
 
WHISTLER SKI SCHOOL LTD., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Chief Financial Officer
 
 



 
 
CRANKWORX EVENTS INC., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Chief Financial Officer
 
 



 
 
WHISTLER HELI-SKIING LTD., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Chief Financial Officer
 
 










--------------------------------------------------------------------------------



 
 
WB/T DEVELOPMENT LTD., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
SVP & CFO
 
 



 
 
BLACKCOMB SKIING ENTERPRISES LTD., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
SVP & CFO
 



 
 
AFFINITY SNOWSPORTS INC., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
SVP & CFO
 
 
 
 
WHISTLER ALPINE CLUB INC., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
SVP & CFO








--------------------------------------------------------------------------------



 
 
WB LAND (CREEKSIDE SNOW SCHOOL) INC., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Chief Financial Officer
 
 



 
 
SUMMIT SKI LIMITED, as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Chief Financial Officer
 
 



 
 
1016563 B.C. LTD., as Guarantor
By:
/s/ Jeremy Black
 
Jeremy Black
Chief Financial Officer








